Exhibit 10.1

 

 

OFFSHORE DRILLING CONTRACT No. PBA 3

 

 

BETWEEN

 

 

SCS Corporation Limited, a wholly owned subsidiary of Hyperdynamics Corporation

 

 

AND

 

 

PACIFIC DRILLING OPERATIONS LIMITED

 

Utilizing the “Pacific Bora”

 

 

Effective Date: 28 November, 2016

 

 

 

--------------------------------------------------------------------------------


 

OFFSHORE DRILLING CONTRACT No. PBA 3

 

TABLE OF CONTENTS

 

SECTION

 

PAGE

 

 

 

RECITALS

1

 

 

AGREEMENT

1

 

 

 

1.

DEFINITIONS, INTERPRETATION, AND EXHIBITS

1

 

 

 

2.

PERFORMANCE OF THE SERVICES

7

 

 

 

3.

TERM OF THE CONTRACT; TERMINATION AND SUSPENSION PROVISIONS

10

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

13

 

 

 

5.

SAFETY

14

 

 

 

6.

SECURITY

15

 

 

 

7.

CONTRACTOR’S PERSONNEL AND EQUIPMENT

16

 

 

 

8.

ITEMS TO BE FURNISHED BY COMPANY

19

 

 

 

9.

COMPENSATION

20

 

 

 

10.

REIMBURSEMENTS TO CONTRACTOR

24

 

 

 

11.

FINANCIAL MATTERS

25

 

 

 

12.

ADDITIONAL OBLIGATIONS

27

 

 

 

13.

RECORDS AND INSPECTION

29

 

 

 

14.

TAXES

29

 

 

 

15.

IMPORT/EXPORT OBLIGATIONS

30

 

 

 

16.

CLAIMS, LIABILITIES AND INDEMNITIES

32

 

 

 

17.

INSURANCE

37

 

 

 

18.

OWNERSHIP OF INTELLECTUAL PROPERTY

37

 

 

 

19.

BUSINESS RELATIONSHIP

38

 

 

 

20.

ASSIGNMENT

38

 

 

 

21.

FORCE MAJEURE

39

 

 

 

22.

GOVERNING LAW AND RESOLUTION OF DISPUTES

40

 

 

 

23.

NOTICES, REPRESENTATIVES AND CONTACT INFORMATION

41

 

 

 

24.

THIRD PARTY RIGHTS

42

 

 

 

25.

GENERAL PROVISIONS

42

 

i

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A — SCOPE OF WORK

 

Attachment A1 — Drilling Unit and Ancillary Equipment Specifications

Attachment A2 — Equipment, Supplies, Material and Services to be Furnished by
Company and Contractor

Attachment A3 — Personnel to be Furnished by Contractor

Attachment A4 — Drilling Unit Inspection and Acceptance Requirements

Attachment A5 — Contractor Safety Management System

 

EXHIBIT B — DRUG AND ALCOHOL POLICY

 

EXHIBIT C — INSURANCE

 

EXHIBIT D — COMPENSATION

 

EXHIBIT E — CHANGE OF LOCALE (NOT USED)

 

EXHIBIT F — PARENT COMPANY GUARANTEE

 

ii

--------------------------------------------------------------------------------


 

DRILLING CONTRACT No. PBA 3

 

This OFFSHORE DRILLING CONTRACT (“Contract”) dated as of 28 November 2016 (the
“Effective Date”) is made by and between SCS Corporation Limited (“Company”), a
wholly owned subsidiary of Hyperdynamics Corporation, a Delaware corporation,
with offices at 12012 Wickchester Lane, Houston, Texas 77079 and Pacific
Drilling Operations Limited, a British Virgin Islands Company, with
representative offices at 11700 Katy Freeway, Suite 175, Houston, Texas 77079
(“Contractor”).

 

RECITALS

 

WHEREAS Company desires and has the legal rights to carry out drilling
operations in the Area of Operations;

 

WHEREAS Contractor is a drilling contractor capable of carrying out the Services
in the manner and the locations specified in this Contract; and

 

WHEREAS, Company desires to engage Contractor to perform the Services.

 

NOW THEREFORE in consideration of the mutual promises set out in this Contract,
and other good and valuable consideration, the receipt and sufficiency of which
is acknowledged, Company and Contractor agree as follows:

 

AGREEMENT

 

1.                                      DEFINITIONS, INTERPRETATION, AND
EXHIBITS

 

1.1                               Definitions.  As used in this Contract, the
following capitalized terms shall have the meanings ascribed to them in this
Section 1.1.  Any capitalized terms used in this Contract, but not defined in
this Section 1.1 shall have the meanings ascribed to them herein:

 

“Affiliate” means any legal entity which controls, is controlled by, or is under
common control with, another legal entity.  An entity is deemed to “control”
another if it owns directly or indirectly at least fifty percent (50%) of either
of the following:

 

(A)                               The shares entitled to vote at a general
election of directors of such other entity.

 

(B)                               The voting interest in such other entity if
such entity does not have either shares or directors.

 

“Applicable Laws” means laws, regulations, statutes, codes, rules, orders,
permits, policies, licenses, certifications, decrees, standards or
interpretations imposed by any governmental authority that apply to this
Contract, including those applying within the Area of Operations or the Country
where the Services are performed.

 

“Area of Operations” means the area described in Exhibit A — Scope of Work, a
diagram of which is included in Exhibit A — Scope of Work, and any other area
within Company’s operational control where Contractor agrees to perform the
Services.

 

“BOP” means blow out preventer.

 

1

--------------------------------------------------------------------------------


 

“BOP Stack” means wellhead connector, BOP, LMRP, pods and subsea flex joint.

 

“Claim” means any claim, liability, loss, demand, damages, Lien, cause of action
of any kind, order, subpoena, obligation, cost, royalty, fee, assessment, duty,
charge, penalty, fine, judgment, interest and award (including recoverable legal
counsel fees and costs of litigation of the Person asserting the Claim).

 

“Commencement Date” means the date on which all of the following requirements
have been satisfied:

 

(A)                               All inspections specified in Attachment A4 to
Exhibit A — Scope of Work performed in accordance with Section 7.2(B) of this
Contract have been completed.

 

(B)                               Contractor has obtained all necessary customs
clearances, permits and licenses that Contractor must have in order to conduct
the Services, except as referenced in Exhibit A — Scope of Work.

 

(E)                                The Drilling Unit is ready to commence
Services as specified in Exhibit A — Scope of Work.

 

“Company” means the Person defined as “Company” in the introductory paragraph of
this Contract.

 

“Company Background Technology” means technical information and know-how,
including any invention, improvement or discovery, whether or not patentable,
that is conceived, owned or controlled by Company prior to the Effective Date or
that is generated or created by Company independently of this Contract during or
after the Term of this Contract, including any patent rights which claim such
technical information, know-how, or both.

 

“Company Contract Information” means all information (including business,
technical, Company Background Technology, and other information) that is
provided to Contractor by Company for the purposes of performing Services under
this Contract, but does not include information that is any of the following:

 

(A)                               Contractor Background Technology.

 

(B)                               Available generally to the public through no
act or omission of Contractor Group.

 

(C)                               Independently made available to Contractor by
a third party with a legal right to disclose that information without
restriction.

 

“Company Group” means Company, Company’s Affiliates, Company’s Contractors and
Subcontractors of any tier, Joint Interest Owners and their Affiliates, and the
directors, officers, employees, agents, assigns, representatives, consultants
and insurers of all of them, and any other Person (excluding Contractor Group)
whose presence in the Area of Operations is by invitation of any member of
Company Group.

 

“Company Items” has the meaning set forth in Section 8.1.

 

2

--------------------------------------------------------------------------------


 

“Company Operations Base” means the location, if one is listed in Exhibit A —
Scope of Work, from which Company stages its operations for the drilling program
being conducted under this Contract.

 

“Company Representative” means the person identified as the Company
Representative, as set out in the Exhibit A — Scope of Work, or any other person
replacing that individual as Company Representative in accordance with
Section 23.2(B).

 

“Contract” means this Contract as defined in the introductory paragraph of this
Contract.

 

“Contractor” means the Person defined as “Contractor” in the introductory
paragraph of this Contract.

 

“Contractor Background Technology” means technical information and know-how,
including any invention, improvement or discovery, whether or not patentable,
that is conceived, owned or controlled by Contractor prior to the Effective Date
or that is generated or created by Contractor independently of this Contract
during or after the Term of this Contract, including any patent rights which
claim such technical information, know-how, or both.

 

“Contractor Contract Information” means all information (including business,
technical, Contractor Background Technology, and other information) that is
provided to Company by Contractor for the purposes of this Contract, but does
not include information that is any of the following:

 

(A)                               Company Background Technology.

 

(B)                               Available generally to the public through no
act or omission of Company Group.

 

(C)                               Independently made available to Company by a
third party with a legal right to disclose that information without restriction.

 

“Contractor Group” means (individually and collectively) Contractor, its and
their Affiliated Companies, partners, parent companies, subsidiaries,
interrelated companies, joint venturers, and contractors and subcontractors of
any tier (other than Company and its contractors and subcontractors), and the
respective directors, officers, employees, agents, assigns, representatives,
managers, consultants, invitees and insurers of all of the foregoing, and any
and all vessels owned, chartered, managed, or operated by Contractor, including
the Drilling Unit.

 

“Contractor Representative” means the person identified as Contractor
Representative, as set out in the Exhibit A — Scope of Work to this Contract, or
any other person replacing that individual as Contractor Representative in
accordance with Section 23.2(B).

 

“Country” has the meaning set forth in Exhibit A — Scope of Work.

 

“Currency” has the meaning set forth in Exhibit D — Compensation.

 

“Defense Costs” includes attorneys’ fees, court costs, expert fees and mediation
and arbitration expenses.

 

3

--------------------------------------------------------------------------------


 

“Dispute” means any dispute or controversy (including non-contractual claims)
arising directly or indirectly out of the performance of the Services of the
Contract, including a Claim under this Contract and any dispute or controversy
regarding this Contract.

 

“Downhole Equipment” means Drill String components, including drill pipe, bottom
hole assembly components, fishing tools, specialty tools and drill stem testing
tools.

 

“DP” means dynamic positioning.

 

“Drill String” has the meaning set forth in Section 7.2(E).

 

“Drilling Unit” means the drilling rig and its ancillary equipment used for the
Services, as described in Attachment A1 to Exhibit A — Scope of Work.

 

“Effective Date” means the date defined as “Effective Date” in the introductory
paragraph of this Contract.

 

“Government Official” means any officer or employee of any government (including
federal, state, local municipal and national governments, and any governmental
department, agency, company or other instrumentality) or Public International
Organization, or any political party official or any candidate for political
office.

 

“Improper Benefit” has the meaning set forth in Section 12.3.

 

“Initial Term” has the meaning set forth in Section 3.1.

 

“Joint Interest Owner” means a Person (including a co-interest owner, joint
venturer, partner or co-lessee of Company) who shares an economic interest in
common with Company or an Affiliate of Company in relation to the Area of
Operations.

 

“Lien” means charge, encumbrance or similar right available to creditors at law
to secure debts owed to them.

 

“LMRP” means lower marine riser package.

 

“Mobilization Delivery Point” for the Drilling Unit means the location specified
in Exhibit A — Scope of Work.

 

“Party” means Company or Contractor and “Parties” mean both of them.

 

“Payroll Burden” has the meaning given in Exhibit D — Compensation.

 

“Person” means an individual, corporation, company, association, partnership,
state, statutory corporation, government entity or any other legal entity.

 

“Personnel Home Base” means the location from which Contractor normally
mobilizes its personnel at the commencement of their work rotation, and may vary
from individual to individual.

 

“Personnel Rates” means the day rates for Contractor’s personnel as specified in
Attachment A3 to Exhibit A — Scope of Work.

 

4

--------------------------------------------------------------------------------


 

“Personnel Staging Location”, if one is specified in Exhibit A — Scope of Work,
means the point from which Contractor’s personnel will be transported to the
well location where the Services are to be provided. The Personnel Staging
Location may be designated as one location for expatriate, other approved
Contractor personnel and Subcontractors, and another location for the remainder
of Contractor’s workforce.

 

“Point of Demobilization” for the Drilling Unit means the location specified in
Exhibit A — Scope of Work.

 

“Point of Origin” for the Drilling Unit means the location specified in
Exhibit A — Scope of Work.

 

“Pollution” means a continuous or intermittent seepage, release, spill, leak,
dumping or discharge of whatever nature or kind of gaseous, semi-solid, solid or
liquid materials.

 

“Port of Entry” if one is specified in Exhibit A — Scope of Work, means the
point where Contractor’s Drilling Unit and other equipment will clear customs
upon entry into the Country.

 

“Property” of a Person means property owned, leased or furnished by that Person
or in which that Person has an economic interest.

 

“Public International Organization” means an international organization formed
by states, governments, or other public international organizations, whatever
the form of organization and scope of competence.

 

“Records” means information in any recorded form such as contracts, financial
accounts, purchase orders, invoices, tax receipts, manifests, personnel records,
timesheets, payroll records, inspection records maintained in connection with
this Contract.

 

“Service Rates” means the compensation to be paid Contractor for the Services
and activities described in Section 9 and Exhibit D — Compensation.

 

“Services” means rig modifications, operational procedures and drilling / well
control procedures for offshore drilling, as well as suspending, abandoning,
sidetracking (which includes the drilling of multilateral wells), logging,
testing, completion, deepening, installing Subsea Equipment or completions,
fishing, piling and workovers and other work to be performed by Contractor under
this Contract. The Services are further described in Exhibit A — Scope of Work
and the various Attachments thereto.

 

“Subcontractor” means any Person who is engaged by Contractor or by Company to
provide the Services (other than a Person engaged as an employee).

 

“Subsea Equipment” means only the riser (excluding the riser tensioner system),
slip joint, subsea flex joint, flexible and hydraulic hoses, subsea guidelines,
choke and kill lines, LMRP and pods, BOP, BOP Stack, the wellhead connector,
guidance funnels, guide lineless re-entry assembly and associated equipment,
sensors and lines while below the rotary table.  Subsea Equipment specifically
excludes DP equipment.

 

“Surface Equipment” means all of Contractor’s equipment that is not defined as
Subsea Equipment, regardless of whether such Surface Equipment is above or below
the surface

 

5

--------------------------------------------------------------------------------


 

of the water, such as DP equipment. Surface Equipment includes Downhole
Equipment while it is not in the hole, i.e. above the rotary table, but does not
include Downhole Equipment while it is in the hole, i.e. below the rotary table.

 

“Term” has the meaning set forth in Section 3.1.

 

“Transaction Taxes” means any value added tax, goods and services tax, sales
tax, excise tax or other similar taxes.

 

“Well Event” means a blowout of a well or other uncontrolled well related
incident that arises out of this Contract.

 

“Well Event Control Costs” means all of the following:

 

(A)                               The cost of regaining or attempting to regain
control of a well following a Well Event affecting that well, including drilling
of wells used for pressure relief to regain control and extinguishing or
attempting to extinguish fires resulting from that Well Event.

 

(B)                               The cost of restoring, re-drilling or plugging
and abandoning a well where restoration, re-drilling or plugging and abandoning
is necessary because of a Well Event.

 

(C)                               Loss of oil or gas resulting from a Well
Event.

 

(D)                               Damage to the hole, the formation, strata or
reservoir resulting from a Well Event.

 

(E)                                Claims for control, cleanup, removal,
assessments, damage to natural resources, and Third Party (as defined in
Section 16) property damage from Pollution resulting from a Well Event.

 

1.2                               Exhibits.

 

(A)                               All of the Exhibits and the attachments that
are attached to the body of this Contract are an integral part of this Contract
and are incorporated by reference into this Contract, including:

 

(1)                                 Exhibit A — Scope of Work and its
Attachments.

 

(2)                                 Exhibit B — Weapons, Drug and Alcohol
Policy.

 

(3)                                 Exhibit C — Insurance.

 

(4)                                 Exhibit D — Compensation.

 

(5)                                 Exhibit E — Change of Locale (NOT USED).

 

(6)                                 Exhibit F — Parent Company Guarantee.

 

6

--------------------------------------------------------------------------------


 

(B)                               If a conflict exists between the body of this
Contract and the Exhibits attached hereto, the language in the body of this
Contract prevails to the extent of the conflict.

 

(C)                               If a conflict exists between the Exhibits or
within an Exhibit as they apply to Contractor, the explicit provision that
imposes the more onerous obligation on Contractor prevails to the extent of the
conflict.

 

2.                                      PERFORMANCE OF THE SERVICES

 

2.1                               Operational Performance.  Upon arrival of the
Drilling Unit at the well location, Contractor shall promptly commence
performing the Services.

 

2.2                               Designation of the Well Locations; Access to
Well Locations.

 

(A)                               Designation of the Well Locations.  The Area
of Operations or the locations of wells will be designated in Exhibit A — Scope
of Work.  Company shall select, survey, mark, and provide coordinates of the
well locations in accordance with Contractor’s requirements and shall provide
Contractor with information for each proposed well location as per the
provisions of Section 2.2(B).  Contractor has the right to review such
information and request additional information and data until the Contractor is
fully satisfied that all required information has been provided.

 

(B)                               Access to Well Locations.

 

(1)                                 Company shall provide Contractor with
suitable access to and egress from the well locations.  Company shall survey, or
have surveyed by a third party, each well location with digital global
positioning system or other appropriate means, along with bathymetric data
needed by Contractor to perform drift in operations.

 

(2)                                 Company shall obtain permissions necessary
to enter the Area of Operations to operate at the drilling location selected by
Company.

 

(3)                                 Company shall provide detailed and accurate
information relative to sea bottom conditions, at the drilling location
including information from marine well site surveys contracted by Company for
the drilling location.

 

(4)                                 Company shall provide the Drilling Unit with
well locations free of obstacles and obstructions and provide a conductor pipe
program adequate to prevent soil and subsoil washout.

 

2.3                               Mobilization and Drilling Unit Movements. 
Contractor shall direct the mobilization and movement of the Drilling Unit,
including positioning the Drilling Unit at each drilling location.

 

2.4                               Running and Cementing of Casing.  Contractor
shall assist Company’s other contractors to run and cement casing of the sizes
and at the approximate depths as directed by Company or run and cement the
casing strings itself, at Company’s cost.  Contractor will keep thread
protectors on the casing until it is removed from the racks to

 

7

--------------------------------------------------------------------------------


 

be run into the hole and apply a suitable pipe thread lubricant as the casing
string is made up.  Contractor will preserve all protectors, and after the well
is completed, reinstall the protectors on any casing remaining on location. 
After cement has set, the casing and cement job shall be pressure-tested in a
manner and with results satisfactory to Company.  If the results of this test
are not satisfactory to Company, Contractor shall perform Services as suggested
and overseen by Company to remedy the cause of the unsatisfactory results and
shall continue its efforts until results satisfactory to Company are achieved.

 

2.5                               Fluids Program.  Contractor shall assist
Company’s other contractors to make, maintain and use drilling mud or completion
fluids with appropriate properties for the well, including weight loss,
viscosity and other general characteristics in accordance with such fluids
program as Company may designate, subject only to safety considerations pursuant
to Section 5, and at Company’s cost.  If Company requests, Contractor shall test
drilling or completion fluids at least twice each tour for weight loss,
viscosity and other general characteristics.  Contractor shall record the
results of such tests and use of fluids and additive materials in its daily
drilling reports.

 

2.6                               Formation and Sampling.  Contractor shall
assist Company’s other contractors to keep accurate measurements and records of
all formations encountered.  If Company requests, Contractor shall provide
support to collect and save all cores and cuttings taken according to Company’s
instructions and place them in labeled, separate containers to be furnished by
Company, if required by Company.  Cuttings and cores shall be made available to
Company at the location and kept in proper storage until Company takes final
possession of them.

 

2.7                               Additional Well Services Required of
Contractor.  Contractor shall, while drilling the wells, measure deviation from
the vertical if requested by Company, measure the depth of the hole, and if
necessary in the opinion of Company, plug back or sidetrack.  Contractor shall
at any time prior to completion or abandonment of a well, perform any and all
tests, measurements and other well services requested by Company as set forth in
Exhibit A — Scope of Work.

 

2.8                               Completion, Re-completion or Working Over of
Wells.  Company may at any time elect to have a well completed, re-completed,
worked-over or suspended.  Upon notice of such election, Contractor shall
perform the work of completing, re-completing or working over the well in
accordance with the program provided by Company in a manner and to the extent
desired by Company.

 

2.9                               Stoppage of the Services for Convenience. 
Company may elect to stop the Services at any time for convenience without any
default by Contractor in performance of the Services.  Contractor shall be paid
at the Operating Rate during any stoppage period.

 

2.10                        Abandonment of Wells.  Company may at any time elect
to have a well abandoned at any depth.  Upon notice of such election, Contractor
shall abandon the hole in accordance with the program provided by Company, in a
manner satisfactory to Company and in compliance with all Applicable Laws with
respect to well abandonment.

 

2.11                        Loss of Control of the Hole.

 

(A)                               Subject to the provisions of this
Section 2.11, if abnormal drilling conditions that may result in a loss of
control of the hole occur during performance of the

 

8

--------------------------------------------------------------------------------


 

Services, Contractor shall endeavor to correct and control any such abnormal
drilling condition.

 

(B)                               Subject to Sections 9.1(G) and 16.5, if the
hole is lost or damaged, Contractor shall, at Company’s election, drill a relief
well, a new hole on the same location or re-drill sections of the existing hole
as Company may require.  These activities shall be subject to Contractor’s
underwriter’s approval and if an increase or additional premium is required for
such activities, Company shall pay that increase or additional premium in the
event a relief well is required.

 

2.12                        Removal of Wreckage.  If the Drilling Unit or any
part thereof is lost or damaged beyond repair and removal is required by law or
governmental authority, or the wreckage is interfering with Company’s
operations, Contractor shall promptly remove the damaged or lost Drilling Unit
or part thereof from the Area of Operations.  Company shall reimburse Contractor
for any amounts in excess of [One Million Dollars (US $1,000,000)] in connection
with such removal. If removal is not required by law or recommended by
government agency, Company shall remove the wreckage or portions of it that
Company wants removed, at Company’s sole cost and expense.

 

2.13                        Well Records and Reports.

 

(A)                               Contractor shall maintain a history and log of
Services performed.  The history and log must be open at all times to inspection
by Company and copies furnished to Company’s authorized employees and
representatives upon their request.

 

(B)                               Contractor shall furnish Company’s
Representative with a daily written report, showing depths and Services
performed during the preceding twenty-four (24) hours and any other information
relative to the day’s Services requested by Company.

 

2.14                        Change of Area of Operations or Country.

 

(A)                               Company may request to change the locale of
the Services requiring a change in the Area of Operations or the Country if all
of the following circumstances exist:

 

(1)                                 The change will not result in a breach of
Contractor’s trading representations or warranties made to its insurance
underwriters and will not violate any Applicable Laws or other laws and
regulations applicable to Contractor or its Affiliates.

 

(2)                                 The change will not necessitate a material
change in operating structure.

 

(3)                                 Contractor will be able to obtain all
insurance required by the Contract, and any other insurance typically carried by
Contractor, for Services in the new Area of Operations or Country.

 

(B)                               In conjunction with a request from Company for
a change of locale for the Services, Company and Contractor will review the
Scope of Work and its Attachments to determine if amendments are needed as a
result of any of the following:

 

9

--------------------------------------------------------------------------------


 

(1)                                 Material changes in financial impact arising
from the requested change in locale, which includes the financial impact on
Contractor with respect to differences in taxes, labor rates, operating costs,
shore base office costs, Contractor’s corporate operating structure, agency
fees, etc.

 

(2)                                 A change in the Point of Demobilization for
the Drilling Unit.

 

(3)                                 Material changes in the terms of the Scope
of Work and its Attachments appropriate for the new locale.

 

(4)                                 Any changes to the Scope of Work and its
Attachments for the purposes of this Section 2.14 will be structured such that
Contractor’s financial situation should not be adversely affected nor advantaged
by the change of locale.

 

(C)                               Any mutually agreed changes will be specified
in a written amendment to this Contract, signed by the Parties in accordance
with Section 25.2, prior to mobilization of the Drilling Unit to the new
locale.  This amendment must include new Service Rates, new lump sum
reimbursements (if any) and reset any Baseline Operating Costs (as defined in
Exhibit D — Compensation) for rate adjustments to reflect the new locale.

 

2.15                        Loading/Unloading of materials to/from the Drilling
Unit.  Upon Company’s request, Contractor’s personnel shall supervise the
loading and the unloading of materials to and from the Drilling Unit in the Area
of Operations; provided, however, Contractor’s personnel shall not be required
to board supply vessels for loading or unloading materials.

 

2.16                        Station Keeping for Dynamic Positioning.  If the
Drilling Unit is equipped with DP equipment for station keeping, Contractor
shall safely conduct its Services in the governing metocean conditions and
presence of facilities, other vessels or floating or suspended articles. 
Contractor shall monitor the riser profile and flex joint differential angles to
reasonably avoid key seating of flex joints or riser joints.

 

3.                                      TERM OF THE CONTRACT; TERMINATION AND
SUSPENSION PROVISIONS

 

3.1                               Term of the Contract.  This Contract will
remain in full force and effect from the Commencement Effective Date through the
initial term of the Contract (the “Initial Term”) or any extension thereof (the
“Term”) unless terminated earlier by either Company or Contractor as set forth
in this Section 3.  Notwithstanding the definition of Effective Date, the
Commencement Date is deemed to occur when Contractor has satisfied all its
obligations referenced in the Commencement Date definition, except those
obligations Contractor has been unable to complete through failure of Company to
perform its obligations in a timely manner.

 

3.2                               Initial Term of the Contract.

 

(A)                               The Initial Term of this Contract starts on
the Commencement Date and extends for (i) the length of time or (ii) the number
of wells stipulated in Exhibit A — Scope of Work until the date that Contractor
completes either of the following:

 

10

--------------------------------------------------------------------------------


 

(1)                                 The completion or abandonment of the number
of wells provided in Exhibit A — Scope of Work; or

 

(2)                                 Not used

 

(B)                               Company’s Option to Extend the Initial Term of
the Contract.  Company may extend the Initial Term of this Contract at the same
rates set forth in Exhibit D — Compensation as follows:

 

(1)                                 Company shall have the right to exercise the
first option well (“Option Well”) not later than 5 days after the first well
(“Firm Well”) has been spudded.  Should the Option Well be declared, Company
shall have the right to exercise up to two (2) more wells (“Additional Wells”)
no later than completion of the Firm Well.

 

(2)                                 NOT USED

 

(3)                                 NOT USED

 

(4)                                 NOT USED

 

(C)                               Further Extensions of the Term of the
Contract.  In case such extension falls within the calendar year of 2017, the
same rates as set forth in Exhibit D — Compensation.  Should any extensions fall
beyond 2017, the rates as set forth in Exhibit D may be renegotiated and
mutually agreed.

 

3.3                               Termination of the Contract by Company without
an Opportunity to Cure.  This Contract may be terminated by Company without
penalty to Company as follows:

 

(A)                               If Contractor or its parent company should
become insolvent or make an assignment for the benefit of creditors or file a
voluntary petition for bankruptcy or if involuntary bankruptcy or receivership
proceedings should be instituted against Contractor or its parent company and
such relief action, voluntary or involuntary petition or receivership proceeding
is not stayed or withdrawn within one hundred and twenty (120) days;

 

(B)                               Upon Company’s providing Contractor with
fifteen (15) days written notice after the number of days specified in Exhibit A
— Scope of Work following the occurrence and subsistence of a Force Majeure
Event.

 

(C)                               If the Drilling Unit becomes an actual or
constructive total loss and Contractor is unable to supply Company with a
substitute vessel within a period of thirty (30) days.

 

(D)                               Company shall waive its right to terminate for
any single occurrence under the conditions set forth after a period of seven
(7) days from cure.

 

3.4                               Termination of the Contract by Company with an
Opportunity to Cure.

 

(A)                               Company may terminate the Contract if
Contractor fails to initiate reasonable corrective action within seventy-two
(72) hours after written notice from

 

11

--------------------------------------------------------------------------------


 

Company, or fails to complete corrective action to Company’s satisfaction within
twenty-five (25) days after such notice, or within another time frame reasonably
determined by Company, should Contractor:

 

(1)                                 Materially default in the performance of the
Services after the Effective Date of the Contract.

 

(2)                                 Subject to Section 12.3, fail to obtain
approval for, or maintain in effect, permits, certifications or clearances
required to be in Contractor’s name or to be secured by Contractor from the
appropriate governmental regulatory bodies of the Country or any political
subdivision thereof or certification authorities which are necessary to conduct
Services in the Area of Operations.

 

(3)                                 Fail to maintain insurance as required by
Section 17.

 

3.5                               Termination of the Contract by Company for
Convenience.  Company may terminate this Contract for convenience by giving
Contractor thirty (30) days prior written notice of termination.

 

3.6                               NOT USED

 

3.7                               Payments and Actions by Company upon
Termination of the Contract.

 

(A)                               If Company terminates this Contract pursuant
to Sections 3.3 or Contractor terminates this Contract pursuant to Section 3.6,
Company shall pay Contractor for that portion of the Services, including
mobilization and demobilization as appropriate, that Contractor performed prior
to the date of such termination.  In addition, Company shall pay Contractor an
amount reasonably calculated to compensate Contractor for documented expenses it
has incurred for the purpose of performing its operational obligations under
this Contract.

 

(B)                               If this Contract is terminated pursuant to
Section 3.3(B), Company shall pay Contractor all sums outlined in
Section 3.7(A) If this Contract is terminated pursuant to Section 3.5, Company
shall pay Contractor all sums outlined in Section 3.7(A), and one hundred
percent (100%) of the Operating Rate in monthly installments for the remainder
of the Term of the Contract (remainder of the Term shall mean the remainder of
the approved AFE days in the current Term, including any extensions) or any
extension thereof effective from the date of termination.  If, after
termination, Contractor obtains replacement work within what would have been the
remainder of the Term or extension of this Contract, then Company’s obligation
to pay the referenced termination fees, specified in Section 3.7(B) above, will
be decreased by the day rate paid to Contractor by the new operator though the
remainder of the Term of the Contract as referenced above.  Company shall not
share in any rates that exceed the applicable rates.

 

12

--------------------------------------------------------------------------------


 

3.8                               Suspension of Services under the Contract for
Cause.

 

(A)                               Right to Suspend.  Company may, by providing
notice to Contractor, suspend with immediate effect this Contract for a maximum
of twenty-one (21) days pursuant to Sections 9.2(1)(a) and 9.2(2)(a).

 

(B)                               Compensation and Expenses during Suspension. 
If Company suspends the Services under this Contract pursuant to this
Section 3.8(A), Contractor shall not be entitled to compensation during such
period of suspension (which shall not exceed twenty-one (21) days) except for
reimbursement of expenses incurred by Contractor.

 

4.                                      REPRESENTATIONS AND WARRANTIES

 

4.1                               Contractor’s Representations.  Contractor
represents and warrants to Company that as of the Effective Date:

 

(A)                               Contractor is a corporation or company (as the
case may be) duly organized, validly existing and in good standing under the
laws or the jurisdiction of its organization.

 

(B)                               Contractor has full corporate or company power
and authority to enter into and perform this Contract, and has taken all actions
necessary to authorize its execution and delivery of this Contract.

 

(C)                               This Contract has been duly executed and
delivered by its authorized officer or other representative and constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
and no consent or approval of any other Person is required in connection with
its execution, delivery and performance of this Contract.

 

(D)                               No event has occurred prior to the Effective
Date which, had it occurred after the Effective Date, would constitute a
violation of Section 12.2.

 

(E)                               The execution, delivery and performance of
this Contract by Contractor, and the consummation of the transactions
contemplated by this Contract, will not violate any provision of Contractor’s
governing documents, result in a default or the creation of any lien, give rise
to any right of termination, cancellation or acceleration under any material
note, bond, mortgage, indenture or agreement, violate any judgment, order,
ruling or regulation applicable to Contractor or violate any law applicable to
Contractor.

 

(F)                                Contractor’s provision of personnel, and the
personnel provided, shall comply in all respects with the requirements of
Section 7.1

 

(G)                              Contractor’s provision of the Drilling Unit,
services, supplies, systems and equipment, and the Drilling Unit, services,
supplies, systems and equipment provided, shall comply in all respects with the
requirements of Section 7.2.

 

13

--------------------------------------------------------------------------------


 

4.2                               Company’s Representations.  Company represents
and warrants to Contractor that as of the Effective Date:

 

(A)                               Company is a corporation or company (as the
case may be) duly organized, validly existing and in good standing under the
laws or the jurisdiction of its organization.

 

(B)                               Company has full corporate or company power
and authority to enter into and perform this Contract, and has taken all actions
necessary to authorize its execution and delivery of this Contract.

 

(C)                               This Contract has been duly executed and
delivered by its authorized officer or other representative and constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
and no consent or approval of any other Person is required in connection with
its execution, delivery and performance of this Contract.

 

(D)                               No event has occurred prior to the Effective
Date which, had it occurred after the Effective Date, would constitute a
violation of Section 12.2.

 

(E)                               The execution, delivery and performance of
this Contract by Company, and the consummation of the transactions contemplated
by this Contract, will not violate any provision of Company’s governing
documents, result in a default or the creation of any lien, give rise to any
right of termination, cancellation or acceleration under any material note,
bond, mortgage, indenture or agreement, violate any judgment, order, ruling or
regulation applicable to Company or violate any law applicable to Company.

 

5.                                      SAFETY

 

5.1                               Notification of Hazardous Conditions and
Stoppage of Services.  Company and Contractor have the following rights and
obligations relative to safety:

 

(A)                               Notice of Hazardous Conditions.  If at any
time Contractor or Company determines that Services cannot be safely undertaken
or Services may create a hazardous condition, that Party shall verbally notify
the other Party of such determination.  As soon as reasonably possible after
such determination is made, Contractor shall consult with Company prior to
deciding on the subsequent course of action.  At all times Contractor shall make
every effort that in its opinion is required to control or overcome the cause of
or minimize the adverse effect of the hazardous condition.

 

(B)                               Stop Work Authority.  Both Company and
Contractor have the right to stop performance of the Services by Contractor, any
of its Subcontractors or any of Company’s other contractors when work conditions
are deemed to be imminently hazardous to Persons, Property or the environment
and the requisite notice is given pursuant to Section 5.1(A).

 

(C)                               Contractor’s Opinion Controls.  In case of
conflict between Company and Contractor as to the determination of the course of
conduct which affords the greatest safety, Contractor’s opinion shall control.

 

14

--------------------------------------------------------------------------------


 

5.2                               Contractor’s Safety Management System.  Prior
to the Commencement Date, Contractor shall submit to Company a copy of
Contractor’s Safety Management System. The Safety Management System will be
attached as Attachment A5 to Exhibit A — Scope of Work.  All policies and
procedures comprising the Safety Management System shall apply to all Persons
including Company Group.

 

5.3                               Installation of Blowout Prevention Devices. 
As soon as Contractor considers it advisable, or earlier if requested by
Company, Contractor shall install blowout prevention devices on each well as
specified in Attachment A1 to Exhibit A — Scope of Work.

 

5.4                               Notification of Safety Requirements to
Personnel on the Drilling Unit and Safety Training.

 

(A)                               Contractor shall give notice to Contractor
Group and Company Group at the well location or in the Area of Operations of all
safety requirements that apply in those areas.

 

(B)                               Contractor shall take appropriate action
requiring all Persons to cease activities whenever Contractor is aware that
Persons are not complying with safety requirements.

 

(C)                               Company and Contractor will consult and
cooperate to get the appropriate notices and information to contractors of
Company and to implement this Section 5.4 with other contractors and their
personnel.

 

5.5                               Material Safety Data Sheets.  Contractor shall
review material safety data sheets (“MSDS”) pertaining to known toxic and
hazardous substances or chemical hazards to which Contractor’s employees or
Subcontractors are likely to be exposed while performing any particular or
individual work task on behalf of Company.

 

5.6                               Emergency Evacuation Plan.  Contractor shall
provide Company information necessary for Company to submit an Emergency
Evacuation Plan consistent with the requirements of all applicable regulations
issued by the applicable regulatory body.

 

5.7                               Waste Disposal.  Contractor shall use the
accepted and approved standards of care and diligence in use by international
drilling contractors and as stipulated by local and other applicable legislation
to prevent, take care of, and prepare for shipment all its waste oil, waste
water, and other waste material, including but not limited to waste paint cans,
waste drilling pipe, etc., that may accumulate from Contractor’s Services.

 

5.8                               Contractor’s Subcontractors.  The requirements
of this Section 5 are applicable to all Subcontractors hired by Contractor and
Contractor shall require its Subcontractors’ compliance with this Section 5.

 

6.                                      SECURITY

 

6.1                               Contractor’s Obligations. Contractor shall be
solely responsible for ensuring the safety and welfare of any Person on the
Drilling Unit and shall implement any measures it deems fit to protect any
member of Contractor Group or Company Group all persons on the Drilling Unit and
Contractor property.  If in Contractor’s sole opinion, actual or potential risks
exist, including riots and other disturbances Contractor

 

15

--------------------------------------------------------------------------------


 

reserves the right to implement emergency procedures including evacuation.

 

6.2                               Company’s Obligations Company shall be solely
responsible for ensuring safety and welfare of any Person including Contractor
Group in the Area of Operations from acts of violence including but not limited
to kidnapping and hostage taking.  Company shall provide Contractor copies of
its safety procedures and shall make available to Contractor its infrastructure
and manpower to enable Contractor to conduct emergency procedures.

 

7.                                      CONTRACTOR’S PERSONNEL AND EQUIPMENT

 

7.1                               Contractor’s Personnel.  Contractor shall
provide the personnel identified in Attachment A3 to Exhibit A — Scope of Work
and comply with all of the following:

 

(A)                               Qualifications and Number of Personnel.

 

(1)                                 The personnel assigned by or on behalf of
Contractor must be qualified, competent, sufficiently experienced and in a
sufficient number to perform the Services.

 

(2)                                 If Company requests additional personnel,
Contractor shall furnish the requested additional personnel (in addition to
those required in Attachment A3 to Exhibit A — Scope of Work) and Company shall
reimburse Contractor for this added cost as set out in Section 10.2.

 

(3)                                 Each of Contractor’s personnel in the
following classifications must be fluent in English: Contractor Representative,
drilling superintendent, senior toolpusher, toolpusher, drillers and assistant
drillers, master, or their equivalent job classifications.  Contractor must have
at least one person who can both speak and write English on site at all times
who is capable of communicating both orally and in writing with other personnel
at the well location who do not understand oral or written English.

 

(B)                               Training and Certification.  Contractor shall
provide or cause to be provided all necessary training, education, instruction
and supervision of Contractor personnel that is necessary to carry out the
duties required in this Contract.

 

(1)                                 Contractor warrants that all drill crew
personnel specified in Attachment A3 to Exhibit A — Scope of Work are properly
certified in well control operations.

 

(2)                                 Contractor shall ensure that Contractor’s
personnel comply with all Applicable Laws regarding the attendance at and
satisfactory completion of firefighting and survival courses.

 

(C)                               Discipline and Replacement of Personnel. 
Contractor shall take all measures to maintain discipline and lawful and orderly
behavior among Contractor personnel during the performance of the Services.  If
instructed by Company in writing, Contractor shall replace or remove Contractor
Group personnel as follows:

 

16

--------------------------------------------------------------------------------


 

(1)                                 Contractor shall remove and shall have a
reasonable time to replace any of its personnel, if requested by Company in
writing and for just cause following a consultation with Contractor, and in this
event, Company shall reimburse to Contractor all costs, including travel costs
incurred by such removal and replacement unless such removal has been initiated
by the Company due to non-compliance with this Contract and/or violation of
Applicable Laws by personnel removed.

 

(2)                                 Contractor shall handle all industrial
relations matters involving Contractor’s personnel subject to Applicable Laws,
labor contracts, and customs.  The settlement of any labor disturbance affecting
Contractor’s personnel will be wholly within the discretion of Contractor.

 

(D)                               Personnel Work Schedule.  Contractor’s
personnel shall work according to the schedule as set forth in Exhibit A and
attachment A3 — Scope of Work.

 

7.2                               Contractor’s Drilling Unit, Services and
Supplies.

 

(A)                               General Provision.  Contractor and Company
shall provide all items as listed on Attachment 2 to Exhibit A — Scope of Work,
as applicable.  Prior to commencing the Services, Contractor at its sole
discretion shall be able to substitute the Drilling Unit upon written notice to
Company.

 

(B)                               Inspection of the Drilling Unit and the
Services. Company or its authorized representatives may, at Company’s sole cost
and expense, inspect the Drilling Unit, as well as check all records,
measurements and tests prior to the Commencement Date as provided in Attachment
A4 to Exhibit A — Scope of Work as well as while the Contract is valid with a
due notification to the Contractor.  Any such inspections after the commencement
date shall be at Operating Rate.

 

(C)                               Maintenance of the Drilling Unit and Ancillary
Equipment.

 

(1)                                 Contractor shall ensure that the Drilling
Unit and all other items of Contractor’s equipment are properly maintained in
good working order and repair throughout the term of the Contract.  Except as
otherwise provided in Attachment A2 to Exhibit A — Scope of Work, all costs
related to any repairs or replacements of the Drilling Unit will be effected by
Contractor at its sole cost and expense.

 

(2)                                 Contractor shall have a demonstrable
Preventative Maintenance System (“PMS”). The repair and maintenance of all
equipment located on the Drilling Unit including all Contractor equipment and
Company equipment will be covered in the said PMS.

 

(3)                                 Contractor will be allowed a maximum number
of hours per calendar month, as set forth in Exhibit A — Scope of Work, for
repair and preventive maintenance of critical surface drilling items, for which
payment will be made at the Operating Rate stated in Exhibit D — Compensation. 
This allotment of time allowed for repair and

 

17

--------------------------------------------------------------------------------


 

preventive maintenance of drilling items shall be cumulative from month to month
and may be carried forward, rolled-over and banked to any future month. The time
spent in changing mud pump fluid end components, replacement of swivel packing,
slipping and cutting of drill line and other similar routine inspections and
maintenance operations, which do not unreasonably impede the progress of
critical path operations, shall not be applied toward the time period in the
maintenance provision of this Section 7.2 or elsewhere in this Contract.

 

(D)                               Certification of the Drilling Unit.

 

(1)                                 With respect to suitability of use for
offshore Services, the Drilling Unit shall be classed and certified by Lloyds,
the American Bureau of Shipping, or Det Norske Veritas (“DNV”).  Contractor
shall keep the Drilling Unit properly classed and certified throughout the Term
of Contract, and a copy of the latest class survey, along with an estimated
drydock schedule for the Drilling Unit, shall be provided to Company prior to
the Commencement Date of the Contract.

 

(2)                                 Contractor shall conduct, at Contractor’s
sole cost and expense, a classification and other regulatory inspections of the
Drilling Unit by qualified surveyors prior to the Commencement Date.

 

(3)                                 The estimated schedule for the inspections
to be carried out in accordance with this Section 7 is specified in Exhibit A —
Scope of Work and will be updated periodically throughout the Term of the
Contract.

 

(E)                               Contractor’s Drill String.  Contractor shall
supply a new or used string of internally coated drill pipe, drill collars and
subs (“Drill String”) and handling equipment in accordance with the requirements
of Attachment A1 to Exhibit A — Scope of Work.

 

(F)                                Hoisting Equipment. Contractor shall provide
and maintain all hoisting equipment in accordance with industry standards and as
provided in Attachment A1 to Exhibit A — Scope of Work.

 

(G)                              Contractor’s BOP and Well Control Systems. 
Contractor shall provide and maintain all BOP and Subsea control systems as per
Attachment A1 to Exhibit A — Scope of Work and maintain such equipment in
accordance with industry standards and as provided in this Section 7.2(G) and
the specifications set forth in Attachment A4 to Exhibit A — Scope of Work.

 

(1)                                 After each drilled well Contractor shall
have the right to recover, replace, reconnect, test in line and deploy BOPs at
Operating Rate as defined in Exhibit D — Compensation.

 

(2)                                 Contractor shall provide Company written
documentation for all repairs and modifications to the equipment and systems.

 

18

--------------------------------------------------------------------------------


 

(H)                              Additional Materials.  At Company’s written
request, and subject to Contractor’s agreement as referenced in Section 10.1,
Contractor will provide additional materials that are not listed on Exhibit A —
Scope of Work and attachments or are not an integral part of the Drilling Unit. 
Company shall reimburse Contractor for such materials in accordance with the
provisions of Section 10.1.

 

8.                                      ITEMS TO BE FURNISHED BY COMPANY

 

8.1                               Company Items.

 

(A)                               Company shall furnish, maintain and replace as
necessary, at its sole cost and expense, the equipment, machinery, tools,
supplies, materials, items and services specified in Attachment A2 to Exhibit A
— Scope of Work (“Company Items”).  Company Items include items furnished by
Contractor at Company’s cost whether with or without a handling charge. 
Alternatively, Company may ask Contractor to furnish any of the Company Items
and if Contractor accepts, Company shall reimburse Contractor as provided in
Section 10.1.

 

(B)                               The Representatives of Company and Contractor
will jointly take an inventory of all Company Items (i) prior to the
Commencement Date, (ii) after completion or termination of each well, and
(ii) at completion of the Services or, if this Contract is terminated earlier,
the date of termination.

 

(C)                               Upon receipt of any Company Item, Contractor
shall verify receipt and visually inspect same with reasonable diligence and
shall advise Company of any shortages and defects observed.  Contractor shall
have no duty to advise Company of any defects not apparent by visual inspection.

 

(D)                               Company shall provide the routine maintenance
required to keep Company Items in good and safe operating condition.  If Company
Items require repair or maintenance work beyond the scope of routine maintenance
or require replacement, Company shall pay for any such repair or replacement. 
If Company requests Contractor to provide such maintenance, repair or
replacement, Contractor shall use efforts consistent with generally accepted
industry standards to conduct such maintenance, repairs or replacement and
Company shall reimburse Contractor in the manner provided in Section 10.1. 
Contractor shall be compensated for any downtime directly associated with the
Company Items at the Operating Rate as indicated in Exhibit D — Compensation.

 

(E)                               Company may, upon giving reasonable notice to
Contractor and subject to Contractor’s acceptance, instruct Contractor to
furnish any of the items listed in Attachment A2 to Exhibit A — Scope of Work
which Company is required to furnish, and such items will at all times be
considered Company Items and personnel (if applicable) unless otherwise mutually
agreed in writing.  If items are so furnished, Company shall reimburse
Contractor pursuant to Section 10.1.

 

(F)                                All Company Items which are not consumed
during the performance of Services must be returned to Company, unless the
Parties agree otherwise.

 

19

--------------------------------------------------------------------------------


 

(G)                              Subject to Section 15, Company is not entitled
to any compensation from Contractor for normal wear and tear or damage or loss
of Company Items or for the consumption of any Company Items used by Contractor
during the performance of Services.

 

(H)                              Within three (3) months after completion of the
Services or, if this Contract is terminated earlier, within three (3) months
following the effective date of such termination, Contractor shall provide
Company a reconciliation of all Company Items.  To the extent allowed by
Applicable Laws, and to the extent transferable, Company will provide Contractor
with the benefits of any warranties on the Company Items that Company has
received from the Company Items’ manufacturers or distributors.

 

8.2                               Emergency Medical Treatment and Emergency
Medical Evacuation.  Company shall make available to Contractor and its
Subcontractors access to emergency medical evacuation services to, and emergency
medical treatment at local Conakry medical facilities (Clinique Ambrose Pare).

 

8.3                               Transportation of Contractor’s Personnel and
Additional Materials.  Company shall provide transportation for Contractor’s
personnel and additional materials from the Personnel Staging Location as
provided in Exhibit A — Scope of Work to the Area of Operations.  If Company
requests additional materials as per Section 7.2(H), Company shall arrange for
and provide the associated transportation, either as part of a regular trip or a
special trip.

 

8.4                               NOT USED

 

9.                                      COMPENSATION.

 

9.1                               Service Rates.  Contractor shall be
compensated by Company for performing the Services under the Contract and the
Company shall reimburse the Contractor in accordance with the rates set forth in
Exhibit D — Compensation and in accordance with the provisions of Sections
9.1(A) through 9.1(I) as full compensation for Services rendered and provision
of the Drilling Unit, equipment, personnel, materials, machinery, Drill Strings,
tools, spare parts and supplies furnished by Contractor in conformance with this
Contract.  Daily rates shall be prorated on the basis of a twenty-four (24) hour
calendar day to the nearest one-half hour.

 

(A)                               Mobilization Fee.  Contractor’s mobilization
fee for the Drilling Unit and crew and for performing all Services, including
all Services necessary to otherwise prepare for commencement of actual drilling
Services at the first well location shall be as specified in Exhibit D —
Compensation, if one is agreed to be paid in Exhibit D — Compensation. 
Mobilization commences from the Point of Origin for the Drilling Unit identified
in Exhibit A — Scope of Work and is complete when the Drilling Unit arrives at
the Mobilization Delivery Point identified in Exhibit A — Scope of Work with all
required equipment specified in Attachment A1 of Exhibit A — Scope of Work on
board in full readiness to commence Services when so instructed by Company and
Company has issued Acceptance of the Drilling Unit as per Attachment A4 to
Exhibit A — Scope of Work.  Contractor shall invoice Company for the
Mobilization Fee within thirty (30) days after the Commencement Date.

 

20

--------------------------------------------------------------------------------


 

(B)                               Operating Rate.  Subject to being superseded
by any other rate or fee provided for in this Section 9.1, Company shall pay
Contractor the Operating Rate specified in Exhibit D — Compensation per
twenty-four (24) hour day (subject to pro-ration) beginning on the Commencement
Date and continuing during the Term of the Contract, including but not limited
to, drilling, suspending or abandoning, sidetracking (which for sake of clarity
includes the drilling of multilateral wells), subsea completions, workovers, or
testing, deepening, reaming, coring, drill stem testing, picking up drill pipe,
tripping, circulating and conditioning mud, running and cementing casing,
waiting for cement, logging, performing routine maintenance, waiting for orders,
nippling up, running tubing, testing, completing and re-completing the well and
swabbing and slipping and cutting the drilling line.

 

(C)                               Moving Rate.  The Moving Rate will be in
effect during the time when the Drilling Unit is being moved between Company
well locations within the Country.  It starts when the Drilling Unit starts
toward the next well location and continues to be paid while the Drilling Unit
is in transit.  The Moving Rate ceases to be paid when the Drilling Unit arrives
at the next well location.  Both Parties may agree to a lump sum Moving Rate
charge for transporting the Drilling Unit between well locations instead of a
daily rate.

 

(D)                               International Moving Rate.  The International
Moving Rate applies to all moves from one Country to another Country as
specified in Exhibit D — Compensation.

 

(E)                               Standby Rate.  The Standby Rate will be in
effect at any time when the Drilling Unit is on location, fully manned and
operational and otherwise held in full readiness to proceed with Services, but
is unable to undertake Services because of one of the following:

 

(1)                                 The Drilling Unit is shut down for local
holidays in accordance with Applicable Laws or, at Company’s request, the
drilling Services are shut down; or

 

(2)                                 Waiting on instructions from Company or
delivery of equipment, materials or supplies to be furnished by the Company:

 

(3)                                 Failure or loss of or damage to Company
Items or equipment, unless caused by sole fault of Contractor, in such case zero
rate shall apply until critical path operations have resumed.

 

Under this Section 9.1(E), during the first twenty-four (24) consecutive hours
of Standby, the Operating Rate as specified in Section 9.1(B) shall apply. 
After the first twenty-four (24) hours of Standby, Company shall pay Contractor
the Standby Rate specified in Exhibit D — Compensation per twenty-four (24) hour
day (subject to pro-ration) until: (a) Services are recommenced or (b) the
Contract is terminated or expires, whichever is earlier.

 

Company shall provide Contractor advance written notice prior to the end of a
Standby period within the number of calendar days required in Exhibit A — Scope
of Work.

 

21

--------------------------------------------------------------------------------


 

(F)                                Force Majeure Event Rate.

 

(1)                                 If any Force Majeure Event causes the
suspension of Services, then:

 

(a)                                 Contractor shall be entitled to receive the
Force Majeure Rate for a maximum period of twenty (20) consecutive days
provided, however, if suspension of Services continues beyond  twenty (20) days,
Company shall thereafter pay Contractor Force Majeure Rate until recommencement
of Services or the Contract is terminated as set forth in Section 9.1(F)(1)(a). 
Force Majeure Rate shall apply during any repairs to Contractor’s equipment
necessitated by damage caused by a Force Majeure Event; or

 

(b)                                 Company may terminate this Contract pursuant
to Section 3.3(B).

 

(G)                              Redrill Rate.  If all or part of the hole is
lost or damaged due to Contractor’s sole fault and Company elects that
Contractor re-drill a portion of the hole, then Company shall pay Contractor at
the Redrill Rate specified in Exhibit D — Compensation.  If Contractor is not at
fault for the loss or damage to the hole, Contractor shall be paid Operating
Rate.

 

(H)                              Demobilization Fee.  As full compensation for
demobilizing the Drilling Unit and Contractor’s expatriate and national
personnel on completion or abandonment of the last well to be drilled under this
Contract, or upon early termination of the Contract in accordance with the
provisions of Section 3.7, Company shall pay Contractor the Demobilization Fee,
if one is specified in Exhibit D — Compensation.  The Demobilization Fee may be
expressed as a lump sum, a daily Service Rate or a combination of both. 
Demobilization commences when the Drilling Unit is one nautical mile from the
last well location.

 

(I)                                   Off Weather Rate.  When normal Services
cannot be carried out due to adverse sea, loop/eddy currents, or adverse weather
conditions, such as named tropical storms or inability to move due to weather
Operating Rate (or other applicable rate) shall apply for up to twenty-four (24)
consecutive hours.  Thereafter, Company shall pay the Off Weather Rate specified
in Exhibit D — Compensation per twenty-four (24) hour day until Services are
recommenced or the Contract terminates or expires, whichever is earlier. 
Contractor’s superintendent in charge aboard the Drilling Unit will make final
determination as to when Services are to be suspended and resumed in the event
of these conditions.

 

9.2                               Stoppage of Services due to Mechanical Failure
or Damage to the Drilling Unit.  If mechanical problems associated with or any
damage to the Drilling Unit prevents Contractor’s performance of the Services
and are not directly caused by the Company Group or a Force Majeure Event, the
provisions in this Section 9.2 will apply.

 

22

--------------------------------------------------------------------------------


 

(1)                                 Surface Equipment.

 

(a)                                 If the stoppage of the Services is due to
mechanical failure or damage to the Surface Equipment, Contractor is allowed the
number of hours per calendar month to effect repairs to the Drilling Unit as set
out in Exhibit A — Scope of Work.  After such allowance is used up, Contractor
will be on the zero Service Rate and receive no further compensation from
Company until either the recommencement of the Services or the Contract is
terminated or expires.  If a failure occurs in the surface BOP controls system
and results in recovering the LMRP or BOP Stack, Section 9.2(2) applies.

 

(b)                                 NOT USED

 

(2)                                 Subsea Equipment.

 

(a)                                 Except as otherwise provided in
Section 9.2(2)(b), if the stoppage of the Services is due to a mechanical
failure or damage to the Subsea Equipment, Contractor will be on zero Service
Rate and receive no further compensation from Company until either the
recommencement of the Services or the Contract is terminated or expires.

 

(b)                                 If the BOP Stack has been deployed and
functional, with or without the LMRP, in excess of ninety (90) days from when
the BOP Stack is released from the transportation cart, and a stoppage of the
Services occurs due to mechanical failure or damage to the BOP Stack, Contractor
shall recover, replace, reconnect, test in line and deploy a BOP Stack at
eighty-five percent (85%) of Operating Rate until either the recommencement of
the Services or the Contract is terminated or expires.  If the BOP Stack has
been deployed and functional, with or without the LMRP, in excess of one hundred
and twenty (120) days from when the BOP Stack is released from the
transportation cart, and a stoppage of the Services occurs due to mechanical
failure or damage to BOP Stack, Contractor shall recover, replace, reconnect,
test in line and deploy a BOP Stack at Operating Rate until either the
recommencement of the Services or the Contract is terminated or expires. If a
failure occurs in the surface BOP controls system and does not result in
recovering the LMRP or BOP Stack, Section 9.2(1) applies.

 

(c)                                  If at Company’s request the spare BOP
Stack, if any,  has a different configuration from the deployed BOP Stack (i.e.
drilling versus completion), and Services are stopped to recover the deployed
BOP Stack, any incremental time required on the critical path to reconfigure and
test the spare BOP Stack for deployment shall be at Operating Rate.

 

23

--------------------------------------------------------------------------------


 

9.3                               Variation of Service Rates.  The Service Rates
set forth in Exhibit D — Compensation may be revised as follows:

 

(A)                               Variation of Rates for Changes in the Area of
Operations or Company’s supply base.  If there is a change in the Area of
Operations identified in Exhibit A — Scope of Work or Company Operations Base,
Contractor may request an adjustment to the Service Rates relative to
Contractor’s documented costs that result from the change.  Following such
request the Parties shall execute an amendment to Exhibit D — Compensation.

 

(B)                               Variation of Service Rates for Changes in
Company’s Policies.  If there is a change to Company’s policies, including
applicable codes and standards adopted by Company, which materially increase
Contractor’s costs, Contractor may request an adjustment to the Service Rates
that result from the change.  Following such request the Parties shall execute
an amendment to Exhibit D — Compensation.

 

(C)                               Variation of Service Rates due to a Change in
Work Schedule/Number of Personnel.  If a change in Exhibit A — Scope of Work
increases Contractor’s personnel Contractor may request an increase in the
Service Rates relative to Contractor’s documented costs which result from such
change.  Following such request the Parties shall execute an amendment to
Exhibit D — Compensation.

 

(i)                                     NOT USED

 

(D)                               Catering Cost Variation.  For purposes of this
escalation, the baseline catering cost shown in Section II, Item 8 in Exhibit D
— Compensation will be adjusted for any documented actual cost variation.

 

(E)                               Variation of Rates Due to Exchange Controls. 
If, after the Effective Date of the Contract, the Country either imposes
exchange controls through new legislation or regulations or through a change in
interpretation or enforcement of existing legislation or regulations, the
Parties agree to consider an adjustment in Contractor’s compensation to ensure
that neither Party benefits nor is disadvantaged as a result thereof.

 

(F)                                Variation of Rates due to Changes in Law or
Regulation.  If after the Effective Date any change in law or regulation or
interpretation of any law or regulation (including any tax or customs law or
regulation) causes an increase in Contractor’s operating costs then the Parties
agree to negotiate an adjustment in Contractor’s compensation to ensure that the
Contractor is not disadvantaged as a result of that change.

 

10.                               REIMBURSEMENTS TO CONTRACTOR

 

10.1                        Reimbursement for Additional Materials and
Services.  If Company elects to have Contractor furnish certain additional
materials and services not included on Exhibit A — Scope of Work and its
attachments and Contractor agrees to furnish such materials and perform or
arrange for the performance of such Services, Company shall reimburse Contractor
for the actual cost including customs duties and freight costs incurred in
furnishing such items.  In addition, Contractor shall be entitled to charge
Company a

 

24

--------------------------------------------------------------------------------


 

handling charge in accordance with the following amounts or percentages of the
Contractor’s net final cost for such service or materials:

 

(A)                               Five percent (5%) for all materials and
services listed in Attachment A2 to Exhibit A — Scope of Work to be provided by
Contractor at Company’s cost plus a handling fee;

 

(B)                               Five percent (5%) for all materials and
services requested after Contract signing but before the shipyard’s vessel
launching milestone;

 

(C)                               Five percent 5(%) for all materials and
services requested after the shipyard’s vessel launching milestone but before
shipyard’s delivery of the Drilling Unit;

 

(D)                               Five percent (5%) for all materials and
services requested after the shipyard’s delivery of the Drilling Unit but before
the Commencement Date; and

 

(E)                               Five percent (5%) for all materials and
services requested after the Commencement Date.

 

10.2                        Reimbursement for Additional Personnel.  Contractor
shall be reimbursed for additional personnel requested by Company at the rates
listed on Attachment A3 to Exhibit A — Scope of Work. In the absence of such
listed personnel rates for the required positions, Company shall reimburse
Contractor for the cost of additional personnel, as provided in
Section 7.1(A)(2), on the basis of one of the following:

 

(A)                               A lump sum amount that is agreed to by the
Parties.  The Parties agree to incorporate this amount into the applicable daily
rates by entering into an amendment of Exhibit D — Compensation.

 

(B)                               An amount equal to Contractor’s cost for
salary plus Payroll Burden (as defined in Exhibit D — Compensation) plus five
percent (5%) of such amount.

 

10.3                        Reimbursement for Contractor’s Personnel Air
Transportation.  At any time Company is required to reimburse Contractor for
personnel air transportation, Company shall reimburse Contractor the cost of air
transportation up to but not to exceed the cost of the applicable air fare,
according to Contractor’s travel policy, by the most expedient route to and from
each Person’s Personnel Home Base location.

 

10.4                        Reimbursement for Meals and Lodging.  The Service
Rates set forth in Section 9.1 and Exhibit D — Compensation include meals and
lodging for the number of Company Persons and those of Company’s other
contractors specified in Exhibit D — Compensation.  Meals and lodging for
additional Persons shall be at the rate specified in Exhibit D — Compensation.

 

11.                               FINANCIAL MATTERS

 

11.1                        Contractor’s Invoices.

 

(A)                               Contractor shall invoice Company in advance,
10 days prior to the Drilling Unit’s anticipated arrival on location, for the
amount of USD 6.30 million (the “Advance Payment Invoice”).  Thereafter,
Contractor shall send invoices every

 

25

--------------------------------------------------------------------------------


 

fourteen (14) days in the amount of USD 3.15 million to Company at the Company
address set forth in Exhibit D — Compensation.   The invoices of USD 3.15
million sent to the Company shall contain a detailed calculation containing 
Company approved timesheets, equipment sheets and shipping manifests where
applicable, and shall be submitted in accordance with the provisions set for in
this Section 11.1. in support of the work performed during the previous period.

 

(B)                               At the end of each Well, Contractor shall
invoice or credit Company for any positive or negative variances for all rates,
fees, and reimbursements, etc. as specified in this Agreement. Clause 11.2 B
does not apply to this clause 11.1 B.

 

(C)                               Contractor shall include all of the following
information in every invoice:

 

(1)                                 The title and number of this Contract.

 

(2)                                 The amount due in the Currency.

 

(3)                                 If applicable, all the following:

 

(a)                                 The amount of local currency due.

 

(b)                                 Transaction Taxes which Contractor proposes
to collect or for which it will seek reimbursement from Company (including a tax
assessed against Company but collected by Contractor).

 

(c)                                  Contractor’s tax registration number(s).

 

(D)                               Company shall provide to Contractor, if
available, an exemption certificate, a letter from the appropriate authority or
a letter from Company agreeing that Company will self-assess and remit
Transaction Taxes (e.g., VAT, GST, sales tax, etc.) for one or more relevant
taxing jurisdictions (instead of payment to Contractor), and Contractor shall
not invoice Company for those taxes identified in the exemption certificate or
letter.

 

11.2                        Invoice Payments.  Company shall pay Contractor’s
invoices as follows:

 

(A)                               Payment Timing.  Company shall pay undisputed
invoice amounts within ten (10) days from the date of each invoice.  Additional
terms concerning an accelerated payment discount may be set out in Exhibit D —
Compensation.

 

(B)                               Termination for Non-payment.  If Company fails
to make payment of an undisputed invoice to Contractor within (10) days of
receiving written notice of failure to pay the undisputed amount, Company shall
be in repuditory breach of this Agreement and Contractor at its sole discretion
will be entitled to terminate this Agreement, demobilize and leave the Area of
Operation.  Any such termination by Contractor under this clause shall be
treated as a termination for convenience by Company and Contractor shall be
compensated pursuant to clause 3.7(C) of this Agreement.

 

26

--------------------------------------------------------------------------------


 

(C)                               Right to Withhold Payments.

 

(1)                                 If Company disputes all or part of an
invoice Company shall within fifteen (15) days notify Contractor of the Dispute
and pay the undisputed portion within thirty (30) days from the date of the
invoice.

 

(2)                                 If Company notifies Contractor of a Dispute
in relation to part of a paper invoice, Company shall pay the disputed portion
into an escrow account until the Dispute is resolved.

 

(D)                               Notification of Non-Payment of an Undisputed
Invoice.  If Contractor has not received payment of any undisputed invoice
amount for more than thirty (30) days after Company’s receipt of that invoice,
Contractor may notify Company of this non-payment.  If payment is not made
within three (3) days Contractor shall charge, interest of LIBOR plus 5 basis
points on any amount so outstanding until the amount is paid in full.

 

(E)                               Banking Regulations and Currency
Requirements.  Subject to all Applicable Laws, including banking and currency
laws, Company shall pay undisputed Contractor’s invoices as follows:

 

(1)                                 Company shall pay funds to Contractor by
electronic funds transfer to the account of Contractor as set out in Exhibit D —
Compensation.

 

(2)                                 Company shall make all payments in the
Currency (including expenses paid in other currencies that Contractor has
converted as required by this Contract and invoiced in the Currency) except as
required in Section 11.2(D)(3).

 

(3)

 

11.3                        Subordination of Lien Rights by Company.  Company
may not impress any Liens on the Drilling Unit superior to Contractor’s
mortgagers and other financial documents.  Arising out of this Contract, Company
shall not create or allow its contractors to attach any Lien upon the Drilling
Unit.  Should the Drilling Unit be arrested or detained by reason of a Lien
place on it by Company or its contractors, Company shall take all reasonable
steps, at its risk and expense, to secure the prompt release of the Drilling
Unit, including establishing appropriate security or bonds.  Nothing in this
provision shall be deemed to prevent Company from asserting any maritime Liens
against Drilling Unit that may arise by operation of law, but that Lien shall be
fully subordinated to Contractor’s mortgages and any other financial documents.

 

12.                               ADDITIONAL OBLIGATIONS

 

12.1                        Compliance with Applicable Laws.  Without limiting
any other provision in this Contract, both Parties shall comply with, and shall
ensure that all members of their respective groups comply with, all Applicable
Laws, concessions and clearances, including those of the Country.  Nothing in
this Contract requires either Party to comply with Applicable Laws if that
requirement would be inconsistent with U.S. and UK anti-bribery and anti-boycott
laws.

 

12.2                        Improper Influence.  The Parties represent and
warrant that, in connection with this Agreement or the business resulting
therefrom:

 

27

--------------------------------------------------------------------------------


 

a.              it is knowledgeable about anti-bribery Laws, including the
United States Foreign Corrupt Practices Act of 1977 and the United Kingdom
Bribery Act 2010 (as amended from time to time) and all other applicable
national, regional, provincial, state, municipal or local laws and regulations
that prohibit the bribery of, or the providing of unlawful gratuities,
facilitation payments or other benefits to any official or employee of any
government, or any agency, ministry, department of a government (at any level),
person acting in an official capacity for a government regardless of rank or
position, official or employee of a company wholly or partially controlled by a
government (for example, a state owned oil company), political party and any
official of a political party; candidate for political office, officer or
employee of a public international organization, such as the United Nations or
the World Bank, or immediate family member (meaning a spouse, dependent child or
household member) of any of the afore-mentioned or any other person or company
(a “Government Official”), which are applicable to the performance of this
Agreement and will actively and fully comply with all such laws; and

 

b.                                      neither it nor a Related Party have
made, offered or authorized or will make, offer or authorize any payment, gift,
promise or other advantage, whether directly or through any other person or
entity, to or for the use or benefit of any Government Official or any person or
any Cal Dive or any undertaking where such payment, gift, promise or other
advantage would (i) comprise a facilitation payment (a payment made to
facilitate or expedite performance of a commonly performed, routine governmental
action); and/ or (ii) violate the anti-bribery Laws.

 

The Parties undertake to immediately notify the other if in connection with this
Agreement or the business resulting therefrom it receives or becomes aware of
any request from a Government Official or any person or an employee of a Party
or any undertaking for any payment, gift, promise or other advantage of the type
mentioned in this Clause.

 

Parties represent and warrant that neither it nor any of its related parties is
a Government Official or other person who could assert illegal influence on
behalf of the Parties.  If any of the foregoing becomes a Government Official, a
Party shall promptly notify the other Party.

 

The Parties shall save, indemnify, defend, and hold harmless each other from and
against any and all claims arising out of a Party’s representations herein being
untrue or arising out of a Party’s breach of any of its warranties or
undertakings in this Clause.

 

12.3                        No Penalty for Compliance.  Company may not
terminate this Contract in the event Contractor’s breach or violation of any
provisions of this Contract results from Contractor’s refusal to fulfill a
request, whether direct or indirect, explicit or otherwise, for an Improper
Benefit.  For purposes of this Section 12.3, the term “Improper Benefit” means
any payment, promise or offer to pay or authorization of the payment of any
money gift, or other thing of value of any nature including but not limited to
direct or indirect payments, gifts, entertainment, travel expenses, political or
charitable contributions, or services, to any Government Official, or to any
third party at the request of or for the benefit of any Government Official, for
purposes of (i) influencing any act or

 

28

--------------------------------------------------------------------------------


 

decision of such Government Official in his official capacity, (ii) inducing
such Government Official to do or omit to do any act in violation of the lawful
duty of such Official; (iii) securing any improper advantage; or (iv) inducing
such Government Official to use his influence with the Government or
instrumentality thereof to affect or influence any act or decision of the
Government or such instrumentality with respect to any activities undertaken 
relating to this Contract.

 

13.                               RECORDS AND INSPECTION

 

13.1                        Records.  Contractor shall establish and maintain
all Records which are necessary and appropriate in accordance with good
management practice (under the circumstances of this Contract) to facilitate an
accurate and complete record of all of the performance by Contractor of its
obligations under this Contract.

 

13.2                        Retention of Records.  All Records required to be
kept by Section 13.1 shall be maintained and retained by Contractor Group until
at least twelve (12) months from the end of the calendar year in which this
Contract is completed or terminated.  All Records required to be kept by
Section 13.1 shall be maintained in either paper or electronic format.

 

14.                               TAXES

 

14.1                        Contractor’s Taxes.  Contractor is solely
responsible for the following taxes levied against Contractor relating to the
Services or this Contract outside of Guinea:

 

(A)                               Income/Franchise.  Income, withholding, excess
profit or other taxes, charges or imposts assessed or levied on account of
Contractor’s earnings, taxable margins or receipts (including gross receipts),
or franchise taxes for the privilege or actual conduct of business that are
measured by Contractor’s net worth, capital, surplus or undivided profits.

 

(B)                               Personnel.  Taxes assessed or levied against
or on account of compensation or other benefits paid to Contractor’s employees.

 

(C)                               Property.  Taxes assessed or levied against or
on account of, or by reference to the value of, any property or equipment
(including materials and consumable supplies) of Contractor except Import/Export
Charges reimbursable by Company under Section 15.6.

 

(D)                               Services.  Taxes assessed or levied against or
on account of, or by reference to the value of, the Services or this Contract.

 

14.2                        Company’s Taxes.  Company is responsible for all
taxes levied against Company relating to the Services or this Contract.

 

14.3                        Gross-Up for Withholding Tax - The Service Rates
included in Exhibit D — Compensation are not inclusive of Contractor’s Taxes. 
If Company is required to withhold income tax on payments made to Contractor,
such payments shall be grossed-up such that Contractor receives payments equal
to the Service Rates included in Exhibit D — Compensation after the application
of withholding tax.

 

29

--------------------------------------------------------------------------------


 

14.4                        Reimbursement of Company’s Taxes.  With the
exception for amounts included in Section 14.3 above, Company shall reimburse
Contractor for all documented Contractor’s Taxes related to the Services or this
Contract in Guinea, and Company shall indemnify, defend and hold Contractor
harmless from the payment of all Taxes or related charges of any nature
whatsoever, imposed or assessed by the Government in Guinea. However, in the
event that Company is unable to use or loses its tax exemptions due solely to
Contractor’s Gross Negligence, Contractor shall be responsible for its Guinean
tax liability only to the extent of the exemptions lost.

 

14.5                        Transaction Taxes.  If any Transaction Taxes are
applicable, these taxes shall be separately itemized and identified on
Contractor’s invoices as provided in Section 11.1; paid by Company and collected
by Contractor and paid over by Contractor to the appropriate governmental agency
in accordance with Applicable Laws (except to the extent Company advises
Contractor pursuant to Section 11.1(C) that in accordance with Applicable Laws,
Company will be responsible for self-assessing and paying these taxes).  Each
Party shall provide the other Party on a timely basis with invoices, tax
receipts and any other documentation that may be required for Company or
Contractor to obtain tax reimbursement, credit, abatement or refund of any
taxes.

 

14.6                        Subcontractor Taxes.  Each Party is solely
responsible for all liabilities or Claims for taxes assessed or levied with
respect to actions (or omissions to act) of such Party’s Subcontractors, their
directors, officers, employees or agents in relation to this Contract or the
Services.

 

14.7                        Tax Records.                     Company will
provide Contractor with any information which Contractor may reasonably require
in order to file any required tax returns in accordance with appropriate Laws.

 

15.                               IMPORT/EXPORT OBLIGATIONS.

 

15.1                        Definitions Relating to Import/Export Obligations.

 

(A)                               “Import/Export Charges” means customs or
import or export duties or taxes, and all other charges related to port or
customs clearances, including pilotage, agent fees, brokerage fees, handling
charges and port dues.

 

(B)                               “Contractor Import/Export Items” means any
property, goods, materials or equipment that Contractor imports into the Country
or the Area of Operations (whether permanently or temporarily) in order for
Contractor to perform the Services.

 

(C)                               “Company Import/Export Items” means any
property, goods, materials or equipment that Company imports into the Country or
the Area of Operations (whether permanently or temporarily) in connection with
this Contract.

 

(D)                               “Import/Export Exemptions” means exemptions
from or reductions of Import/Export Charges obtained by Company or available to
Contractor or members of Contractor Group.

 

30

--------------------------------------------------------------------------------


 

15.2                        Contractor Imports and Exports.  Contractor is
responsible for all of the following:

 

(A)                               For exporting all Contractor Import/Export
Items from their country of origin (including deemed exports of software,
technology or other intellectual property).

 

(B)                               For importing all Contractor Import/Export
Items into the Country and the Area of Operations.

 

(C)                               For obtaining all necessary permits, licenses,
authorizations and clearances for the export and import of Contractor
Import/Export Items.

 

(D)                               For complying with all Applicable Laws,
including those of the country of export and the country of origin.

 

15.3                        Company Imports and Exports.  Company is responsible
for all of the following:

 

(A)                               For exporting all Company Import/Export Items
from their country of origin (including deemed exports of software, technology
or other intellectual property).

 

(B)                               For importing all Company Import/Export Items
into the Country and the Area of Operations.

 

(C)                               For obtaining all necessary permits, licenses,
authorizations and clearances for the export and import of Company Import/Export
Items.

 

(D)                               For complying with all Applicable Laws,
including those of the country of export and the country of origin.

 

15.4                        Import/Export Exemptions.  Contractor and Company
shall use its best efforts and take all actions necessary to ensure that all
possible Import/Export Exemptions are obtained, and that all requirements for
Import/Export Exemptions are complied with.  Neither Party shall take any action
that is prejudicial to obtaining any available Import/Export Exemption.

 

15.5                        Payment of Import/Export Charges.  Contractor shall
pay all Import/Export Charges, on Contractor Import/Export Items subject to
reimbursement under Section 15.6, if applicable.  All temporary import bonds
shall be administered by Contractor and provided at Company’s sole cost.

 

15.6                        Reimbursement.  If an Import/Export Exemption is not
available through no fault of Contractor, then Company shall reimburse
Contractor for the actual documented cost of any Contractor Import/Export
Charges that are paid by Contractor to a duly authorized representative of the
government having jurisdiction.

 

15.7                        Exports after Completion of the Services. 
Contractor is responsible for obtaining all necessary permits, licenses,
authorizations and clearances for the export from the Country or the Area of
Operations, and the import into the destination country, of any Contractor
Import/Export Items which are exported from the Country or the Area of
Operations.

 

31

--------------------------------------------------------------------------------


 

16.                               CLAIMS, LIABILITIES AND INDEMNITIES

 

16.1                        INTENT OF INDEMNITY PROVISIONS.  The Parties agree
to allocate between them responsibility for all Claims as set out below. As used
in this Section 16, the following terms have specified meanings.

 

(A)                               “Fault” means the active, passive, sole,
contributory, concurrent or gross negligence of a Person, the unseaworthiness of
any vessel, including the Drilling Unit, strict liability, or breach of
warranty.

 

(B)                               “Gross negligence” means willful and wanton
disregard for harmful, foreseeable and avoidable consequences.

 

(C)                               An “occurrence” is defined as an accident,
including continuous or repeated exposure to substantially the same general
harmful conditions.

 

(D)                               “Third Parties” includes any Person who is not
a member of the Contractor Group, the Company Group.

 

(E)                               “Indemnify”, “indemnifies”, “indemnity
obligations”, and similar terms mean waive, assumes responsibility for, releases
indemnifies and holds harmless.

 

(F)                                Losses contemplated by this Section 16
include the cost of removal of wreckage.

 

16.2                        CONTRACTOR GROUP’S PROPERTY.

 

(A)                               General.  Subject to the provisions of
Sections 16.2(B) and 16.2(B)(4), if damage is suffered or loss is incurred to
Property of the Contractor Group, including the Drilling Unit, where that damage
or loss arises out of this Contract or the Services, Contractor indemnifies
Company Group against that damage or loss from and against Claims by the
Contractor Group for that damage or loss regardless of fault of Company Group.

 

(B)                               Damage or Loss to Downhole Equipment.  Company
shall reimburse Contractor for damage to or loss of the Downhole Equipment owned
or provided by Contractor while in the hole below the rotary table.  Company
shall pay Contractor the lesser of the repair cost or the replacement cost for
Downhole Equipment in accordance with the provisions below:

 

(1)                                 If the Downhole Equipment component is new
at the Commencement Date of the Contract:

 

(a)                                 During the first twelve (12) months of the
term of the Contract — replacement cost;

 

(b)                                 During the second twelve (12) months of the
term of the Contract — ninety-five percent (95%) of replacement cost; and

 

32

--------------------------------------------------------------------------------


 

(c)                                  Thereafter — eighty-five percent (85%) of
replacement cost.

 

(2)                                 If the Downhole Equipment component has been
in service for a period of twelve (12) months at the Commencement Date of the
Contract or at the time it replaces previously damaged components — eighty-five
percent (85%) of replacement cost.

 

(3)                                 If used Downhole Equipment component is
replaced during the Term of the Contract with new Drill String components:

 

(a)                                 During the first twelve (12) month period
following replacement — replacement cost;

 

(b)                                 During the second six (6) month period
following replacement — ninety percent (90%) of replacement cost; and

 

(c)                                  Thereafter — eighty-five percent (85%) of
replacement cost.

 

(4)                                 Reimbursement by Company under this
Section 16.2(B) is based on Contractor’s actual documented cost to repair or
replace the damaged components, plus, if shipped to the Area of Operations,
actual documented freight, duties (reimbursement of duties being subject to
Section 15.6) and handling costs incurred by Contractor for transport of the
replacement components to the Company Operations Base.

 

(C)                               Damage to Subsea Equipment.

 

(1)                                 Company shall reimburse Contractor for
damage or loss to Contractor’s Subsea Equipment as a result of loop, eddy or
other adverse currents or named tropical storms / hurricanes that cause the
Subsea Equipment to exceed its technical capabilities, subject to the following:

 

(a)                                 Contractor shall, as soon as reasonably
practical, notify Company if Contractor discovers that the currents exceed or
may exceed the technical limitations of the Subsea Equipment.

 

(b)                                 If such currents are not discovered by
Contractor, or if discovered and Company nevertheless instructs Contractor to
proceed and damage to the Subsea Equipment results, Contractor shall advise
Company of such damage once known, but Contractor shall nevertheless be entitled
to reimbursement under this Section 16.2(B)(4).

 

(c)                                  If Contractor advises Company of such
currents and Company requests Contractor to proceed with Services, refusal by
Contractor to proceed with Services despite Company’s request will not be
considered breach of any provision of the Contract.

 

33

--------------------------------------------------------------------------------


 

(2)                                 Company shall reimburse Contractor for
damage or loss to Contractor’s Subsea Equipment as a result of the Drilling Unit
being moved outside a one hundred and fifty foot (150’) radius from the well
center while the subsea equipment is suspended below the rotary table at
Company’s request (also known as “well hopping”).  Furthermore, Contractor shall
not be required to move the Drilling Unit outside a one hundred and fifty foot
radius from the well center with the subsea equipment suspended below the rotary
table and Contractor’s refusal to do so will not be considered a breach of any
provision of this Contract

 

(3)                                 Company shall reimburse Contractor for
damages to Contractor’s Subsea Equipment as set forth in Section 16.2(C) in an
amount equal to the then current replacement cost of the Subsea Equipment, plus
delivery to the Drilling Unit, or the repair cost, whichever is less. If this
damage or loss causes any downtime for the Drilling Unit, Company shall, in
addition, pay Contractor at the Standby Rate until repair is completed.

 

16.3                        COMPANY GROUP’S PROPERTY.  With respect to loss or
damage to Property of Company Group, Company indemnifies Contractor Group from
and against Claims for damage or loss to Property of Company Group where that
damage or loss arises out of this Contract and the Services regardless of Fault
of Contractor Group.

 

16.4                        INJURY OR DEATH.

 

(A)                               Contractor Group’s Employees.  Contractor
indemnifies Company Group from and against Claims for injury to or death of
Contractor Group employees where that injury or death arises out of this
Contract or Services regardless of Fault of Company Group.

 

(B)                               Company Group’s Employees.  Company
indemnifies Contractor Group from and against Claims for injury or death of
Company Group’ employees where that injury or death arises out of this Contract
regardless of Fault of Contractor Group.

 

16.5                        LIMITATION ON LIABILITY FOR WELL EVENT CONTROL
COSTS.  If a Well Event arises out of this Contract, Company releases and
indemnifies each member of Contractor Group from and against Claims for Well
Event Control Costs.

 

16.6                        THIRD PARTY INDEMNITY

 

(A)                               Company indemnifies Contractor Group from and
against Claims for injury or death or loss or damage to property of Third
Parties arising out of this Contract, but only to the extent caused by the Fault
of Company Group.

 

(B)                               Subject to the provisions of Section 16.6(C),
Contractor indemnifies Company Group from and against Claims for injury or death
or loss or

 

34

--------------------------------------------------------------------------------


 

damage to property of Third Parties arising out of this Contract, but only to
the extent caused by the Fault of the Contractor Group.

 

(C)                               Company indemnifies Contractor Group from and
against Claims for loss of or damage to underwater structures, equipment, or
obstructions owned by Third Parties arising out of this Contract that occur when
the Drilling Unit is being moved with the Subsea Equipment suspended below the
rotary table at Company’s request.

 

(D)                               Company indemnifies Contractor Group from and
against Claims for loss of or damage to underwater structures, equipment, or
obstructions owned by Third Parties arising out of this Contract that occur when
the Drilling Unit is being moved between wellheads with the Subsea Equipment
suspended below the rotary table at Company’s request.

 

16.7                        POLLUTION DAMAGE.

 

(A)                               Contractor indemnifies Company Group from and
against Claims arising out of this Contract for control, cleanup, removal,
assessments, damage to natural resources, and Third Party property damage or
loss from Pollution that originates above the water level from spills of fuels,
lubricants, motor oils, non-oil based drilling fluids, pipe dope, paints,
solvents, ballast, bilge and garbage within Contractor’s possession and control
and directly associated with the Drilling Unit.

 

(B)                               Except as provided in Section 16.7(A), Company
indemnifies Contractor Group from and against Claims arising out of this
Contract for control. cleanup, removal, assessments, damage to natural
resources, and Third Party property damage or loss from Pollution, including
Pollution that originates at or below the water level.

 

16.8                        LOSS OF WELLBORE AND RESERVOIR DAMAGE. If the
wellbore, i.e. the hole below the seabed, is lost or damaged at any time,
Company indemnifies the Contractor Group from and against Claims arising out of
this Contract for damage to or loss of the wellbore and reservoir.  Company
indemnifies the Contractor Group from and against Claims arising out of this
Contract for the cost of regaining control of any wild well. Company indemnifies
the Contractor Group from and against Claims arising out of this Contract for
injury to, destruction of, or loss or impairment of any property right in or to
oil, gas or other mineral substance or water, if at the time of the act or
omission causing such injury, destruction, loss, or impairment, said substance
had not been reduced to physical possession above the seabed, and for any loss
or damage to any formation, strata, or reservoir beneath the seabed.

 

16.9                        USE OF MEDICAL FACILITIES OR MEDICAL EVACUATION. 
Company indemnifies Contractor from and against Claims for injury to or death of
members of Company Group that arise out of or in connection with the recovery,
diagnosis, treatment or medical evacuation of such personnel, or the provision
of pharmaceutical products or medical supplies furnished or rendered by
Contractor Group.  Contractor indemnifies Company Group from and against Claims
arising

 

35

--------------------------------------------------------------------------------


 

out of Company making available to Contractor Group access to emergency
evacuation services pursuant to Section 8.2.

 

16.10                 INDEMNITY FOR TAXES.  Each Party indemnifies the other
Party from and against Claims for taxes (including interest and penalties),
costs, losses, duties or charges, that any taxing authority may assess or levy
against such Party in connection with such Party’s tax obligations relating to
this Contract or arising out of such Party’s actions or failure to act. Company
indemnifies Contractor Group from and against any Claim arising from Company’s
failure to provide the information referred to Section 11.1(D) or from erroneous
information referred to in Section 14.5.

 

16.11                 LIMITATIONS ON CLASSES OF DAMAGES.  Company and Contractor
waive and release each other, Contractor Group and Company Group from and
against, directly or indirectly, to the fullest extent permitted by applicable
law, all of the following Claims for damages arising out of this Contract or the
Services, whether such Claims are made in connection with an indemnity specified
in this Section 16, a breach of any obligation under this Contract or otherwise:

 

(A)                               Indirect, incidental or consequential loss.

 

(B)                               Loss or delay of production, including
production of petroleum or petroleum products, or loss of or damage to the
leasehold, loss of hole, loss of reservoir, or loss of delay in drilling or
operating rights.

 

(C)                               Loss of prospective economic advantage or
benefit.

 

(D)                               Loss of profits or revenue, costs or expenses
resulting from business interruptions, loss of business opportunity, loss or
damage to property, equipment, materials, and services.

 

(E)                               Costs of Persons hired by the Parties,
including Subcontractors, to provide vessels, materials, and services or work in
support of the Services, sometimes referred to as “spread costs”.

 

(F)                                Punitive or exemplary damages.

 

16.12                 EXTENT OF WAIVER, RELEASE AND INDEMNITY OBLIGATIONS.  The
indemnity obligations of Contractor and Company and the limitations and
exclusions of damages set out in this Section 16 shall apply regardless of the
Fault of any Person indemnified or relieved of damages, any other anticipated or
unanticipated event or condition, or any other legal theory of liability whether
in contract, tort, or otherwise, and regardless of whether pre-existing the
execution of this Contract, and regardless of whether liability of any kind is
imposed or sought to be imposed on any Person indemnified or relieved of
damages.

 

16.13                 DEFENSE OF CLAIMS.

 

(A)                               Contractor shall, at its sole cost and
expense, be responsible for Defense Costs relative to Claims which may be
brought against Company Group for which Contractor wholly releases and/or
indemnifies Company Group.

 

36

--------------------------------------------------------------------------------


 

Contractor shall accept and initiate such defense within thirty (30) days of
written request by Company.

 

(B)                               Company shall, at its sole cost and expense,
be responsible for Defense Costs relative to Claims which may be brought against
Contractor Group for which Company wholly releases and/or indemnifies Contractor
Group.  Company shall accept and initiate such defense within thirty (30) days
of written request by Contractor.

 

(C)                               In instances where a Party’s indemnity
obligations are limited to a certain amount or percentages of damages, Defense
Costs shall ultimately be borne by the Parties in proportion to their respective
obligation to contribute to any settlement or judgment related to the underlying
Claim. The primary party responsible for indemnification shall fund all Defense
Costs until such time as a settlement is finalized or judgment is rendered, with
the reconciliation between the Parties being conducted thereafter.

 

16.14                 DURATION OF INDEMNITY, RELEASE AND DEFENSE OBLIGATIONS.

 

(A)                               The indemnity obligations in this Section 16
shall be effective as of the Effective Date of this Contract and shall remain in
effect until termination.

 

(C)                               Notwithstanding the provisions of
Section 16.14(A), the indemnity obligations under this Section 16 shall continue
to be in effect after termination of the Contract for any of the following:

 

(1)                                 Claims arising during the Term of the
Contract regardless of whether such claims are initiated during or after the
Term of the Contract; or

 

(2)                                 Claims arising during removal of wreckage
operations under Section 2.12.

 

17.                               INSURANCE.

 

Contractor shall maintain insurance required by Applicable Laws and as provided
in Exhibit C — Insurance.

 

18.                               OWNERSHIP OF INTELLECTUAL PROPERTY.

 

18.1                        Confidentiality of Contract Information.

 

(A)                               Contractor shall treat Company Contract
Information as valuable, proprietary and confidential information and shall
ensure that all members of Contractor Group do not disclose, any Company
Contract Information to any other Person without the prior written consent of
Company.

 

(B)                               Company shall treat Contractor Contract
Information as valuable, proprietary and confidential information and shall
ensure that all members of Contractor Group do not disclose, any Company
Contract Information to any other Person without the prior written consent of
Company.

 

37

--------------------------------------------------------------------------------


 

18.2                        Ownership of Contract Information

 

(A)                               All intellectual property rights and all other
Property and other rights in relation to Company Contract Information are owned
by Company. To the extent that Contractor or other members of Contractor Group
discovered, developed or created copyright or other intellectual property or
other rights arise in relation to that Company Contract Information, those works
and rights are work made for hire under this Contract and are the exclusive
property of Company.

 

(B)                               All intellectual property rights and all other
Property and other rights in relation to Contractor Contract Information are
owned by Contractor.  To the extent that Contractor or other members of
Contractor Group discovered, developed or created copyright or other
intellectual property or other rights arise in relation to that Contractor
Contract Information, those works and rights are the exclusive property of
Contractor.

 

18.3                        Grant of License to Company.  Company and its
Affiliates shall have an irrevocable, non-exclusive, royalty-free, perpetual,
worldwide right and license, to use Contractor Contract Information to the
extent necessary to exploit Services or Products provided under this Contract,
provided that Company and its Affiliates ensure that a receiving party of the
Contractor Contract Information acknowledges its confidential and proprietary
nature and undertakes to safeguard such Contractor Contract Information using at
the least the same degree of care undertaken by Company herein..

 

18.4                        Grant of License to Contractor. Contractor is hereby
granted an irrevocable, worldwide, royalty-free license to use Company Contract
Information in any manner and disclose within its normal operations to perform
the Services required to be performed by the Drilling Unit under this Contract,
provided that Contractor and its Affiliates ensure that a receiving party of the
Company Contract Information acknowledges its confidential and proprietary
nature and undertakes to safeguard such Company Contract Information using at
the least the same degree of care undertaken by Contractor herein.

 

19.                               BUSINESS RELATIONSHIP

 

19.1                        Contract for Services.  This is a maritime contract
for maritime services and is not a charter or lease of Contractor’s Drilling
Unit or other equipment.

 

19.2                        Independent Contractor.  The Services are provided
by Contractor as an independent contractor, and Contractor and the members of
Contractor Group are not employees, agents or representatives of Company or
Company Group. Company shall have no direction or control of Contractor Group
except in the results to be obtained.

 

19.3                        Control over Performance.  As an independent
contractor, Contractor has complete control, supervision and direction over its
equipment and personnel and over the manner and method of the performance of the
Services.

 

20.                               ASSIGNMENT

 

20.1                        Assignment by Contractor.  Contractor may not assign
or transfer in whole or part its rights and obligations under this Contract to
any Person other than an Affiliate of Contractor or other than a financing bank,
or in the event of a reorganization, merger,

 

38

--------------------------------------------------------------------------------


 

consolidation or asset sale, to any other entity which assumes the assets of
Contractor under that reorganization, merger, consolidation or asset sale
without the prior written consent of Company.  Any attempted assignment or
transfer in breach of this obligation is void as between Company and Contractor.

 

20.2                        Assignment by Company.  Company may assign or
transfer all or part of its rights or obligations under this Contract as
follows:

 

(A)                               Without Contractor’s consent to an Affiliate
of Company.

 

(B)                               Without Contractor’s consent to any other
Person in the event of a reorganization, merger, or consolidation, to any other
entity which assumes the assets of Company under that reorganization, merger, or
consolidation.

 

(C)                               To any other Person with Contractor’s consent.

 

20.3                        Successors and Assigns.  This Contract upon
assignment in accordance with Section 20.1 or 20.2 will be binding and will
insure to the benefit and obligation of the successors and assigns of the
assigning Party.

 

21.                               FORCE MAJEURE

 

21.1                        Definition of Force Majeure Event.  “Force Majeure
Event” means any of the events or circumstances described in this Section 21.1
that are beyond the control of an affected Party and which prevents the
performance of any of the affected Party’s obligations under this Contract after
that Party has taken every reasonable step, including reasonable expenditures of
money, to remedy the impact of the event: Events or circumstances that may give
rise to a Force Majeure Event are limited to the following:

 

(1)                                 Earthquakes, fires, storms, tidal waves,
tsunami, floods or other physical natural disasters, including epidemic disease
outbreaks such as typhoid, yellow fever, Ebola, etc.

 

(2)                                 Acts of war (whether declared or
undeclared), terrorism, riot, piracy, civil war, blockade, insurrection or civil
disturbances.

 

(3)                                 Acts of a governmental entity, agency or
other local authority.

 

(4)                                 Strikes or labor disputes.

 

21.2                        Excuse of Performance due to a Force Majeure Event. 
Subject to compliance with Section 21.3, neither Party is liable for any delay
in performing or failure to perform its obligations under this Contract
(excluding release, indemnity and defense obligations and the obligation to pay
undisputed invoices) if and to the extent that the delay or failure is caused by
a Force Majeure Event.  A Party is excused from its performance obligations that
are prevented by a Force Majeure Event for as long as the Force Majeure Event
continues.

 

21.3                        Notice and Mitigation.  If a Party seeks relief from
its obligations to perform under this Contract under Section 21.2, it shall:

 

39

--------------------------------------------------------------------------------


 

(A)                               Give prompt notice to the other Party, which
must include all of the following information:

 

(1)                                 The event that the Party considers
constitutes a Force Majeure Event; and

 

(2)                                 A good faith estimate of the duration of the
Force Majeure Event.

 

(B)                               Make all reasonable efforts to overcome the
Force Majeure Event and to mitigate its effects.

 

(C)                               If the Force Majeure Event continues, give
periodic notices in accordance with Section 21.3(A), with a frequency as
directed by the other Party’s Representative.

 

(D)                               Give the other Party prompt notice of the
conclusion of the Force Majeure Event and resume performance of the Services as
soon as reasonably possible after its conclusion.

 

21.4                        Termination of the Contract due to a Force Majeure
Event.  This Contract may be terminated due to a Force Majeure Event in
accordance with Section 3.3(B).

 

22.                               GOVERNING LAW AND RESOLUTION OF DISPUTES

 

22.1                        Governing Law.  This Contract is governed by and
interpreted under the laws of England without regard to its choice of law
rules.  The United Nations Convention on Contracts for the International Sale of
Goods, 1980 (known as “the Vienna Sales Convention”) does not apply to this
Contract.

 

22.2                        Resolution of Disputes.  The Parties shall
exclusively and finally resolve any Dispute between them using direct
negotiations, mediation and arbitration as set out in this Section 22.

 

22.3                        Direct Negotiations.  If a Dispute arises, a Party
may initiate the resolution process by giving notice setting out in writing and
in detail the issues in Dispute and the value of the Claim to the other Party. 
A meeting between the Parties, attended by individuals with decision-making
authority, must take place within thirty (30) days from the date the notice was
sent in an attempt to resolve the Dispute through direct negotiations.

 

22.4                        Mediation.  If the Dispute cannot be settled by
direct negotiations within thirty (30) days of initiation of the resolution
process, either Party may initiate mediation by giving notice to the other
Party.  The mediation shall be attended by individuals representing each Party
with decision-making authority and the place of mediation shall be Houston,
Texas.  Each Party to the mediation shall pay one-half the cost of the mediator.

 

22.5                        Arbitration.  If the Dispute is not resolved by
mediation within thirty (30) days from the date of the notice requiring
mediation, or if the Dispute is unresolved within sixty (60) days from the date
of the notice requiring direct negotiations, then the Dispute shall be finally
settled by binding arbitration and either Party may initiate such arbitration by
giving notice to the other Party.  The arbitration shall be conducted in
accordance with the United Nations Commission on International Trade Law
(“UNCITRAL”) Arbitration Rules, except to the extent of conflicts between the
UNCITRAL Arbitration Rules and

 

40

--------------------------------------------------------------------------------


 

the provisions of this Contract, in which event the provisions of this Contract
prevail.  The International Centre for Dispute Resolution is the appointing
authority, London, England.

 

22.6                        Arbitration Proceedings.  The following provisions
shall apply to any arbitration proceedings commenced pursuant to Section 22.5:

 

(A)                               The number of arbitrators shall be one (1) if
the monetary value of the Dispute is Ten Million Dollars (US $10,000,000) (or
its currency equivalent) or less.  The number of arbitrators shall be three
(3) if the monetary value is greater than Ten Million Dollars (US $10,000,000)
or its currency equivalent.

 

(B)                               The arbitrator or arbitrators must be fluent
in the English language and the language of the arbitral proceeding shall be
English.

 

(C)                               The arbitrator or arbitrators must remain
neutral, impartial and independent regarding the Dispute and the Parties.  If
the number of arbitrators to be appointed is one, that arbitrator, or the
presiding arbitrator if the arbitrators are three, must be a lawyer experienced
in the resolution of disputes with experience relating to the types of issues
involved in the Dispute.

 

(D)                               The Parties waive any Claim for, and the
arbitrator has or arbitrators have no power to award, the damages waived and
released under Section 16.11.

 

(E)                               All arbitration fees and costs (except for
translation costs) shall be borne equally regardless of which Party prevails. 
Each Party shall pay its own costs of legal representation and witness expenses.

 

(F)                                The arbitrator or arbitrators must render a
reasoned award in writing within 30 days of the arbitration proceeding.  The
award is final and binding.

 

23.                               NOTICES, REPRESENTATIVES AND CONTACT
INFORMATION

 

23.1                        Notices.

 

(A)                               All notices required or permitted under this
Contract must be in writing and delivered by mail (postage prepaid), overnight
courier or by hand delivery to the address of the receiving Party set out in the
signature page to this Contract.  Notice may also be delivered by facsimile sent
to the facsimile number of the receiving Party set out in the signature page to
this Contract (or such other address as a Party may notify in writing) provided
that the original notice is promptly sent to the recipient by mail (postage
prepaid) or by hand delivery.  Notices sent by email are ineffective.

 

(B)                               Notices are effective when received by the
recipient during the recipient’s regular business hours.

 

(C)                               Notices which do not comply with the
requirements of this Contract are ineffective, and do not impart actual or any
other kind of notice.

 

41

--------------------------------------------------------------------------------


 

23.2                        Representatives and Contact Information.

 

(A)                               The representatives and contact information of
each Party are as set out in the Exhibit A — Scope of Work.

 

(B)                               Each Party may change its representative or
contact information by giving notice to the other Party.  If a notice is given
under this Section 23.2(B), the replacement representative or contact
information which is set out in the notice replaces the representative or
contact information as set out in the Exhibit A — Scope of Work.

 

24.                               THIRD PARTY RIGHTS

 

No Person who is not a party to this Contract has any rights under this Contract
or may enforce any provision in this Contract except that members of the
Contractor Group and the Company Group, respectively, shall have the benefit of
the indemnity obligations provided in their favor in Section 16 and shall have
the right to enforce those obligations.

 

25.                               GENERAL PROVISIONS

 

25.1                        Prior Agreements.  This Contract comprises the
complete and exclusive agreement between the Parties regarding the subject
matter of this Contract, and supersedes all oral and written communications,
negotiations, representations or agreements in relation to that subject matter
made or entered into before the Effective Date.

 

25.2                        Amendment.  No amendment to this Contract is
effective unless made in writing and signed by authorized representatives of
both Parties.

 

25.3                        Waiver.  Neither Party’s failure to pursue remedies
for breach of this Contract, or payment  of invoices constitute a waiver by that
Party  of any breach of this Contract by the other Party or raise any defense
against Claims against that other Party for breach of this Contract.  The waiver
or failure to require the performance of any covenant or obligation contained in
this Contract or pursue remedies for breach of this Contract does not waive a
later breach of that covenant or obligation.

 

25.4                        Parent Company Guarantee.  As a condition precedent
to this Contract, and prior to commencement of the Services, Company shall
provide Contractor with a Parent Company Guarantee in a form acceptable to
Contractor, attached to this Contract as Exhibit F.

 

25.5                        Severability.  Each provision of this Contract is
severable and if any provision is determined to be invalid, unenforceable or
illegal under any existing or future law by a court, arbitrator of competent
jurisdiction or by operation of Applicable Laws, this invalidity,
unenforceability or illegality does not impair the operation of or affect those
portions of this Contract that are valid, enforceable and legal.

 

25.6                        Survival.  Despite completion of the Services or
termination of this Contract for any reason, all provisions in this Contract
containing representations, warranties, releases, defense obligations and
indemnities, and all provisions relating to tax, import/export/customs,
Contractors’ invoices, audit, confidentiality, insurance, disclaimer of certain
remedies, limitations of liability, ownership or use or return of Contract

 

42

--------------------------------------------------------------------------------


 

Information, removal of wreckage, retention and inspection of Records, Dispute
resolution and governing law, and all Claims which arose prior to completion or
termination, survive indefinitely until, by their respective terms, they are no
longer operative or are limited by an applicable statute of limitations.

 

25.7                        Counterparts.  This Contract may be executed in any
number of counterparts, each of which will be deemed an original of this
Contract, and which together will constitute one and the same instrument;
provided that neither Party will be bound to this Contract unless and until both
Parties have executed a counterpart.

 

25.8                        Drafting.  Preparation of this Contract has been a
joint effort of the Parties and the resulting Contract must not be construed
more severely against one of the Parties than against the other.

 

The remainder of the page intentionally left blank.

 

43

--------------------------------------------------------------------------------


 

IMPORTANT NOTICE:  THIS CONTRACT CONTAINS PROVISIONS REGARDING INDEMNITIES AND
WARRANTIES THAT EXPRESS THE AGREEMENT OF THE PARTIES CONCERNING CLAIMS ARISING
OUT OF THIS CONTRACT.

 

The Parties have executed this Contract in triplicate as evidenced by the
following signatures of authorized representatives of the Parties:

 

COMPANY:

 

CONTRACTOR:

 

 

 

SCS Corporation Limited, a wholly owned subsidiary of Hyperdynamics Corporation

 

Pacific Drilling Operations Limited

 

 

 

 

 

 

Signature:

 

Signature:

 

 

 

/s/ Ray Leonard

 

/s/ C. J. Beckett

 

 

 

Name:

Ray Leonard

 

Name:

C. J. Beckett

 

 

 

 

 

Title:

President & CEO

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDRESS FOR NOTICES:

 

ADDRESS FOR NOTICES:

 

44

--------------------------------------------------------------------------------


 

EXHIBIT A - SCOPE OF WORK

 

Company:

Contractor:

 

 

SCS Corporation Limited

Pacific Drilling Operations Limited

 

 

Area of Operations:

Country:

Well Location(s):

 

 

 

Guinea

Republic of Guinea

TBD

 

 

 

Company Representative:

Contractor Representative:

 

 

Forrest Estep

Alan Breed

 

Name of Drilling Unit:  Pacific Bora

 

Point of Origin for the Drilling Unit:  Nigeria

 

Port of Entry for the Drilling Unit (if applicable): Conakry

 

Mobilization Delivery Point for the Drilling Unit:   One nautical mile from
Company’s first location in Republic of Guinea

 

Point for Demobilization for the Drilling Unit: One nautical mile from the last
well location

 

Party Responsible for providing permissions necessary to enter the Area of
Operations to operate at the well location, as per Section 2.2(B)(2):

 

Company:  x          Contractor:  o

 

Initial Term of the Contract, as per Section 3.2(A): (choose one option)

 

·                  Term: One (1) well

 

--------------------------------------------------------------------------------


 

Option to Extend the Initial Term of the Contract, as per Section 3.2(B)(1) and
3.2(B)(2):

 

Applicable:  x          Not Applicable:  o

 

If “Applicable”, indicate agreed extension period:

 

For the time necessary for Contractor to drill an additional number of wells:
Three (3) — 1-Well Options For a period of time:

 

Further Extensions of the Term of the Contract, as per Section 3.2(C) with two
hundred seventy days notice to Contractor:

 

Option Available:  o          Not Available:  x

 

Earliest Date Drilling Unit may be available, as per Section 1.1, Commencement
Date definition:

 

March 1st, 2017

 

Latest Date Drilling Unit must be available, as per Section 3.3(E):

 

April 15, 2017

 

Number of days after completion of the Services by which Drilling Unit must be
removed from the Area of Operations, as per Sections 2.8, 2.10, and 9.1(I): 10
calendar days

 

Shake down Period number of days: 6.2(C )(3) & 6.2(C)(4):

 

Not applicable for this contract

 

Force Majeure Event number of consecutive days: (per Section 3.3(C) and 9.1(G):

Twenty days

 

Additional requirements prior to the Commencement Date, as per Section 1.1:

 

Applicable:  o            Not Applicable:  x

 

If “Applicable”, indicate requirements: Company will have auditors join rig no
later than commencement of mobilization and audit/inspection will be performed
at the prevailing terms of this contract.  The audit terms will be mutually
agreed prior to January 1, 2017.  The Contractor shall provide full access to
the drilling unit and the records of maintenance associated with same.  The
deficiencies will be reported to both Company and Contractor.  Contractor agrees
to correct deficiencies in a timely manner and at Contractor’s expense.  “Timely
Manner” will be agreed at same time the audit terms are agreed.

 

--------------------------------------------------------------------------------


 

Estimated Schedule for Inspection(s) of the Drilling Unit, as per
Section 7.2(D)(3):

 

Certification of Drilling Unit:  Equipment inspections as per class and
regulatory requirements

None

 

Structural Inspection of Drilling Unit:  Equipment inspections as per class and
regulatory requirements

None

 

Estimated UWILD/Drydock Schedule of Drilling Unit:  Equipment inspections as per
class and regulatory requirements

None

 

Local HES policy attached, as per Section 5.2:

Yes:  o  No:  x

 

Local Drug/Alcohol/Search policy attached, as per Section 5.2:

Yes:  o  No:  x

 

 

 

Local Content &/or Workforce Nationalization requirements, as per Section: Not
applicable

 

Port of Entry for Contractor’s Personnel, as per Section 1.1 (if applicable): To
be determined by Company.

 

 

 

Contractor’s Personnel Rotation Schedule, as per Section 7.1(D): 35 day rotation

 

No. of days notice required under Section 9.1(F)(4) for Contractor to remobilize
its personnel: 10 calendar days

 

No. of hours allowed per month to effect repairs and preventative maintenance of
equipment at the Operating Rate:

 

As per Sections 9.2(A)(1)(a) and per 7.2(C)(4):  A total of twenty-four hours
per month is allotted for repairs and preventative maintenance for Surface
Equipment (non-accrued); after which compensation will revert to zero Service
rate.

 

As per Section 9.2(A)(2)(a) and per 7.2(C)(4):  A total of forty-eight hours per
month is allotted repairs and preventative maintenance for Subsea Equipment
(non-accrued); after which compensation will revert to zero Service rate.

 

The allowance as indicated above for Section 7.2(C)(4) and Section 9.2 are
considered a single combined monthly allowance.

 

Period of Consecutive Days of Stoppage of Services even though Contractor is in
compliance with the Required Standard of Performance :

 

Number of Consecutive days for Surface Equipment, as per Section 9.2(A)(1)(b):

Termination: Thirty days

 

Number of Consecutive days for Subsea Equipment, as per Section 9.2(A)(2)(b):

Termination: Forty-Five days 

 

Number of Consecutive days of Stoppage of Services due to Contractor being out
of compliance with the Required Standard of Performance: Thirty days

 

--------------------------------------------------------------------------------


 

Variations of Rates due to Changes in Law or Regulation as per Section 9.5.

 

Applicable:  o          Not Applicable:  x

 

If “Applicable”, indicate requirements:

 

Contractor personnel required to load/unload the supplies and materials on
supply vessels in the Area of Operations, as per Section 2.16:

 

Yes:  x (as required)          No:  o

 

Transportation arrangements for Contractor’s personnel, if different from those
set forth in Section 6.1(E)(4): Not applicable.

 

The Drilling Unit, Ancillary Equipment and Personnel to be furnished by
Contractor are detailed in the following Attachments:

 

Attachment A1                  — DRILLING UNIT AND ANCILLARY EQUIPMENT
SPECIFICATIONS

Attachment A2                  — EQUIPMENT, SUPPLIES, MATERIAL AND SERVICES TO
BE FURNISHED BY COMPANY AND CONTRACTOR

Attachment A3                  — PERSONNEL TO BE FURNISHED BY CONTRACTOR

Attachment A4                  —DRILLING UNIT INSPECTION AND ACCEPTANCE
REQUIREMENTS

Attachment A5                  — CONTRACTOR SAFETY MANAGEMENT SYSTEM

 

The remainder of the page intentionally left blank.

 

--------------------------------------------------------------------------------


 

ATTACHMENT A1 TO EXHIBIT A — SCOPE OF WORK

 

Offshore Drilling Contract No.  PBA 3

 

DRILLING UNIT AND ANCILLARY EQUIPMENT SPECIFICATIONS

 

1.                                      Name of Drilling Unit: Pacific Bora

 

2.                                      Maximum water depth of Drilling Unit
capability, as per Section A.4:  10,000 ft.

 

(Capable of 10,000 feet, equipped for 10,000 feet.)

 

3.                                      Drilling depth capability for the
Drilling Unit, as per Section A.4:  37,500 ft.

 

4.                                      Drilling Unit specification and
specifications for Ancillary Equipment are provided herein:

 

The remainder of the page intentionally left blank.

 

 

 

BEGINNING OF EMBEDDED FILE(S)

 

The remainder of the page intentionally left blank.

 

1

--------------------------------------------------------------------------------


 

[g238181kg15i001.jpg]

 

RIG AND EQUIPMENT SPECIFICATIONS

PACIFIC BORA

 

[g238181kg15i002.jpg]

 

“PACIFIC BORA”

 

 

INTERNATIONAL ASSOCIATION of DRILLING CONTRACTORS

 

STANDARD FORMAT EQUIPMENT LIST for DRILLSHIP UNITS

 

Rev

 

Issue date

 

Reason for issue

 

Prepared

 

Checked

 

Approved

F1

 

11/Aug/09

 

Standardization

 

CvD

 

CvD

 

CvD

F2

 

11/Nov/09

 

Handling Tools & Drill Pipe

 

CvD

 

CvD

 

CvD

H1

 

4/April/10

 

Aux. equipment

 

CvD

 

CvD

 

CvD

H2

 

22/July/10

 

Remove Pacific Mistral reference

 

CvD

 

CvD

 

CvD

H3

 

1/Sept/10

 

Additional information

 

CvD

 

CvD

 

CvD

H4

 

23/May/13

 

Added 2nd BOP + Updated Info

 

CN

 

CvD

 

CvD

 

ATTACHMENT A1 — Drilling Unit and Ancillary Equipment Specifications 28NOV16

These specifications are intended for general reference purposes only and are
not guaranteed to be current.

 

2

--------------------------------------------------------------------------------


 

RIG AND EQUIPMENT SPECIFICATIONS

PACIFIC BORA

 

TABLE OF CONTENTS

 

SECTION A - UNIT SPECIFICATIONS

 

 

 

 

 

 

A1

Main Dimensions / Technical Description

Page

5

 

A2

Storage Capacities

Page

5

 

A3

Propulsion / Thrusters

Page

6

 

A4

Operational Capabilities

Page

6

 

A5

Variable Loading

Page

7

 

A6

Environmental Limits

Page

7

 

A7

Mooring System

Page

7

 

A8

Marine Loading Hoses

Page

9

 

A9

Cranes, Hoists, and Materials Handling

Page

10

 

A10

Helicopter Landing Deck

Page

13

 

A11

Auxiliary Equipment

Page

13

 

 

 

 

 

SECTION B - GENERAL RIG SPECIFICATIONS

 

 

 

 

 

 

B1

Derrick and Substructure

Page

15

 

B2

Drawworks and Associated Equipment

Page

16

 

B3

Derrick Hoisting Equipment

Page

17

 

B4

Rotating System

Page

18

 

 

 

 

 

SECTION C  POWER SUPPLY SYSTEMS

 

 

 

 

 

 

C1

Rig Power Plant

Page

20

 

C2

Emergency Generator

Page

22

 

 

 

 

 

SECTION D  DRILLSTRING EQUIPMENT

 

 

 

 

 

 

D1

Tubulars

Page

24

 

D2

Handling Tools

Page

35

 

D3

Fishing Equipment

Page

40

 

 

 

 

 

SECTION E - WELL CONTROL/SUBSEA EQUIPMENT

 

 

 

 

 

 

E1

Lower Riser Diverter Assembly

Page

48

 

E2

Primary BOP Stack

Page

48

 

E3

Primary Lower Marine Riser Package

Page

51

 

E4

Secondary BOP Stack

Page

51

 

E5

Secondary Lower Marine Riser Package

Page

53

 

E6

Primary Marine Riser System

Page

54

 

E7

Secondary Marine Riser System

Page

57

 

E8

Diverter BOP

Page

59

 

E9

Subsea Support System

Page

60

 

E10

BOP Control System

Page

61

 

3

--------------------------------------------------------------------------------


 

 

E11

Subsea Control System

Page

62

 

E12

Acoustic Emergency BOP Control System

Page

63

 

E13

Subsea Auxiliary Equipment

Page

63

 

E14

Choke Manifold

Page

64

 

E15

BOP Testing Equipment

Page

65

 

E16

Wellhead Running / Retrieving / Testing Tools

Page

65

 

 

 

 

 

SECTION F - MUD SYSTEM/BULK SYSTEM

 

 

 

 

 

 

F1

High Pressure Mud System

Page

67

 

F2

Low Pressure Mud System

Page

69

 

F3

Bulk System

Page

73

 

 

 

 

 

SECTION G - CASING / CEMENTING EQUIPMENT

 

 

 

 

 

 

G1

Casing Equipment

Page

75

 

G2

Cement Equipment

Page

78

 

 

 

 

 

SECTION H - INSTRUMENTATION / COMMUNICATION

 

 

 

 

 

 

H1

Drilling Instrumentation at Driller’s Position

Page

80

 

H2

Drilling Parameter Recorder

Page

82

 

H3

Instrumentation at Choke Manifold

Page

82

 

H4

Standpipe Pressure Gauge

Page

82

 

H5

Deviation Equipment

Page

82

 

H6

Calibrated Pressure Gauges

Page

83

 

H7

Rig Communication System

Page

83

 

H8

Environmental Instrumentation

Page

84

 

H9

DP, Vessel Control and Navigation Systems

Page

84

 

H10

Radio Equipment

Page

89

 

 

 

 

 

SECTION I - PRODUCTION TEST EQUIPMENT

 

 

 

 

 

 

l1

Burners

Page

93

 

l2

Burner Booms

Page

93

 

l3

Lines Required on Burner Booms

Page

93

 

l4

Sprinkler System

Page

94

 

l5

Fixed Lines for Well Testing

Page

94

 

I6

Auxiliary Power Availability

Page

95

 

4

--------------------------------------------------------------------------------


 

SECTION J - WORKOVER TOOLS

 

 

 

 

 

 

J1

N/A

Page

96

 

 

 

 

 

SECTION K — ACCOMMODATION

 

 

 

 

 

 

K1

Offices

Page

97

 

K2

Living Quarters

Page

97

 

 

 

 

 

SECTION L - SAFETY EQUIPMENT

 

 

 

 

 

 

L1

General Safety Equipment

Page

99

 

L2

Gas / Fire / Smoke Detection

Page

100

 

L3

Fire Fighting Equipment

Page

102

 

L4

Breathing Apparatus

Page

104

 

L5

Emergency First Aid Equipment

Page

105

 

L6

Helideck Rescue Equipment

Page

106

 

L7

Rig Safety Store

Page

107

 

L8

Emergency Warning Alarms

Page

107

 

L9

Survival Equipment

Page

108

 

 

 

 

 

SECTION M - POLLUTION PREVENTION EQUIPMENT

 

 

 

 

 

 

M1

Sewage Treatment

Page

110

 

M2

Garbage Compaction

Page

110

 

M3

Garbage Disposal / Grinder

Page

110

 

5

--------------------------------------------------------------------------------


 

A.            UNIT SPECIFICATIONS

 

 

 

 

 

 

 

Rig type:

 

 

6th Generation Ultra-Deepwater Drillship

Unit/Design/Shape:

 

 

Samsung 10000 Double-Hull DP Drillship

Unit flag:

 

 

Liberia

Port of Registry

 

 

Monrovia

Call Sign

 

 

A8WH8

Official Number

 

 

14745

Unit classification:

 

 

ABS, XA1E, “Drilling Unit”, XAMS, XACCU, DLA, XDPS-3, NBLES.

IMO Certification:

yes/no

 

Yes

Which code version:

 

 

MODU Code 1989 ammended to 2001

Year of Construction:

 

 

Pacific Bora 2010

 

 

 

Pacific Mistral 2011

Construction Yard:

 

 

Samsung Heavy Industries - Geoje, South Korea

Type of Positioning system

 

 

Dynamic Positioning — DP3 Class

 

 

 

Kongsberg Simrad SDP-32 as per ABS XDPS-3

 

 

 

 

A.1                             MAIN DIMENSIONS & TECHNICAL  SPECS

 

 

 

 

 

 

Deadweight (light ship):

mt

 

36,000  (per design)

Maximum Loaded Displacement

mt

 

96,000  (per design)

Maximum Variable Deck Load

mt

 

20,000

Draft at loadline (deepest):

m

 

12

Overall length of unit (including anchor racks):

m

 

228.0

Length Between Perpendiculars

m

 

219.4

Overall width of unit (including anchor racks):

m

 

42

Forward deck dimensions

m x m

 

29.5 x 37.6

Aft deck dimensions

m x m

 

63.3 x 37.6

Main deck elevation above baseline:

m

 

19

Number of main columns/diameter:

no x m

 

N/A

Number of small columns/diameter:

no x m

 

N/A

Drilling draft/related displacement:

m/mt

 

12.0 / 96,000 Tonnes

 

 

 

(Note not including 5.82m Thruster below keel)

Transit draft/related displacement:

m/mt

 

8.5 /  66,500 Tonnes

 

 

 

(Note not including 5.82m Thruster below keel)    

Moon pool dimensions:

m x m

 

28.8 x 12.48    (length x width)         

Maximum opening through moon pool:

m

 

28.8 x 10.48

Pontoon length:

m

 

N/A

Pontoon breadth:

m

 

N/A

Pontoon height:

m

 

N/A

Maximum Setback, Rotary & Hook Load

lbs

 

5,640,000

Fuel Consumption (ave drilling)

m3/day

 

Estimate 55

Accommodation for max. no. of personnel

 

 

200 persons

 

 

 

 

A.2          STORAGE CAPACITIES

 

 

 

 

 

 

 

Heavy Fuel or Diesel Oil tank

m3

 

5,700          (35,850 bbls)

Diesel Oil Tank

m3

 

500             (3,140  bbls)

Lube Oil Tank

m3

 

120             (750  bbls)

Drilling water

m3

 

2,600          (16,350 bbls)

Potable water

m3

 

1,300          (8,175 bbls)

Active liquid mud

bbl

 

5,500 + 500 (2 chemicals + 2 slugs) (max 18.2PPG)

Reserve liquid Mud

bbl

 

6,000 + 3,000 (Reserve or Waste)(max 18.2 PPG)

Brine Storage Tank        (Heavy brine)

bbl

 

5,000

Crude Oil

m3

 

N/A      

Base Oil Tank

bbl

 

5,000

 

6

--------------------------------------------------------------------------------


 

Bulk bentonite

m3

 

113 (3,990 cu.ft)

Bulk barite

m3

 

339 (11,972 cu.ft)

Bulk cement

m3

 

452 (15,962 cu.ft)

Sacks storage

sacks

 

10.000

Pipe racks area

m2

 

795

Load bearing capacity

kg/m2

 

2,164

Riser racks area:

m2

 

730

Load bearing capacity:

kg/m2

 

5,600

 

 

 

 

Miscellaneous storage area:

m2

 

Net area at the deck/casing rack for   production riser, etc. and 351 m2
intended for    miscellaneous equipment.

Ballast system

m3

 

68,500

 

 

 

 

A.3          PROPULSION & THRUSTERS

 

 

 

 

 

 

 

A.3.1      In-line Propulsion

yes/no

 

 

No

 

 

 

 

 

Shafts:

no.

 

 

N/A

Motors per shaft:

no.

 

 

N/A

Motors make/type:

 

 

 

N/A

Total HP per shaft:

hp

 

 

N/A

Propeller type (fixed/variable blade):

 

 

N/A

Nozzled:

yes/no

 

N/A

 

 

 

 

A.3.2      Thrusters

 

 

 

 

 

 

 

Quantity:

no.

 

6

Fixed/azimuthing:

 

 

Azimuthing / Rolls Royce / UUC 505

Motors per thruster:

no.

 

1

Make/type motors:

 

 

ABB Sami MegaStar

Total HP per thrusters

bhp

 

7,478        (5,500 Kw)

Propeller type (fixed/variable blade):

 

 

Fixed pitch, variable speed

Nozzled:

yes/no

 

Yes

 

 

 

 

A.3.3      Dynamic Positioning

 

 

 

 

 

 

 

Make

 

 

Kongsberg

Model

 

 

Kongsberg K-POS DP32

 

 

 

Kongsberg K-POS DP12 Class 3 backup

 

 

 

Designed according to ABS DPS-3

Full DP or Mooring Assist:

 

 

Full DP

Position Reference:

 

 

1 x DGPS Seatex DPS-132

 

 

 

1 x DGPS Seatex DPS 200,

 

 

 

2 x Simrad HiPAP 501 Hydroacoustic Systems

 

 

 

 

A.4          OPERATIONAL CAPABILITIES

 

 

 

 

 

 

 

Maximum designed water depth capability:

m

 

3,048           10,000 ft

Outfitted max. water depth capability:

m

 

3,048           10.000 ft

Drilling depth capability (rated):

m    ft

 

11,429         37,500 ft

Transit speed towed (historical avg.):

kts

 

N/A

Transit speed self propelled

kts

 

12.0 knots at transit draft

 

7

--------------------------------------------------------------------------------


 

A.5          VARIABLE LOADING (VL)

 

 

 

 

 

 

 

Transit VL:

mt

 

16,500

Drilling VL:

mt

 

20,000

Survival VL:

mt

 

20,000

 

 

 

 

A.6          ENVIRONMENTAL LIMITS

 

 

 

 

 

 

 

Drilling

 

 

 

Air gap (below lower deck)

m

 

N/A

Max. wave height

m

 

6.7

Max. wave period

sec

 

7-10

Max. wind velocity (1 min mean)

kts

 

52

Max. current velocity

kts

 

3.5

Max. heave (double amplitude)

m

 

6

Max. pitch (double amplitude)

degrees

 

4.4º

Max. roll (double amplitude)

degrees

 

6º

 

 

 

 

Design Criteria

 

 

 

Air gap (below lower deck)

m

 

N/A

Max. wave height

m

 

14.4

Max. Wave crest height

m

 

22

Max. wave period

sec

 

17

Max. wind velocity

m/sec

 

51.4 for 1 min. , 61.7 for 3 sec.

Max. current velocity

kts

 

1.92 @ surface and 0 @ bottom

 

 

 

 

A.7          MOORING SYSTEM

 

 

 

 

 

 

 

A.7.1      Anchor Winches

 

 

 

 

 

 

 

Quantity

no.

 

1

Make/model

 

 

Rolls-Royce

Model

 

 

Type CU 107 U3 H

 

 

 

55.4 Tons @ 9m/min

 

 

 

Max Pull 83.2 tonnes

 

 

 

Brake holding load 365.1 tonnes

Type (electric/hydraulic/diesel)

 

 

Hydraulic

 

 

 

 

A.7.2      Fairleads

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make:

 

 

N/A

Free rotating range:

degrees

 

N/A

 

 

 

 

A.7.3      Anchors

 

 

 

 

 

 

 

A.7.3.1   Anchors — Primary

 

 

 

 

 

 

 

Quantity:

no.

 

1

Type:

 

 

Stockless type

Weight:

lt

 

14.1 tons

 

 

 

 

A.7.3.2   Anchors - Spare

 

 

 

 

 

 

 

Quantity:

no.

 

0

Make:

 

 

N/A

Type:

 

 

N/A

Weight:

lt

 

N/A

 

8

--------------------------------------------------------------------------------


 

A.7.4      Anchor Lines

 

 

 

 

 

 

 

Wire

 

 

 

Quantity: (installed/spare):

no.

 

N/A

Make/type:

 

 

N/A

Specification:

 

 

N/A

Diameter:

in

 

N/A

Weight per unit length:

lbs/ft

 

N/A

Useful length (nominal):

ft

 

N/A

Classification:

 

 

N/A

Breaking strength:

lt

 

N/A

 

 

 

 

Chain

 

 

 

Quantity: (installed/spare):

no.

 

Installed

Make/type:

 

 

DAI HAN ANCHOR CHAIN MFG.CO.LTD

Diameter:

mm

 

107      4 ¼ “

Shot length

m

 

12x27.5MTRS / 1x17.5 MTRS / 1x3.8MTRS

Shot Number

no.

 

AS ABOVE

Useful length (Class Requirement)

m    ft

 

330

 

 

 

 

A.7.5                   Anchors Line Running & Retrieval System

 

 

 

 

 

 

Primary type (pennant-buoy or chaser):

 

 

N/A

 

 

 

 

A.7.5.1   Pennant Lines

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make:

 

 

N/A

Type:

 

 

N/A

Length:

ft

 

N/A

Diameter:

m

 

N/A

 

 

 

 

A.7.5.2   Anchor Buoys

 

 

 

 

 

 

 

Quantity

no.

 

N/A

Volume each:

m3

 

N/A

Type:

 

 

N/A

Foam filled:

yes/no

 

N/A

 

 

 

 

A.7.5.3   Smit Bracket

 

 

 

 

 

 

 

Location

 

 

Foc’sle

Quantity

no.

 

1

Make:

 

 

TANKTECH COMPANY LTD

Type:

 

 

KETA-45F   200TON

 

 

 

 

A.7.6      Emergency Towing Gear

 

 

 

 

 

 

 

Location

 

 

Poopdeck

Type

 

 

KET-40A

Hook-up system

 

 

Fully-rigged Fairlead & Strongpoint

Rating:

 

 

200 T

 

 

 

 

A.7.7      Mooring Winches

 

 

 

 

 

 

 

Quantity

no.

 

9

 

9

--------------------------------------------------------------------------------


 

Locations

 

 

Foc’sle, midships & poopdeck

Type

 

 

Wire 200m x 32mm plus 11m nylon rope tail

Minimum Breaking Load of wires

mT

 

65

Power Rating

mT x m/min

 

20 x 15

 

 

 

 

A.7.8      Mooring Lines

 

 

 

 

 

 

 

Quantity

no.

 

8

Locations (port/stbd/both):

 

 

Both

Type

 

 

Polypropolene 8-strand Flexply

Size:

 

 

220m coils x 180mm

 

 

 

 

A.7.9      Supplyboat Mooring Lines

 

 

(As above)

 

 

 

 

Quantity

no.

 

N/A

Locations (port/stbd/both):

 

 

N/A

Type;

 

 

N/A

Size:

 

 

N/A

 

 

 

 

A.8          MARINE LOADING HOSES

 

 

 

 

 

 

 

Locations of loading manifolds (port/stbd/both):

 

 

Both

 

 

 

 

A.8.1      Potable Water Hose

 

 

 

 

 

 

 

Quantity:

no.

 

1

Size:

in

 

4” x 130’ single-length

Make/type:

 

 

Titan / SW 333   150 PSI   Swaged nipples

Color coding:

yes/no

 

Blue

Make/type connection:

 

 

4” Male Weco Hammerlock & cover

 

 

 

 

A.8.2      Drilling Water Hose

 

 

 

 

 

 

 

Quantity:

no.

 

2

Size:

in

 

4” x 130’ single-length

Make/type:

 

 

Powerflex Oil Transfer 150 PSI Swaged nipples

Color coding:

yes/no

 

Yes

Make/type connection:

 

 

4” Male Weco Hammerlock

 

 

 

 

A.8.3      Fuel Oil Hose

 

 

 

 

 

 

 

Quantity:

no.

 

2

Size:

in

 

4” x 130’ single-length — swaged nipples

Make/type:

 

 

Goodall N2492 Petral 2000 Petroleum 200 PSI

Color coding:

yes/no

 

Yes

Make/type connection:

 

 

4” Male Weco Hammerlock

 

 

 

with 4” ball valve close coupled

 

 

 

 

A.8.4                   Mud Hose

 

 

 

 

 

 

 

Quantity:

no.

 

2

Size:

in

 

4” x 130’ single-length

Make/type:

 

 

Powerflex Oil Transfer 150 PSI Swaged nipples

Color coding:

yes/no

 

Yes

Make/type connection:

 

 

4” Male Weco Hammerlock

 

 

 

with 4” ball valve close coupled

 

10

--------------------------------------------------------------------------------


 

A.8.5                   Cement Hose

 

 

 

 

 

 

 

Quantity:

no.

 

2

Size:

in

 

5” x 130’ single-length

Make/type:

 

 

Soft Wall 6” x 150 ft long Swaged nipples

Color coding:

yes/no

 

Yes

Make/type connection:

 

 

5” Male Weco Hammerlock & cover

 

 

 

 

A.8.6                   Barite/Bentonite Hose

 

 

 

 

 

 

 

Quantity:

no.

 

2

Size:

in

 

5” x 130’ single-length

Make/type:

 

 

Soft Wall 6” x 150 ft long Swaged nipples

Color coding:

yes/no

 

Yes

Make/type connection:

 

 

5” Male Weco Hammerlock & cover

 

 

 

 

A.8.7                   Base Oil Hose

 

 

 

 

 

 

 

Quantity:

no.

 

2

Size:

in

 

4” x 130’ single-length

Make/type:

 

 

Powerflex Oil Transfer 150 PSI Swaged nipples

Color coding:

yes/no

 

Yes

Make/type connection:

 

 

4” Male Weco Hammerlock

 

 

 

with 4” ball valve close coupled

 

 

 

 

A.8.8                   Brine Hose

 

 

 

 

 

 

 

Quantity:

no.

 

2

Size:

in

 

4” x 130’ single-length

Make/type:

 

 

Powerflex Oil Transfer 150 PSI Swaged nipples

Color coding:

yes/no

 

Yes

Make/type connection:

 

 

4” Male Weco Hammerlock

 

 

 

 

A.9                             CRANES, HOISTS & MATERIALS HANDLING

 

 

 

 

 

 

 

 

 

 

 

A.9.1      Cranes, Revolving, Main

 

 

 

 

 

 

 

Quantity:

no.

 

4

Specification (API, etc):

 

 

API

Make:

 

 

NOV

Type:

 

 

Knuckle-Boom Electro-Hydraulic Crane

Location (stbd,port,aft, frwd):

 

 

Stbd aft, Stbd Fwd, Port Aft, Port Fwd

Boom length:

m

 

42.3

Hook reach below main deck

m

 

ABLE TO REACH MINIMUM OF 19MTRS

Load/radius

 

 

85 mT @ 18m

 

 

 

34 mT @ 39m

 

 

 

17 mT @ 42m

 

 

 

Able to lift 85 mton x-mas tree between moon- pool area and supply boat

Hoisting Speed

 

 

0-10 m/min

Maximum Luffing Speed

 

 

100 secs from max to min radius

Maximum Load Slewing Speed

 

 

0.5 to 1.0 RPM

Drum Capacity for Hoisting Height

 

 

240m below slewing bearing on single part

Hook load indicator automatically corrected for boom angle:

yes/no

 

Yes

Alarm (audible, visual, both):

 

 

Audible

 

11

--------------------------------------------------------------------------------


 

Automatic brake:

yes/no

 

Yes

Safety latch on hooks:

yes/no

 

Yes

Crown saver (limit switch):

yes/no

 

Yes

Boom illumination:

yes/no

 

Yes

Boom CCTV Camera for Operator

yes/no

 

No

Riser & Pipe Handling Equipment

yes/no

 

Yes — 2 Riser handling Yokes & 1 pipe gripper

Baskets for personnel transfer

no.

 

1

 

 

 

 

A.9.2      Helideck Crane

 

 

 

 

 

 

 

Quantity:

no.

 

1

Specification (API, etc):

 

 

API

Make:

 

 

Hochang

Type:

 

 

Electro-Hydraulic

Location (stbd,port,aft, frwd):

 

 

Helideck aft

Boom length:

m

 

20

Capacity

 

 

10 mT SWL

Working Radius

 

 

4.5m to 20m

Hoisting Speed

 

 

10m/min @ SWL      20m/min @ no load

Luffing Time

 

 

60 seconds

Slewing Speed

 

 

1.0 RPM

Hook load indicator automatically corrected for boom angle:

yes/no

 

No

Alarm (audible, visual, both):

 

 

Audible

Automatic brake:

yes/no

 

Yes

Safety latch on hooks:

yes/no

 

Yes

Crown saver (limit switch):

yes/no

 

Yes

Boom illumination:

yes/no

 

Yes

Baskets for personnel transfer:

no.

 

1

 

 

 

 

A.9.3      Forklifts

 

 

 

 

 

 

 

Quantity:

no.

 

2

Make/type:

 

 

Doosan

Rated capacity:

lt

 

3 tons

Explosion proof:

yes/no

 

No

 

 

 

 

A.9.4      Monorail Overhead Cranes

 

 

 

 

 

 

 

Quantity:

no.

 

0

Make:

 

 

N/A

Type:

 

 

N/A

Related Capacity:

 

 

N/A

Location:

 

 

N/A

 

12

--------------------------------------------------------------------------------


 

Electric Chain Hoist

 

 

 

Quantity:

no.

 

3

Make:

 

 

LK Hoist Co. Ltd

Type:

 

 

3 phase induction motor

Power:

KW   LT

 

0.4

Location:

 

 

STBD/PORT/Centr/Engine room

 

 

 

 

Motor for the electric chain hoist

 

 

 

Quantity:

no.

 

 

Make:

 

 

3

Type:

 

 

LK Hoist Co. Ltd

Power:

 

 

3 phase induction motor

Location:

 

 

2/0.5

Electric Chain Hoist

 

 

STBD/PORT/Centr/Engine room

Quantity:

 

 

 

Make:

 

 

3

Type:

 

 

LK Hoist Co. Ltd

Rated capacity:

 

 

LTD-2W

Location:

 

 

2 Ton

 

 

 

STBD/PORT/Centr/Engine room

 

 

 

 

 

 

 

 

A.9.5      BOP Handling System

 

 

 

 

 

 

 

Make

 

 

NOV

Type

 

 

BOP Gantry Crane

Rated capacity:

mt

 

2 x main hoists 200 mt each

 

 

 

2 x aux hoists of 35 mt each

Make

 

 

NOV

Type

 

 

BOP Trolley

Rated capacity:

mt

 

420

 

 

 

 

Make

 

 

NOV

Type

 

 

BOP Bulkhead Guiding

Rated capacity:

mt

 

400

 

 

 

 

Make:

 

 

NOV

Type:

 

 

Base Plate 200 mT / X-mas Tree Trolley

Quantity:

no

 

1 Each

Rated capacity:

mt

 

200 with 2 each 120 mT X-mas Tree skids

 

 

 

 

A.9.6      Air Hoists/Derrick Winches

 

 

 

 

 

 

 

A.9.6.1   Rig Floor Winches (Non man-riding)

 

 

 

 

 

 

 

Quantity:

no.

 

4

Make:

 

 

NOV

Type:

 

 

Hydraulic

Rated capacity:

mt

 

5

Wire diameter:

mm

 

19

Wire Length

m

 

120

Automatic brakes:

yes/no

 

Yes

Overload protection:

yes/no

 

Yes

Automatic spooling:

yes/no

 

Yes

 

13

--------------------------------------------------------------------------------


 

A.9.6.2   Monkey Board Work Winch

 

 

 

 

 

 

 

Quantity:

no.

 

2

Make:

 

 

NOV

Type:

 

 

Hydraulic

Rated capacity:

lb

 

2200

Wire diameter:

in

 

¼

Wire Length

m

 

40

Automatic brakes:

yes/no

 

Yes

Overload protection:

yes/no

 

N/A

 

 

 

 

A.9.6.3         Rig Floor “Man-Riding” Winch

 

 

 

 

 

 

 

Quantity:

no.

 

3

Make:

 

 

NOV

Type:

 

 

Hydraulic

Rated capacity:

kg

 

150

Wire diameter:

mm

 

10

Wire Length

m

 

140

 

 

 

 

Non-twist wire:

yes/no

 

Yes

Automatic brakes:

yes/no

 

Yes

Overload protection:

yes/no

 

Yes

Automatic spooling:

yes/no

 

Yes

Certified for man-riding:

yes/no

 

Yes

 

 

 

 

A.9.6.4   Utility Winch (Moonpool)

 

 

 

 

 

 

 

Quantity:

no.

 

4

Make:

 

 

NOV

Type:

 

 

Hydraulic

Rated capacity:

mt

 

5

Wire diameter:

mm

 

19

Wire Length

m

 

120

Automatic brakes:

yes/no

 

Yes

Overload protection:

yes/no

 

Yes

Automatic spooling:

yes/no

 

Yes

 

 

 

 

A.9.6.5   Moonpool “Man-Riding” Winch

 

 

 

 

 

 

 

Quantity:

no.

 

3

Make:

 

 

NOV

Type:

 

 

Hydraulic

Rated capacity:

lt

 

150 kg

Wire diameter:

in

 

10mm

Non-twist wire:

yes/no

 

Yes

Automatic brakes:

yes/no

 

Yes

Overload protection:

yes/no

 

Yes

Automatic spooling:

yes/no

 

Yes

 

 

 

 

A.10       HELICOPTER LANDING DECK

 

 

 

 

 

 

 

Location:

 

 

Forward      (above accommodation)

Type

 

 

Aluminium

Dimensions:

m x m

 

Octagonal 27.2 x 27.2

Perimeter safety net:

yes/no

 

Yes

Load capacity:

mt

 

21.3

Designed for helicopter type:

 

 

Chinook (exceeds S-92 req.)

Tie down points:

yes/no

 

Yes

 

14

--------------------------------------------------------------------------------


 

Covered by foam fire system:

yes/no

 

Yes    3 fire monitors

Helideck lighting to aviation specification as required by country of operation:

yes/no

 

CAP 437 compliant

Helicopter Beacon Transmitter

yes/no

 

Yes

 

 

 

 

A.10.1    Helicopter Refueling System

 

 

 

 

 

 

 

Specification

 

 

CAP-437

Fuel storage capacity:

Lt

 

3 Transportable tanks of 2,900lt capacity each

Jettisonable:

yes/no

 

Yes

Fuel transport containers:

qty

 

0

Volume (ea):

Lt

 

NA

 

 

 

 

Covered by foam fire system:

yes/no

 

No

 

 

 

 

A.11       AUXILIARY EQUIPMENT

 

 

 

 

 

 

 

A.11.1    Water Distillation

 

 

 

 

 

 

 

Quantity:

no.

 

3

Make/type:

 

 

SASAKURA / EX-40E

Capacity (each/total):

T/day

 

40T/120T

 

 

 

 

A.11.2    Boilers

 

 

 

 

 

 

 

Quantity:

no.

 

2

Make/type:

 

 

Kangrim Industries Co. LTD

 

 

 

MB0101DR02

 

 

 

Working Press 15.7 Bar

Capacity (total system):

lbs/hr

 

10,000 kg/hr (1)

 

 

 

 

A.11.3    Air Conditioning

 

 

 

 

 

 

 

Quantity:

no.

 

2 (accomodations)

Make/type:

 

 

Hi-Air Korea Condensing Units

Capacity (total system):

 

 

Total 1,216 kW

 

 

 

 

A.11.4    Electric Welding Sets

 

 

 

 

 

 

 

Quantity:

no.

 

2

Current capacity:

amp

 

400

Make/model:

 

 

UNITOR / UWI-400

Type:

fixed/portable

 

Fixed

 

 

 

 

A.11.5    High Pressure Cleaner

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

UNITOR TYPE KEW

Electric/pneumatic/diesel:

 

 

Electric

Max delivered pressure:

psi

 

2,240

 

15

--------------------------------------------------------------------------------


 

B.            GENERAL RIG SPECIFICATIONS

 

 

 

 

 

 

 

B.1          DERRICK AND SUBSTRUCTURE

 

 

 

 

 

 

 

Make

 

 

NOV

Type

 

 

Dual Dynamic bottle-neck Type

API Spec 4 /RP4E, one drawworks and one topdrive only, in main activity centre

Rated for wind speed

 

 

 

With full set back:

kts

 

60   (1,200mt set back)

With no set back:

kts

 

100 ( 900mt set back)

Free Internal Lifting Height:

ft

 

161 ft 49m 

Distance between Well centers

ft

 

40

Dimensions of base:

ft x ft

 

60  x 80

Water Table Dimensions  Main Well :

ft x ft

 

20  x 20

Water Table Dimensions  Aux Well :

ft x ft

 

20  x 20

Gross nominal capacity:

lb

 

2,000,000 Main Well and 1,000,000 Aux. simultaneously

Maximum number of lines Main Well:

no.

 

14

Maximum number of lines AUX Well:

no.

 

N / A

Personal Elevator

yes/no

 

Yes

Ladders with safety cages and rests:

yes/no

 

Yes

Platform for crown sheave access:

yes/no

 

Yes

Counter balance, system for rig tongs and pipe spinning tong:

yes/no

 

N/A

Lighting system explosion proof:

yes/no

 

Yes

 

 

 

 

B.1.2      Racking Platform

 

 

 

 

 

 

 

Make/type:

 

 

NOV

Racking platform capacity of 6 5/8” DP:

ft

 

32,130’ (252 stds) + 14,025’ (110 stds x 5 7/8)

or

 

 

 

Racking platform capacity of 5 7/8” or 5 ½” DP

ft

 

46,155’ (362 stds of 127.5’)

and

 

 

 

Racking platform capacity of 9 ½ DC:

no.

 

6 stds (720’)

and

 

 

 

Racking platform capacity of 8 1/4 DC

no.

 

12 stds (1,440’)

and

 

 

 

Racking platform capacity of  6 ¾ DC:

no.

 

6 stds (720’)

and

 

 

 

Racking platform capacity of  4 ¾ DC:

no.

 

11 stds (1,320’)

and

 

 

 

Racking platform capacity of casing: (± 127.5’)no.

 

 

80 x 13 3/8” (10,200’)or 105 x 9 5/8” (13,388’) or 105 x 7” (13,388’)

 

 

 

 

B.1.3                   Racking Arm

 

 

 

 

 

 

 

Make

 

 

NOV

Type

 

 

2 each NOV - HydraRacker  HR IV

3 ½”, 4 ¾”, 5”, 5 7/8 “,  6 5/8”, 6 ¾”, 7”,

7 5/8”, 8 ¼”, 9 5/8”, 10 ¾”, 13 3/8”, 14”, 20”   

 

 

 

 

B.1.4                   Maintenance Work Basket

 

 

 

 

 

 

 

Make

 

 

Hydralift 2 each in derrick, 2 each in moonpool

Type

 

 

STB-300-90C 120-10

 

16

--------------------------------------------------------------------------------


 

Adjustable from/to height above rotary:

m/m

 

0 to 20

 

 

 

 

B.1.5      Substructure

 

 

 

 

 

 

 

Make/type:

 

 

SHI

Height (above main deck):

m

 

18

Length:

m    ft

 

29.54

Width:

m

 

29.49

Setback capacity:

kips

 

2640  (2 x 770  + 1,100 casing )

Simultaneous setback + hookload capacity 

kips

 

2,640 + 2,000 + 1,000

Clear height below R/table beams (x-mas trees handling):

 

8,2 m clear height above xmas tree trolley

 

 

 

 

B.1.6      Weather Proofing

 

 

 

 

 

 

 

Rig floor windbreaks height:

ft

 

16 ½

Derrickman windbreaks height:

ft

 

30   level 108 to 138

 

 

 

 

B.1.7      Derrick TV Camera System

 

 

 

 

 

 

 

Camera located at:

 

 

Monkey board, crown, stabbing board, drill floor, shakers, moonpool, on-and
offline pipe handling system, Drawworks, Flow divider

Make/type:

 

 

Hernis Scan Systems AS

Zoom/Pan/Tilt-function:

yes/no

 

Yes

Monitor located at:

 

 

Doghouse, toolpusher office, bridge, company man office, ET workshop and ECR

 

 

 

 

B.2                             DRAWWORKS AND ASSOCIATED EQUIPMENT

 

 

 

 

 

 

B.2.1      Drawworks

 

 

 

 

 

 

 

Make

 

 

NOV

Type

 

 

SSGD 1,000-5,750

Motors make/type:

 

 

Baylor CM 628-TUT/ AC motor

Quantity:

no.

 

5

Maximun input power continuous:

hp

 

5,750

Maximun output power intermittent:

hp

 

5,750

Drum type:

 

 

Lebus grooved

Drum diameter:

in

 

55

Drum Lenght

in

 

82

Wire diameter:

in

 

2

Maximum line pull 14 lines:

lb

 

2,000,000

Maximum line pull 12 lines:

lb

 

1,738,000

 

 

 

 

Spinning cathead type:

 

 

None

Breakout cathead type:

 

 

NOV / Model CAR —P15-2 Hydraulic cathead — dual.

Crown block safety device make/type:

 

 

NOV-Hi-Tec integrated control system

Independent fresh water cooling system for drawworks and electric brake:

yes/no

 

Drawworks lube oil cooling system and hydraulic brake cooling system.

 

17

--------------------------------------------------------------------------------


 

B.2.2      Auxiliary Brake

 

 

 

 

 

 

 

Make:

 

 

N/A

Model:

 

 

N/A

Independent back-up system type:

 

 

“Fail Safe” spring applied disk brakes for parking and emergency

 

 

 

 

B.2.3      Sandline

 

 

 

 

 

 

 

Make:

 

 

N/A

Length capacity:

ft

 

N/A

Line size/type:

in

 

N/A

Breaking strength:

lt

 

N/A

Safe working load:

lt

 

N/A

 

 

 

 

B.2.4      Wireline

 

 

 

 

 

 

 

Make:

 

 

See H.5.2

Length capacity:

ft

 

N/A

Line size/type:

in

 

N/A

 

 

 

 

B.2.5                   Automatic Driller

 

 

 

 

 

 

 

Make/type:

 

 

Incorporated in HiTec WOB/ROP Mode

 

 

 

 

B.3          DERRICK HOISTING EQUIPMENT

 

 

 

 

 

 

 

B.3.1      Crown Block  (CMC see data below)

 

 

 

 

 

 

 

Make/type:

 

 

NOV

Rated capacity:

kips

 

2,000

No. of sheaves:

no.

 

6 on main sheave cluster

+ 2 on tandem fastline

+ 2 on tandem deadline

Sheaves diameter:

in

 

72

Sheave grooved for line size:

in

 

2

 

 

 

 

B.3.2      Travel Block

 

 

 

 

 

 

 

Make

 

 

NOV / Integrated Travelling Block, Hook and Swivel with Top Drive.

Type

 

 

HTB 1,000 7 x 72”- 2”

Rated capacity:

kips

 

2,000

No. of sheaves:

no.

 

7

Sheaves diameter:

in

 

72

Sheave grooved for line size:

in

 

2

 

 

 

 

B.3.3                   Hook

 

 

 

 

 

 

 

Make/type:

 

 

See B.3.2

Rated capacity:

mt

 

N/A

Complete with spring assembly/hook locking device:

yes/no

 

N/A

 

18

--------------------------------------------------------------------------------


 

B.3.4                   Swivel

 

 

 

 

 

 

 

Make

 

 

See B.4.4

Type

 

 

 

Rated capacity:

kips

 

2,000

Test/working pressure:

psi/psi

 

7,500

Gooseneck and washpipe minimum ID>= 76mm:

yes/no

 

Yes  78mm

Left hand pin connection size:

in

 

7 5/8” Reg (Rigth hand — Top Drive)

Access fitting for wireline entry on top of gooseneck:

yes/no

 

Yes

 

 

 

 

B.3.5      Drilling Line

 

 

 

 

 

 

 

Diameter:

in

 

2

Type:

 

 

6x19 EIPS IWRC

Length (original):

ft

 

15,000

Support frame for drum:

yes/no

 

Yes

Drilling line drum power driven:

yes/no

 

Yes

Spare reel drilling line:

yes/no

 

Yes, 15,000’

Location (rig, shore, etc.):

 

 

Shore

 

 

 

 

B.3.6      Anchor Dead Line

 

 

 

 

 

 

 

Make

 

 

NOV 

Type

 

 

FRH 200 CHR, Rotary Slip Deadline

Weight sensor:

yes/no

 

Yes

 

 

 

 

B.3.7      Crown Mounted Motion Compensator

 

 

 

 

 

 

 

Make

 

 

NOV

Type

 

 

CMC (passive + active mode)

Stroke:

ft

 

25

Capacity - compensated:

kips

 

1,000

Capacity — locked :

kips

 

2,000

 

 

 

 

B.3.8      Block Guidance System

 

 

 

 

 

 

 

Make

 

 

NOV

Type

 

 

Complete set of guide tracks to accommodate the retractable HPS10002E-AC-KT

 

 

 

 

B.3.9      Retraction System for Traveling Block

 

 

 

 

 

 

 

Make

 

 

NOV

Type

 

 

Block Retract system

 

 

 

 

B.4          ROTATING SYSTEM

 

 

 

 

 

 

 

Rotating Mousehole

 

 

N/A

 

 

 

 

B.4.1      Rotary Table

 

 

 

 

 

 

 

Make

 

 

NOV-Varco

Type

 

 

BJ-RST60.5

Maximum opening:

in

 

60 ½

Rated capacity:

kips

 

2,000

Static load capacity:

kips

 

2,000

 

19

--------------------------------------------------------------------------------


 

Rotating load capacity:

kips @ rpm

 

1,500 @ 15 rpm max.

Two speed gearbox:

yes/no

 

No

Emergency chain drive:

yes/no

 

No

Driven by an independent electric motor:

yes/no

 

No/Hydraulic drive

Electric motor type/make:

 

 

 

Maximum continuous torque:

ft lbs

 

45,000

Drip pan/mud collection system:

yes/no

 

Yes

 

 

 

 

B.4.2      Master Bushings

 

 

 

 

 

 

 

Make/type:

 

 

NOV-Varco

Type

 

 

MPCH

Insert bowls #3, #2, #1:

no.

 

1 set each

 

 

 

 

B.4.3      Kelly Bushing

 

 

 

 

 

 

 

Make/type:

 

 

N/A

Lock down assembly:

yes/no

 

N/A

 

 

 

 

B.4.4      Top Drive

 

 

 

 

 

 

 

Make

 

 

NOV

Model

 

 

HPS10002E-AC-KT

Type (electric/hydraulic):

 

 

Electric AC

Rated capacity:

st

 

1,000

Test/working pressure:

psi/psi

 

7,500

If driven by  electric motor

 

 

 

Make/type:

 

 

2 x GEB 20 B2 AC

Output power:

hp

 

1,150

Maximum continuous torque:

ft lbs

 

78,000

Two speed gearbox:

yes/no

 

No

Maximum rotary speed:

rpm

 

280

Remote operated kelly cock:

yes/no

 

Yes

Cooling system type:

 

 

Local Blower

 

 

 

 

B.4.4.1   Top Drive Makeup/Breakout System

 

 

 

 

 

 

 

Make:

 

 

NOV

Model:

 

 

 

Type:

 

 

Pipe Handler

Max. breakout torque that can be applied by system:

ft-lbs

 

115,000

 

20

--------------------------------------------------------------------------------


 

C.                                    POWER SUPPLY SYSTEMS

 

 

 

 

 

 

 

C.1                             RIG POWER PLANT

 

 

 

 

 

 

 

C.1.1                   Diesel Engines

 

 

 

 

 

 

 

Quantity:

no.

 

6

Make

 

 

Wartsila

Type

 

 

16V32/40

Maximum continuous power:

kw

 

7,290

At rotation speed of:

rpm

 

720

Equipped with spark arrestors:

yes/no

 

Yes

Mufflers installed:

yes/no

 

Yes

 

 

 

 

C.1.2                   DC — Generator

 

 

 

 

 

 

 

Quantity:

no.

 

0

Make/type:

 

 

N/A

Continuous power:

kw

 

N/A

At rotation speed of:

rpm

 

N/A

Output volts:

volts

 

N/A

 

 

 

 

C.1.3                   AC — Generator

 

 

 

 

 

 

 

Quantity:

no.

 

6

Make

 

 

ABB

Type

 

 

AMG 0900XU10

Continuous power:

kva

 

8,750 @ 0.8 pf

At rotation speed of:

rpm

 

720

Output volts:

volts

 

11,000

 

 

 

 

C.1.4                   VFD System

 

 

 

 

 

 

 

Number of Diode Supply units:

no.

 

4 (Total 8 Units, 4 in each SWBD)

Make/type:

 

 

ABB/ ACS 800-507LC-3820-7

Rating :

kva

 

3824

Supply volts:

volts

 

690

No. phase

 

 

3 phase

No. of pulses

 

 

12 pulse

 

 

 

 

Number of Top drives & Mud Pumps VFD:

no.

 

12

Make/type:

 

 

ABB/ ACS800LC-1370-7

Nominal Power:

kva

 

1370

Output volts:

volts

 

690

 

 

 

 

Number of Drawworks VFD:

no.

 

10

Make/type:

 

 

ABB/ ACS800LC-1590-7

Nominal Power:

kva

 

1590

Output volts:

volts

 

690 VAC

 

 

 

 

Number of Dynamic Braking Unit:

no.

 

8

Make/type:

 

 

ABB/ ACS800-607LC-1300-7

Braking Power:

kw

 

1200 KW (each)

Input volts (Max):

volts

 

1200 Vdc.

 

 

 

 

Quantity:

no.

 

2                  (Drilling)

 

21

--------------------------------------------------------------------------------


 

Make/type:

 

 

ABB / RESIBLOC, Dry type tranformer

Continuous power (each):

kva

 

7,200

Output volts:

volts

 

725

Frequency:

Hz

 

60

 

 

 

 

Quantity:

no.

 

6                  (Thruster Drive)

Make/type:

 

 

ABB / RESIBLOC, Dry type tranformer

Continuous power (each):

kva

 

6,500

Output volts:

volts

 

1672

Frequency:

Hz

 

60

 

 

 

 

Quantity:

no.

 

2                   (Thruster Aux 2&3)

Make/type:

 

 

ABB / RESIBLOC, Dry type tranformer

Continuous power (each):

kva

 

2,000

Output volts:

volts

 

450

Frequency:

Hz

 

60

Quantity:

no.

 

3                  (AFT E/R TRANSFORMERS)

Make/type:

 

 

ABB / RESIBLOC, Dry type tranformer

Continuous power (each):

kva

 

2,000

Output volts:

volts

 

450

Frequency:

Hz

 

60

 

 

 

 

Quantity:

no.

 

2                  (TOP SIDE)

Make/type:

 

 

SANIL

Continuous power (each):

kva

 

2,700

Output volts:

volts

 

450

Frequency:

Hz

 

60

 

 

 

 

Quantity:

no.

 

1                  (THRUSTER 1 AUX)

Make/type:

 

 

ABB / RESIBLOC, Dry type tranformer

Continuous power (each):

kva

 

4,000

Output volts:

volts

 

450

Frequency:

Hz

 

60

 

 

 

 

Quantity:

no.

 

6                  (THRUSTER AUX PANEL)

Make/type:

 

 

ABB

Continuous power (each):

kva

 

25

Output volts:

volts

 

230

Frequency:

Hz

 

60

 

 

 

 

Quantity:

no.

 

4                 (FWD 220)

Make/type:

 

 

SANIL

Continuous power (each):

kva

 

200

Output volts:

volts

 

230

Frequency:

Hz

 

60

 

 

 

 

Quantity:

no.

 

3                 (Aft Machinery)

Make/type:

 

 

SANIL

Continuous power (each):

kva

 

125

Output volts:

volts

 

230

Frequency:

Hz

 

60

 

 

 

 

Quantity:

no.

 

2                 (Emergency)

Make/type:

 

 

SANIL

Continuous power (each):

kva

 

250

Output volts:

volts

 

230

Frequency:

Hz

 

60

 

22

--------------------------------------------------------------------------------


 

C.1.6                   Emergency Shutdown

 

 

 

 

 

 

 

Emergency shutdown switches for the complete power system (AC & DC), located at
the following points:

 

 

Drilling Control Station, Emergency HQ Room and Aft CO2 room, plus through
Vessel management system on bridge and  ECR

 

 

 

 

C.1.7                   Auxiliary Power Supply

 

 

 

 

 

 

 

Power supply for a mud logging unit:

yes/no

 

Yes

Power supply available

 

 

 

Output volts:

volts

 

440

Frequency:

Hz

 

60

Current:

amps

 

100

Phase:

single/three

 

Three

 

 

 

 

C.1.8                   Compressed Air System

 

 

 

 

 

 

 

Air Compressors - High Pressure:

 

 

 

Quantity:

no.

 

3

Make:

 

 

Hamworthy

Model:

 

 

(4SW80)

Rated capacity:

m3/hr

 

120 (each)

Working press:

Bar

 

207 (Normal WP)

Prime mover (electric/diesel):

 

 

Electric

Continuous power:

kw

 

43

Air dryers:

 

 

Yes

Quantity:

no.

 

2

Make/type:

 

 

Twin Tower / Hamworthy

Rated capacity:

cfm

 

75

 

 

 

 

Air Compressors — Medium pressure

 

 

 

Quantity:

no.

 

4

Make:

 

 

Tamrotor

Model:

 

 

M 132-10 EWNA

Rated capacity:

cfm

 

700

Working press:

psi

 

130

Prime mover (electric/diesel):

 

 

Electric

Continuous power:

hp

 

137

Air dryers:

 

 

Yes

Quantity:

no.

 

2

Make/type:

 

 

Kyung Nam Dryer / KHDM-3000

Rated capacity:

cfm

 

1,400 (each)

 

 

 

 

Air Compressors — Medium pressure

 

 

 

Quantity:

no.

 

3            (Starting air compressor)

Make:

 

 

Jonghap-Tanabe

Model:

 

 

H-73

Rated capacity:

m3/hr

 

141

Working press:

bar

 

30

Prime mover (electric/diesel):

 

 

Electric

Continuous power:

kw

 

37

Air dryers:

 

 

NO

Quantity:

no.

 

N/A

Make/type:

 

 

N/A

 

23

--------------------------------------------------------------------------------


 

C.2                             EMERGENCY GENERATOR

 

 

 

 

 

 

 

C.2.1                   Engine

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make

 

 

STX              (CUMMINS MARINE)

Type

 

 

QSK60DMGE

Maximum output:

kw

 

1,350

At rotation speed:

rpm

 

1,800

Starting methods (automatic, manual, air/hydraulic):

 

 

Automatic, manual hydraulic/electric/battery

 

 

 

 

C.2.2                   AC — Generator

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Stamford

Type

 

 

PM734E1

Maximum output:

rpm

 

1,800

At rotation speed:

kw

 

1,350

Output volts:

volts

 

450, 60Hz, 3-phase

Capable of back-feeding power to main bus:

yes/no

 

No,  but possible to feed FWD aux. Switchboard

 

24

--------------------------------------------------------------------------------


 

D.                                    DRILLSTRING EQUIPMENT

 

 

 

 

 

 

 

D.1                             TUBULARS

 

 

 

 

 

 

 

D.1.1                   Kellys

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Nominal size OD:

in

 

N/A

Shape type (hexagonal, square, triangular):

 

 

N/A

Total/working length:

ft

 

N/A

Connection type:

 

 

N/A

API classification:

 

 

N/A

 

 

 

 

D.1.2                   Kelly Saver Subs

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Nominal kelly size:

in

 

N/A

Connection type:

 

 

N/A

API classification:

 

 

N/A

Protector:

yes/no

 

N/A

 

 

 

 

D.1.3                   Drill Pipe

 

 

 

 

 

 

 

Drill pipe OD: (Landing String)

in

 

6 5/8

Grade:

 

 

V-150

Total length:

ft

 

10,000

Range:

 

 

Range 3

Weight:

ppf

 

50.4  (61.6 adj)

Internally plastic coated:

yes

 

Yes TK34XT

Tool joint OD/ID:

in/in

 

8.688 x 3.5

Tool joint pin length (original):

in

 

16

Tapered shoulder tool joints (box/pins):

degree/degree

 

18° / 18°

Connection type:

 

 

6 5/8 FH

Type of hardfacing:

 

 

None

API classification:

 

 

Premium (pipe is new)

Thread protectors:

yes/no

 

Yes

 

 

 

 

Drill pipe OD (Shear Joints)

in

 

6 5/8 (shear, joints, above casing hanger)

Grade:

 

 

S135

Total length:

ft

 

209

Range:

 

 

Range 3

Weight:

ppf

 

34.00

Internally plastic coated:

yes/no

 

Yes TK34XT

Tool joint OD/ID:

in/in

 

8.50 / 4 ¼

Tool joint pin length (original):

in

 

10

Tapered shoulder tool joints (box/pins):

degree/degree

 

18° / 18°

Connection type:

 

 

6 5/8 FH

Type of hardfacing:

 

 

TCSTi -(flush)

API classification:

 

 

Premium (pipe is new)

Thread protectors:

yes/no

 

Yes

 

25

--------------------------------------------------------------------------------


 

Drill pipe OD:

in

 

5 7/8

Grade:

 

 

S135

Total length:

ft

 

25,000

Range:

 

 

Range 3

Weight:

ppf

 

26.30

Internally plastic coated:

yes/no

 

Yes (TK34XT)

Tool joint OD/ID:

in/in

 

7 x 4 ½

Tool joint pin length (original):

in

 

10

Tapered shoulder tool joints (box/pins):

degree/degree

 

18° / 18°

Connection type:

 

 

Turbotorque 585

Type of hardfacing:

 

 

TCSTi -(flush)

API classification:

 

 

Premium (pipe is new)

Thread protectors:

yes/no

 

Yes

 

 

 

 

Drill pipe OD:

in

 

5

Grade:

 

 

S-135

Total length:

ft

 

10,000

Range:

 

 

Range 3

Weight:

lbs/ft

 

19.50

Internally plastic coated:

yes/no

 

Yes

Tool joint OD/ID:

in/in

 

6 5/8 / 3  ¼

Tool joint pin length (original):

in

 

12

Tapered shoulder tool joints (box/pins):

degree/degree

 

18°/18°

Connection type:

 

 

GPDS50

Type of hardfacing:

 

 

TCSTi

API classification:

 

 

Premium (pipe is new)

Thread protectors:

yes/no

 

Yes

 

 

 

 

D.1.4                   Drill Pipe Pup Joints

 

 

 

 

 

 

 

6 5/8”

 

 

 

 

 

 

 

Tool joint OD/ID:

in/in

 

8 ¾  x 4

Grade:

 

 

Drill collar material

Length:

ft

 

5,10,15,20,30

Quantity:

no.

 

2 x (5’,10’,15’,20’,30’)

Length:

ft

 

 

Quantity:

no.

 

 

Length:

ft

 

 

Quantity:

no.

 

 

Weight:

lbs/ft

 

50.41

Connection type:

 

 

6 5/8 FH

Internally plastic coated:

yes/no

 

Yes

Thread protectors:

yes/no

 

Yes

 

 

 

 

5 7/8”

 

 

 

 

 

 

 

Tool joint OD/ID:

in/in

 

7 x4 ½

Grade:

 

 

Drill collar material

Length:

ft

 

5,10,15, 20, 30

Quantity:

no.

 

2 x (5’,10’,15’,20’,30’)

Weight:

lbs/ft

 

26.340

Connection type:

 

 

Turbotorque 585

Internally plastic coated:

yes/no

 

Yes

Thread protectors:

yes/no

 

Yes

 

26

--------------------------------------------------------------------------------


 

5”

 

 

 

 

 

 

 

Tool joint OD/ID:

in/in

 

6 5/8 / 3 ¼

Grade:

 

 

Drill collar material

Length:

ft

 

5, 10, 15, 20, 30

Quantity:

no.

 

2 of each

 

 

 

 

Weight:

lbs/ft

 

19.50

Connection type:

 

 

GPDS50

Internally plastic coated:

yes/no

 

Yes

Thread protectors:

yes/no

 

Yes

 

 

 

 

D.1.5                   Drill Pipe Casing Protectors

 

 

 

 

 

 

 

Initial stock:

no.

 

N/A

Make/type:

 

 

N/A

OD:

in

 

N/A

Installation tools (manual/hydraulic/none):

 

 

N/A

 

 

 

 

D.1.6                   Heavy Weight Drill Pipe   (e.g. Hevi-Wate)

 

 

 

 

 

 

 

Quantity:

no.

 

40

Nominal size OD:

in

 

5 7/8

Weight:

lbs/ft

 

61

Range:

 

 

2

Tool joint OD:

in

 

7

Tool joint ID:

in

 

4

Type of hardfacing:

 

 

Smooth

Internally plastic coated:

yes/no

 

No

Connection type:

 

 

Turbotorque 585

Thread protectors:

yes/no

 

Yes

 

 

 

 

Quantity:

no.

 

40

Nominal size OD:

in

 

5

Weight:

lbs/ft

 

49.3

Range:

 

 

2

Tool joint OD:

in

 

6 5/8

Tool joint ID:

in

 

3

Type of hardfacing:

 

 

Smooth

Internally plastic coated:

yes/no

 

No

Connection type:

 

 

NC-50 (4 ½ IF)

Thread protectors:

yes/no

 

Yes

 

 

 

 

D.1.7                   Drill Collars

 

 

 

 

 

 

 

Quantity:

no.

 

12

OD body:

in

 

9 ½

ID body:

in

 

3

Nominal length of each joint:

ft

 

31

Drill collar body (slick/spiral):

 

 

Spiral

Recess for “zip” elevator:

yes/no

 

Yes

Recess for slips:

yes/no

 

Yes

Stress relief pin groove:

yes/no

 

Yes

Boreback on box:

yes/no

 

Yes

Connection type:

 

 

7 5/8 Reg

 

27

--------------------------------------------------------------------------------


 

Quantity:

no.

 

30

OD body:

in

 

8 ¼

ID body:

in

 

3

Nominal length of each joint:

ft

 

31

Drill collar body (slick/spiral):

 

 

Spiral

Recess for “zip” elevator:

yes/no

 

Yes

Recess for slips:

yes/no

 

Yes

Stress relief pin groove:

yes/no

 

Yes

Boreback on box:

yes/no

 

Yes

Connection type:

 

 

6 5/8 Reg

 

 

 

 

Quantity:

no.

 

30

OD body:

in

 

6 ¾

ID body:

in

 

2-13/16

Nominal length of each joint:

ft

 

31

Drill collar body (slick/spiral):

 

 

Spiral

Recess for “zip” elevator:

yes/no

 

Yes

Recess for slips:

yes/no

 

Yes

Stress relief pin groove:

yes/no

 

Yes

Boreback on box:

yes/no

 

Yes

Connection type:

 

 

NC-50 (4 ½ IF)

 

 

 

 

D1.8                      Short Drill Collars

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

OD body:

in

 

N/A

ID body:

in

 

N/A

Nominal length of each joint:

ft

 

N/A

Stress relief pin groove:

yes/no

 

N/A

Boreback on box:

yes/no

 

N/A

Connection type:

 

 

N/A

 

 

 

 

D.1.9                   Non-Magnetic Drill Collars

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

OD body:

in

 

N/A

ID body:

in

 

N/A

Nominal length of each joint:

ft

 

N/A

Drill collar body (slick/spiral):

 

 

N/A

Recess for “zip” elevator:

yes/no

 

N/A

Recess for slips:

yes/no

 

N/A

Stress relief pin groove:

yes/no

 

N/A

Boreback on box:

yes/no

 

N/A

Connection type:

 

 

N/A

 

 

 

 

D.1.10            Core Barrels

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make:

 

 

N/A

Model:

 

 

N/A

Size OD x ID:

in x in

 

N/A

Length:

ft

 

N/A

Top connection type:

 

 

N/A

Spiral stabilizing ribs:

yes/no

 

N/A

Subs and handling tools:

yes/no

 

N/A

 

28

--------------------------------------------------------------------------------


 

D.1.11            Stabilizers

 

 

 

 

 

 

 

Hole size:

in

 

N/A

Quantity:

no.

 

N/A

Make:

 

 

N/A

OD blades:

in

 

N/A

Type
(straight/spiral/welded/integral/sleeve):

blades

 

N/A

Type of blade hardfacing:

 

 

N/A

OD body or fishing neck:

in

 

N/A

ID body:

in

 

N/A

Connection type:

 

 

N/A

Float valve receptacle:

yes/no

 

N/A

 

 

 

 

D.1.12            Roller Reamers

 

 

 

 

 

 

 

Hole size:

in

 

N/A

Quantity:

no.

 

N/A

Make:

 

 

N/A

OD body:

in

 

N/A

ID body:

in

 

N/A

OD fishing neck:

in

 

N/A

Cutters, supplied sets:

no.

 

N/A

Cutters, type:

 

 

N/A

Connection, type:

 

 

N/A

 

 

 

 

D.1.13            Shock Absorbers (Damping Sub)

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make/type:

 

 

N/A

OD body:

in

 

N/A

ID body:

in

 

N/A

OD fishing neck:

in

 

N/A

Connection type:

 

 

N/A

 

 

 

 

D.1.14            Drilling Jars

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make:

 

 

N/A

Type (mechanical/hydraulic;up/down):

 

 

N/A

OD body:

in

 

N/A

Min. ID body:

in

 

N/A

OD fishing neck:

in

 

N/A

Stroke:

in

 

N/A

Connection type:

 

 

N/A

 

 

 

 

D.1.15            Inside BOP Valve

 

 

 

 

 

 

 

Quantity:

no.

 

2

Make:

 

 

VAM-(Omsco)

OD:

in

 

8 (ID-2-13/16”)

Min. drill pipe ID required:

in

 

(Check valve)

Connection type:

 

 

6 5/8 FH

Working pressure rating:

psi

 

15,000

 

 

 

 

Quantity:

no.

 

2

Make:

 

 

VAM-(Omsco)

OD:

in

 

6 5/8

 

29

--------------------------------------------------------------------------------


 

Min. drill pipe ID required:

in

 

(Check valve)

Connection type:

 

 

NC-50 (4 ½ IF)

Working pressure rating:

psi

 

15,000

 

 

 

 

Quantity:

no.

 

2

Make:

 

 

VAM-(Omsco)

OD:

in

 

7

Min. drill pipe ID required:

in

 

(check valve)

Connection type:

 

 

5 7/8” Turbotorque 585

Working pressure rating:

psi

 

15,000

 

 

 

 

D.1.16            Fast Shut-Off Coupling

 

 

 

 

 

 

 

Make/type:

 

 

N/A

Quantity:

no.

 

N/A

Size tool joint to fit:

in

 

N/A

 

 

 

 

D.1.17            Circulation Head

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make/type:

 

 

N/A

Valve make:

 

 

N/A

Valve type:

 

 

N/A

Valve size (ID):

in

 

N/A

Valve working pressure:

psi

 

N/A

Bottom connection type:

 

 

N/A

Top connection type:

 

 

N/A

Wireline stripper:

yes/no

 

N/A

 

 

 

 

D.1.18            IBOP Valves

 

 

 

 

 

 

 

Upper:

 

 

 

Quantity:

no.

 

2

Make/type:

 

 

Hydrill

Working pressure:

psi

 

15 Kpsi

Max. OD body:

in

 

8-5/8

Min. ID body:

in

 

3-1/16

Connection type:

 

 

7-5/8”Reg

 

 

 

 

Lower:

 

 

 

Quantity:

no.

 

2

Make/type:

 

 

Hydrill

Working pressure:

psi

 

15 Kpsi

Max. OD body:

in

 

8-5/8

Min. ID body:

in

 

3-1/16

Connection type:

 

 

7-5/8”Reg

 

 

 

 

D.1.19            Circulation Subs

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

VAM

OD body:

in

 

8 ½

Ball size:

in

 

Side Entry Type 2” Weco 1502

Dressing kits:

no.

 

Side Entry Type

Connection type:

 

 

6 5/8 FH

 

 

 

 

Quantity:

no.

 

1

 

30

--------------------------------------------------------------------------------


 

Make/type:

 

 

Vam

OD body:

in

 

5 7/8

Ball size:

in

 

Side Entry Type 2” Weco 1502

Dressing kits:

no.

 

Side Entry Type

Connection type:

 

 

Turbotorque 585

 

 

 

 

D.1.20            Cup Type Testers

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make:

 

 

N/A

Size test cup for casing weight:

in-lb/ft

 

N/A

Size test cup for casing weight:

in-lb/ft

 

N/A

Size test cup for casing weight:

in-lb/ft

 

N/A

Connection:

 

 

N/A

 

 

 

 

D.1.21            Plug Type Testers

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make:

 

 

N/A

Size test plugs:

in

 

N/A

Connection:

 

 

N/A

 

 

 

 

D.1.22            Drop-In Valves

 

 

 

 

 

 

 

Quantity:

no.

 

2

For nom. OD drillpipe:

in

 

5 7/8” Turbotorque

Make/type:

 

 

Hydrill

Max. OD of dart.:

in

 

TBA

 

 

 

 

Quantity:

no.

 

2

For nom. OD drillpipe:

in

 

5” GPDS50

Make/type:

 

 

Hydrill

Max. OD of dart.:

in

 

TBA

 

 

 

 

D.1.23            Bit Subs (Box-Box)

 

 

 

 

 

 

 

Quantity:

no.

 

2

OD size:

in

 

9 ½

ID size:

in

 

3

Top connection:

 

 

7 5/8” Reg

Bottom connection:

 

 

7 5/8” Reg

Bored for float valve:

yes/no

 

Yes

Float size:

in

 

5F-6R

 

 

 

 

Quantity:

no.

 

2

OD size:

in

 

9 ½

ID size:

in

 

3

Top connection:

 

 

7 5/8 Reg

Bottom connection:

 

 

6 5/8 REG

Bored for float valve:

yes/no

 

Yes

Float size:

in

 

5F-6R

 

 

 

 

Quantity:

no.

 

4

OD size:

in

 

8 ¼

ID size:

in

 

3

Top connection:

 

 

6 5/8 Reg

Bottom connection:

 

 

6 5/8 Reg

 

31

--------------------------------------------------------------------------------


 

Bored for float valve:

yes/no

 

Yes

Float size:

in

 

5F-6R

 

 

 

 

Quantity:

no.

 

2

OD size:

in

 

7

ID size:

in

 

2 13/16

Top connection:

 

 

TurboTorque 585

Bottom connection:

 

 

4 ½ REG

Bored for float valve:

yes/no

 

Yes

Float size:

in

 

4R

 

 

 

 

Quantity:

no.

 

2

OD size:

in

 

6 3/4

ID size:

in

 

2 13/16

Top connection:

 

 

GPDS50

Bottom connection:

 

 

4 ½ Reg

Bored for float valve:

yes/no

 

Yes

Float size:

in

 

4 R

 

 

 

 

D.1.24            Crossover Subs

 

 

 

 

 

 

 

Quantity:

no.

 

2

OD size (max/min):

in/in

 

8 ¼ x 6 5/8

ID size:

in

 

3

Top connection size:

 

 

6 5/8 Reg

Type (pin/box):

 

 

Box

Bottom connection size:

 

 

GPDS50

Type (pin/box):

 

 

Box

 

 

 

 

Quantity:

no.

 

NA

OD size (max/min):

in/in

 

 

ID size:

in

 

 

Top connection size:

 

 

 

Type (pin/box):

 

 

 

Bottom connection size:

 

 

 

Type (pin/box):

 

 

 

 

 

 

 

Quantity:

no.

 

NA

OD size (max/min):

in/in

 

 

ID size:

in

 

 

Top connection size:

 

 

 

Type (pin/box):

 

 

 

Bottom connection size:

 

 

 

Type (pin/box):

 

 

 

 

 

 

 

Quantity:

no.

 

NA

OD size (max/min):

in/in

 

 

ID size:

in

 

 

Top connection size:

 

 

 

Type (pin/box):

 

 

 

Bottom connection size:

 

 

 

Type (pin/box):

 

 

 

 

 

 

 

Quantity:

no.

 

2

OD size (max/min):

in/in

 

8 ¼ x 9 ½

ID size:

in

 

3

Top connection size:

 

 

6 5/8 Reg

 

32

--------------------------------------------------------------------------------


 

Type (pin/box):

 

 

Box

Bottom connection size:

 

 

7 5/8 Reg

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

2

OD size (max/min):

in/in

 

9 ½ x 8 ¼

ID size:

in

 

3

Top connection size:

 

 

7 5/8 Reg

Type (pin/box):

 

 

Box

Bottom connection size:

 

 

6 5/8 Reg

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

2

OD size (max/min):

in/in

 

9 ½ x 8 1/2

ID size:

in

 

3

Top connection size:

 

 

7 5/8 Reg

Type (pin/box):

 

 

Box

Bottom connection size:

 

 

6 5/8 FH

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

4

OD size (max/min):

in/in

 

8 1/2 x 9 ½

ID size:

in

 

3

Top connection size:

 

 

6 5/8 FH

Type (pin/box):

 

 

Box

Bottom connection size:

 

 

7 5/8 Reg

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

4

OD size (max/min):

in/in

 

8 ½ x 8 ¼

ID size:

in

 

3

Top connection size:

 

 

6 5/8 FH

Type (pin/box):

 

 

Box

Bottom connection size:

 

 

6 5/8 Reg

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

2

OD size (max/min):

in/in

 

8 ¼ x 7

ID size:

in

 

3

Top connection size:

 

 

6 5/8 Reg

Type (pin/box):

 

 

Box

Bottom connection size:

 

 

5 7/8” Turbotorque 585

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

2

OD size (max/min):

in/in

 

6 ¾

ID size:

in

 

2 13/16

Top connection size:

 

 

5” GPDS50

Type (pin/box):

 

 

Box

Bottom connection size:

 

 

4 1/2 Reg

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

2

OD size (max/min):

in/in

 

6 ¾ x 5

ID size:

in

 

2

Top connection size:

 

 

5” GPDS50

Type (pin/box):

 

 

Box

 

33

--------------------------------------------------------------------------------


 

Bottom connection size:

 

 

NC 38

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

2

OD size (max/min):

in/in

 

7 x 8 ½

ID size:

in

 

3 1/16

Top connection size:

 

 

5 7/8 Turbotorque 585

Type (pin/box):

 

 

Box

Bottom connection size:

 

 

6 5/8 FH

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

4

OD size (max/min):

in/in

 

7 x 8 1/4

ID size:

in

 

3

Top connection size:

 

 

5 7/8 Turbotorque 585

Type (pin/box):

 

 

Box

Bottom connection size:

 

 

6 5/8 Reg

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

2

OD size (max/min):

in/in

 

7 x 9 ½

ID size:

in

 

3

Top connection size:

 

 

5 7/8 Turbotorque 585

Type (pin/box):

 

 

Box

Bottom connection size:

 

 

7 5/8 Reg

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

2

OD size (max/min):

in/in

 

6 3/4 x 8 ½

ID size:

in

 

2 13/16

Top connection size:

 

 

5 GPDS50

Type (pin/box):

 

 

Box

Bottom connection size:

 

 

6 5/8 FH

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

2

OD size (max/min):

in/in

 

8 ¼

ID size:

in

 

3

Top connection size:

 

 

6 5/8 Reg

Type (pin/box):

 

 

Pin

Bottom connection size:

 

 

6 5/8 Reg

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

2

OD size (max/min):

in/in

 

7

ID size:

in

 

3

Top connection size:

 

 

5 7/8 Turbotorque 585

Type (pin/box):

 

 

Pin

Bottom connection size:

 

 

5 7/8 Turbotorque

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

2

OD size (max/min):

in/in

 

8 1/2

ID size:

in

 

3

Top connection size:

 

 

6 5/8 FH

Type (pin/box):

 

 

Pin

Bottom connection size:

 

 

6 5/8 FH

 

34

--------------------------------------------------------------------------------


 

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

2

OD size (max/min):

in/in

 

6 3/4

ID size:

in

 

2 13/16

Top connection size:

 

 

4 ½ Reg

Type (pin/box):

 

 

Pin

Bottom connection size:

 

 

5” GPDS50

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

2

OD size (max/min):

in/in

 

4 3/4

ID size:

in

 

2 ¼

Top connection size:

 

 

3 1/2 Reg

Type (pin/box):

 

 

Pin

Bottom connection size:

 

 

3 ½ NC38

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

2

OD size (max/min):

in/in

 

6 3/4

ID size:

in

 

2 13/16

Top connection size:

 

 

5” GPDS50

Type (pin/box):

 

 

Pin

Bottom connection size:

 

 

5” GPDS50

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

2   Circulating sub

OD size (max/min):

in/in

 

8 ½

ID size:

in

 

 

Top connection size:

 

 

2” Weco 1502 Female (non-wing)

Type (pin/box):

 

 

 

Bottom connection size:

 

 

6 5/8 FH

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

2   Circulating sub

OD size (max/min):

in/in

 

8 ½

ID size:

in

 

 

Top connection size:

 

 

2” Weco 1502 Female (non-wing)

Type (pin/box):

 

 

 

Bottom connection size:

 

 

6 5/8 FH

Type (pin/box):

 

 

Box

 

 

 

 

Quantity:

no.

 

2   Circulating sub

OD size (max/min):

in/in

 

7

ID size:

in

 

 

Top connection size:

 

 

2” Weco 1502 Female (non-wing)

Type (pin/box):

 

 

 

Bottom connection size:

 

 

5 7/8 Turbotorque585

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

2   Circulating sub

OD size (max/min):

in/in

 

7

ID size:

in

 

 

Top connection size:

 

 

2” Weco 1502 Female (non-wing)

Type (pin/box):

 

 

 

Bottom connection size:

 

 

5 7/8 Turbotorque585

Type (pin/box):

 

 

Box

 

35

--------------------------------------------------------------------------------


 

Quantity:

no.

 

2   Circultaing sub

OD size (max/min):

in/in

 

6 ¾

ID size:

in

 

 

Top connection size:

 

 

2” Weco 1502 Female (non-wing)

Type (pin/box):

 

 

 

Bottom connection size:

 

 

5 GPDS50

Type (pin/box):

 

 

Pin

 

 

 

 

Quantity:

no.

 

2 Circulating sub

OD size (max/min):

in/in

 

6 ¾

ID size:

in

 

 

Top connection size:

 

 

2” Weco 1502 Female (non-wing)

Type (pin/box):

 

 

 

Bottom connection size:

 

 

5 GPDS50

Type (pin/box):

 

 

Box

 

 

 

 

Quantity:

no.

 

2 Double Side Entry sub

OD size (max/min):

in/in

 

7’’

ID size:

in

 

2’’

Top connection size:

 

 

2 x 2’’ Weco 1502 Female (non wing)

Type (pin/box):

 

 

5 7/8 Turbotorque 585 (Pin)

Bottom connection size:

 

 

 

Type (pin/box):

 

 

 

 

 

 

 

D.1.25            Drilling Bumper Subs

 

 

 

 

 

 

 

Quantity:

no.

 

1 + 1

Make:

 

 

TBA

OD:

in

 

8 + 6 1/2

Stroke:

in

 

60

Connection type:

 

 

6 5/8 Reg + NC50

 

 

 

 

D.1.26            Hole Openers

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make:

 

 

N/A

OD:

in

 

N/A

Connection type:

 

 

N/A

 

 

 

 

D.1.27            Undereamer

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make/type:

 

 

N/A

OD Min/OD Max:

in/in

 

N/A

Connection type:

 

 

N/A

 

 

 

 

D.2                       HANDLING TOOLS

 

 

 

 

 

 

 

D.2.1             Drill Pipe Elevators

 

 

 

 

 

 

 

Size:

in

 

9 ½ DC, 8 ¼ DC, 6 ¾ DC, 6 5/8 DP,
5 7/8 DP, 5 DP (inserts for)

Quantity:

no.

 

2 each

Make:

 

 

Blohm&Voss

Model:

 

 

VES-SD 500 T/750 T (Hydr)

Rated capacity:

st

 

500 ton/ 750 ton (square shoulder only)

 

36

--------------------------------------------------------------------------------


 

Size:

in

 

6 5/8 DP, 5 7/8 DP, 5 DP, 3 ½ DP (inserts for)

Quantity:

no.

 

2 Sets

Make:

 

 

Blohm&Voss

Model:

 

 

VES-CL-500 (Hydr)

Rated capacity:

st

 

500 T

 

 

 

 

Size:

in

 

6 5/8

Quantity:

no.

 

1

Make:

 

 

Blohm&Voss

Model:

 

 

CL-1000 (Hydr)

Rated capacity:

st

 

1000 T

 

 

 

 

D.2.2                   Drill Collar Elevators

 

 

 

 

 

 

 

Size:

in

 

N/A

Quantity:

no.

 

N/A

Make:

 

 

N/A

Model:

 

 

N/A

Rated capacity:

st

 

N/A

 

 

 

 

D.2.3                   Tubing Elevators

 

 

 

 

 

 

 

Size (max/min):

in/in

 

N/A

Quantity:

no.

 

N/A

Make:

 

 

N/A

Model:

 

 

N/A

Rated capacity:

st

 

N/A

 

 

 

 

D.2.4                   Drill Pipe Hand Slips

 

 

 

 

 

 

 

Size:

in

 

6 5/8 – 750 Ton

Quantity:

no.

 

2

Make/type:

 

 

Blohm&Voss / LRS

 

 

 

 

Size:

in

 

5 7/8 – 750 Ton

Quantity:

no.

 

2

Make/type:

 

 

Blohm&Voss / LRS

 

 

 

 

Size:

in

 

5 – 750 Ton

Quantity:

no.

 

2

Make/type:

 

 

Blohm&Voss / LRS

 

 

 

 

Size:

in

 

3 ½

Quantity:

no.

 

2

Make/type:

 

 

Blohm&Voss / RSM

 

 

 

 

D.2.5                   Semi-Automatic DP Slips

 

 

 

 

 

 

 

Size range (largest/smallest):

in/in

 

DC 9 ½, 8 ¼, 6 ¾, 4 3/4 (inserts)

DP 5, 5 ½, 5 7/8, 6 5/8 (inserts)

Quantity:

no.

 

2

Make/type:

 

 

Blohm&Voss PS 1000 (1000 Ton)

 

37

--------------------------------------------------------------------------------


 

D.2.6                   Drill Collar Slips

 

 

 

 

 

 

 

Size:

in

 

8 ½ to 10

Quantity:

no.

 

2

Make/type:

 

 

Blohm&Voss / DCL

 

 

 

 

Size:

in

 

8 – 9 ½

Quantity:

no.

 

2

Make/type:

 

 

Blohm&Voss / DCL

 

 

 

 

Size:

in

 

5 ½ to 7

Quantity:

no.

 

2

Make/type:

 

 

Blohm&Voss / DCM

 

 

 

 

Size:

in

 

4 ½ - 6

Quantity:

no.

 

2

Make/type:

 

 

Blohm&Voss / DCM

 

 

 

 

D.2.7                   Drill Collar Safety Clamps

 

 

 

 

 

 

 

Quantity:

no.

 

2 Blohm&Voss / C-Clamp

Range:

in-in

 

4 ½ - 5 5/8

 

 

 

 

Quantity:

no.

 

2 Blohm&Voss / C-Clamp

Range:

in-in

 

9 ½ - 10 5/8

 

 

 

 

Quantity:

no.

 

1 Blohm&Voss / C-Clamp + air kit

Range:

in-in

 

29 ½ - 30 ½

 

 

 

 

D.2.8                   Tubing Slips

 

 

 

 

 

 

 

Size:

in

 

N/A

Quantity:

no.

 

N/A

Make/type:

 

 

N/A

 

 

 

 

D.2.9                   Tubing Spider

 

 

 

 

 

 

 

Slip size (max/min):

in/in

 

N/A

Quantity:

no.

 

N/A

Make:

 

 

N/A

Adapter Plate:

 

 

N/A

 

 

 

 

D.2.10            Drill Collar Lifting Subs

 

 

 

 

 

 

 

Quantity:

no.

 

8

For OD DC:

in

 

9 ½

Connection Type:

 

 

7 5/8” Reg Pin

 

 

 

 

Quantity:

no.

 

14

For OD DC:

in

 

8 ¼

Connection Type:

 

 

6 5/8” Reg Pin

 

 

 

 

Quantity:

no.

 

12

For OD DC:

in

 

6 ¾

Connection Type:

 

 

4 ½” If Pin

 

 

 

 

Quantity:

no.

 

10

For OD DC:

in

 

4 ¾

Connection Type:

 

 

3 ½” If Pin

 

38

--------------------------------------------------------------------------------


 

D.2.11    DC/DP Lifting Plugs

 

 

 

 

 

 

 

Quantity:

no.

 

63

For OD DC:

in

 

9 ½ - 8 ¼ - 6 ¾ -4 ¾

Connection Type:

 

 

7 5/8 Reg – 6 5/8 Reg –6 5/8 FH – 5 7/8 TT585 – 5 GPDS50 – 4 ½ reg – NC38

 

 

 

 

D.2.12    Bit Breakers

 

 

 

 

 

 

 

Quantity:

no.

 

1

For bit size:

in

 

26

 

 

 

 

Quantity:

no.

 

1 + 1

For bit size:

in

 

17 ½ + 16

 

 

 

 

Quantity:

no.

 

1

For bit size:

in

 

12 ¼

 

 

 

 

Quantity:

no.

 

1

For bit size:

in

 

8 ½

 

 

 

 

Quantity:

no.

 

1

For bit size:

in

 

6

 

 

 

 

D.2.13    Elevator Links

 

 

 

 

 

 

 

Quantity of sets:

no.

 

1

Make/type:

 

 

NOV-Varco

Size:

in

 

5 ½

Length:

in

 

200

Rated capacity:

st

 

1000

 

 

 

 

Quantity of sets:

no.

 

1

Make/type:

 

 

NOV-Varco

Size:

in

 

3 ½

Length:

in

 

144

Rated capacity:

st

 

500

 

 

 

 

Quantity of sets:

no.

 

1+1

Make/type:

 

 

NOV-Varco

Size:

in

 

2 ¾

Length:

in

 

72”  + 45’

Rated capacity:

st

 

350

 

 

 

 

Quantity of sets:

no.

 

1

Make/type:

 

 

Blohm&Voss

Size:

in

 

4 ¾

Length:

in

 

180”

Rated capacity:

st

 

750

 

 

 

 

D.2.14    Kelly Spinner

 

 

 

 

 

 

 

Make/type:

 

 

N/A

 

39

--------------------------------------------------------------------------------


 

D.2.15    Drillpipe Spinner

 

 

 

 

 

 

 

Make/type:

 

 

NOV- Hydratong MPT

Size (max/min):

in/in

 

3 ½ – 9 ¾

 

 

 

 

D.2.16    Mud Bucket

 

 

 

 

 

 

 

Make:

 

 

NOV - Hydratong with Mud Bucket. Hydraulic operated

Size:

in

 

2 7/8 – 9 ¾

 

 

 

 

D.2.17            Hydraulic Make-Up/Breakout Machine (e.g. Ezy Torque)

 

 

 

 

 

 

Make/type:

 

 

NOV

Maximum line pull:

st

 

16,674 st (146 Kn)

 

 

 

 

D.2.18    Rotary Rig Tongs

 

 

 

 

 

 

 

Quantity (sets):

no.

 

2

Make/type:

 

 

Blohm&Voss / BV-100

Size range (max OD/min OD):

in/in

 

4” to 12”

Torque rating:

ft-lbs

 

100,000

 

 

 

 

D.2.19    Tubing Tongs (manual)

 

 

 

 

 

 

 

Quantity (sets):

no.

 

N/A

Make/type:

 

 

N/A

Size range (max OD/min OD):

in/in

 

N/A

Torque rating:

ft-lbs

 

N/A

 

 

 

 

D.2.20    Tubing Tong Power

 

 

 

 

 

 

 

Quantity:

no.

 

1 Insert for Hydratong (iron roughneck)

Make/type:

 

 

Farr KT 7585

Size range (max OD/min OD):

in/in

 

2 3/8 to 8 5/8

Max output torque:

ft-lbs

 

25,000

Torque indicator:

yes/no

 

Yes

Back-up arm:

yes/no

 

Yes

 

 

 

 

Quantity:

no.

 

1 Insert for Hydratong (iron roughneck)

Make/type:

 

 

Farr KT2000

Size range (max OD/min OD):

in/in    in/in

 

8 5/8 to 20

Max output torque:

ft-lbs

 

50,700

Torque indicator:

yes/no

 

Yes

Back-up arm:

yes/no

 

Yes

 

 

 

 

D.2.21    Iron Roughneck

 

 

 

 

 

 

 

Make/type:

 

 

Hydratong MPT  TF-975 w/ TE-1190 (2 each)

Size range (max OD/min OD):

in/in

 

3 ½ to 9 ¾

Max output torque:

ft-lbs

 

147,000

 

 

 

 

D.3          FISHING EQUIPMENT

 

 

 

 

 

 

 

D.3.1      Overshots

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen 150 FS

 

40

--------------------------------------------------------------------------------


 

Overshot OD:

in

 

11 ¾

To catch size:

in

 

4 7/8 to 10 1/8

Overshot guide OD:

in

 

11 ¾

Extension sub length:

in

 

36 ,  60

Lipped guide (oversize, Regular):

 

 

15” , 22”

Grapples (spiral, basket, both):

 

 

To fish contractor’s new + used tubelars

Pack offs:

yes/no

 

Yes

Top sub connection type:

 

 

6 5/8” Reg Box

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen 150 FS

Overshot OD:

in

 

9 5/8

To catch size:

in

 

4 7/8 to 8

Overshot guide OD:

in

 

9 5/8

Extension sub length:

in

 

36 , 48

Lipped guide (oversize, Regular):

 

 

15”

Grapples (spiral, basket, both):

 

 

To fish contractor’s new + used tubelars

Pack offs:

yes/no

 

yes

Top sub connection type:

 

 

6 5/8 Reg Box

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen 150 SH

Overshot OD:

in

 

8 1/8

To catch size:

in

 

4 7/8  to 7

Overshot guide OD:

in

 

8 1/8

Extension sub length:

in

 

42

Lipped guide (oversize, Regular):

 

 

Standard 8 1/8”

Grapples (spiral, basket, both):

 

 

Spiral 7”, 6 7/8”, 6 ¾”, 6 5/8”

Pack offs:

yes/no

 

Yes

Top sub connection type:

 

 

4 ½ IF Box

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen 150 FS

Overshot OD:

in

 

7 7/8 reinforced to 8 1/8  ( FS)

To catch size:

in

 

4 7/8  to 6 3/4

Overshot guide OD:

in

 

8 1/8

Extension sub length:

in

 

42

Lipped guide (oversize, Regular):

 

 

 

Grapples (spiral, basket, both):

 

 

To fish contractor’s new + used tubelars

Pack offs:

yes/no

 

Yes

Top sub connection type:

 

 

4 ½ IF Box

 

 

 

 

D.3.2      Hydraulic Fishing Jar

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen / Type “Z” #52711/015

OD body:

in

 

8

Min. ID:

in

 

3 1/16

Stroke:

in

 

20

Connection type:

 

 

6 5/8 REG

Repair kit:

yes/no

 

Yes

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen / Type “Z” #5244/015

OD body:

in

 

6 ½

Min. ID:

in

 

2 ¼

Stroke:

in

 

20

 

41

--------------------------------------------------------------------------------


 

Connection type:

 

 

4 1/2IF

Repair kit:

yes/no

 

Yes

 

 

 

 

D.3.3      Jar Intensifier

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make:

 

 

Bowen # 55910/006

Type:

 

 

Jar intensifier

OD body:

in

 

8

Min. ID:

in

 

3 1/16

Connection type:

 

 

6 5/8 Reg

Repair kit:

yes/no

 

Yes

 

 

 

 

Quantity:

no.

 

1

Make:

 

 

Bowen # 55905/010

Type:

 

 

Jar intensifier

OD body:

in

 

6 ½

Min. ID:

in

 

2 1/4

Connection type:

 

 

4 ½ IF

Repair kit:

yes/no

 

Yes

 

 

 

 

D.3.4      Surface Jar

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make/type:

 

 

N/A

OD body:

in

 

N/A

Stroke:

in

 

N/A

Connection type:

 

 

N/A

Repair kit:

yes/no

 

N/A

 

 

 

 

D.3.5      Fishing Bumper subs

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen / Fishing bumper sub # 26595/005

OD body:

in

 

8

Min. ID:

in

 

3 ½

Stroke:

in

 

20

Connection type:

 

 

6 5/8 REG

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen / Fishing bumper sub # 10257/007

OD body:

in

 

6 ½

Min. ID:

in

 

2 ¼

Stroke:

in

 

20

Connection type:

 

 

4 ½ IF

 

 

 

 

D.3.6      Safety Joints

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen / Safety Joint

OD body:

in

 

8

Min. ID:

in

 

3 ½

Stroke:

in

 

N/A

Connection type:

 

 

6 5/8 FH

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen / Safety Joint # 149406/009

 

42

--------------------------------------------------------------------------------


 

OD body:

in

 

6 ½

Min. ID:

in

 

3 ¾

Stroke:

in

 

N/A

Connection type:

 

 

4 ½ IF

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen / Safety Joint

OD body:

in

 

7

Min. ID:

in

 

TBA

Stroke:

in

 

N/A

Connection type:

 

 

5 7/8” Turbotorque 585

 

 

 

 

D.3.7      Junk Baskets (Reverse Circulation)

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen # 2708/005

For hole size:

in

 

17 ½

OD body:

in

 

15

Connection type:

 

 

6 5/8 Reg

Inside magnet available:

yes/no

 

Yes

Mill shoes type B

yes/no

 

Yes

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen # 2690/005

For hole size:

in

 

12 ¼

OD body:

in

 

11 ¾

Connection type:

 

 

6 5/8 Reg

Inside magnet available:

yes/no

 

Yes

Mill shoes type B:

yes/no

 

Yes

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen # 2567/009

For hole size:

in

 

8 ½

OD body:

in

 

8 ¼

Connection type:

 

 

4 ½ IF

Inside magnet available:

yes/no

 

Yes

Mill shoes type B:

yes/no

 

Yes

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen

For hole size:

in

 

8 ½

OD body:

in

 

6 5/8

Connection type:

 

 

4 ½ IF

Inside magnet available:

yes/no

 

Yes

Mill shoes type B:

yes/no

 

Yes

 

 

 

 

D.3.8      Junk Subs

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen # 15485/006

For hole size:

in

 

12 ¼

OD body:

in

 

9 5/8

Connection type:

 

 

6 5/8 Reg

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen # 15475/005

For hole size:

in

 

8 ½

 

43

--------------------------------------------------------------------------------


 

OD body:

in

 

7

Connection type:

 

 

4 ½ REG

 

 

 

 

D.3.9      Flat Bottom Junk Mill

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen

OD flat mill:

in

 

14 ¾

Connection type:

 

 

7 5/8 REG Pin

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen # 41695/120

OD flat mill:

in

 

12

Connection type:

 

 

6 5/8 REG Pin

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen # 41665/018

OD flat mill:

in

 

8 1/8

Connection type:

 

 

4 ½ REG Pin

 

 

 

 

D.3.10    Magnet Fishing Tools

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen # 32310/005

OD body:

in

 

8

Connection type:

 

 

4 ½ REG Pin

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen # 32370/005

OD body:

in

 

11 ½

Connection type:

 

 

6 5/8 REG Pin

 

 

 

 

D.3.11    Taper Taps

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen # 15243/049

OD (Max/Min):

in/in

 

1 ¾  to 4 ¾

OD body:

in

 

7 ¾

Length:

in

 

49

Connection type:

 

 

6 5/8 REG Box

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Bowen # 15240/038

OD (Max/Min):

in/in

 

1 13/16 to 3 11/16

OD body:

in

 

6 3/4

Length:

in

 

38

Connection type:

 

 

4 ½ IF Box

 

 

 

 

D.3.12    Die Collars

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make/type:

 

 

N/A

OD (Max/Min):

in/in

 

N/A

OD body:

in

 

N/A

Length:

ft

 

N/A

Connection type:

 

 

N/A

 

44

--------------------------------------------------------------------------------


 

RIG AND EQUIPMENT SPECIFICATIONS

PACIFIC BORA

 

45

--------------------------------------------------------------------------------


 

Purposely Left Void

 

46

--------------------------------------------------------------------------------


 

Purposely Left Void

 

47

--------------------------------------------------------------------------------


 

E.                                    WELL CONTROL / SUBSEA EQUIPMENT

 

 

 

 

 

 

E.1                             LOWER RISER DIVERTER ASSEMBLY (used when
drilling for the surface casing)

 

 

 

 

 

 

E.1.1                   Hydraulic Connector

 

 

 

 

 

 

 

Size:

in

 

N/A

Make:

 

 

N/A

Surface controlled hydraulic operated dump valves:

no.

 

N/A

Size:

in

 

N/A

 

 

 

 

E.1.2                   Flex Joint/Riser Adapter

 

 

 

 

 

 

 

Flex joint

 

 

 

Make/type:

 

 

N/A

Size:

in

 

N/A

Max. deflection:

degrees

 

N/A

 

 

 

 

Riser adapter:

 

 

 

Make/type:

 

 

N/A

 

48

--------------------------------------------------------------------------------


 

Size:

in

 

N/A

 

 

 

 

E.2                             PRIMARY BOP STACK (from bottom to top)

 

 

 

 

 

 

 

Stack complete with

 

 

 

-guide frame:

yes/no

 

Yes

-pick up attachment

yes/no

 

Yes for LMRP, No for stack alone.

-transport base:

yes/no

 

Yes

Size (bore):

in

 

18-3/4

Working pressure:

psi

 

15,000

H2S service:

yes/no

 

Yes

 

 

 

 

E.2.1                   Alternate Hydraulic Connector

 

 

 

 

 

 

 

Alternate connector available:

yes/no

 

No

Connector make/model:

 

 

 

Adapter available:

yes/no

 

No, our connector is set for 27” only

 

 

 

 

E.2.2                   Hydraulic Wellhead Connector

 

 

 

 

 

 

 

Size:

in

 

18-3/4

Make/type:

 

 

Vetco style SHD (H4)

Working pressure:

psi

 

15,000

Hot tap for underwater intervention:

yes/no

 

Yes

Spare Connector same type:

yes/no

 

No

 

 

 

 

E.2.3                   Ram Type Preventers

 

 

 

 

 

 

 

Preventers:

 

 

 

Quantity:

no.

 

1 Lower Triple

Bore size:

in

 

18-3/4

Working pressure:

psi

 

15,000

Make:

 

 

NOV-Shaffer

Model:

 

 

NXT

Type (single/double/Triple):

 

 

Triple

Ram locks:

yes/no

 

Yes, individually operated

Preventers connection type - top:

 

 

Studded, 18-3/4” 15,000 psi WP, BX164

Preventers connection type - bottom:

 

 

Flanged, 18-3/4” 15,000 psi WP, BX164

Side outlets:

yes/no

 

Yes

Size:

in

 

3-1/16

Connection type:

 

 

Studded, 3-1/16” 15,000 psi WP, BX154

 

 

 

 

Preventers:

 

 

 

Quantity:

no.

 

1 Upper Triple

Bore size:

in

 

18-3/4

Working pressure:

psi

 

15,000

Make:

 

 

NOV-Shaffer

Model:

 

 

NXT

Type (single/double/Triple):

 

 

Triple

Ram locks:

yes/no

 

Yes                  (Ultralock II B CL)

Preventers connection type - top:

 

 

API flange BX-164 STDD

Preventers connection type - bottom:

 

 

API flange BX-164 Flange

Side outlets:

yes/no

 

Yes

Size:

in

 

3-1/16

Connection type:

 

 

Studded, 3-1/16” 15,000 psi WP, BX154

 

49

--------------------------------------------------------------------------------


 

Blind/shear rams

 

 

 

Quantity:

no.

 

1 set of CVX Blind Shears

Quantity:

no.

 

1 set of Casing Shear Rams

 

 

 

 

Pipe rams:

 

 

 

Quantity:

no.

 

2 Sets

 

Size:    in

 

5-7/8” fixed

Variable rams

 

 

 

Quantity:

no.

 

2 sets

Size range (min/max):

in/in

 

5 – 7 multi rams

Quantity:

no.

 

2 sets

Size range (min/max):

in/in

 

3 1/2 – 5 7/8 multi rams

 

 

 

 

E.2.4                   Stack Configuration (Blind/Shear/Pipe/Variable)

 

 

 

 

 

 

Top rams:

Ram #1

 

 

Shear Blind Rams CVX

Top rams:

Ram #2

 

 

Casing Shear rams

Top rams:

Ram #3

 

 

Variable 3 1/2”- 5 7/8”

Spacing between middle lower and lower rams:

in

 

 

Lower rams:

Ram#4

 

 

Variable 5” – 7”

Lower rams:

Ram#5

 

 

Fixed 9 5/8” (CVX)

Lower rams:

Ram#6

 

 

Variable rams 5” - 7”

Position of side outlets - kill:

 

 

 

Upper:

 

 

Below Ram #3

Lower:

 

 

Below Ram #5

Position of side outlets-choke:

 

 

 

Upper:

 

 

Below Upper Annular

Upper  Middle

 

 

Below  Shear Ram # 1

Lower Mddle

 

 

Below Ram # 4

Lower:

 

 

Below Ram # 6

 

 

 

 

E.2.5                   Annular Type Preventer On Stack

 

 

 

 

 

 

 

Size:

in

 

18 ¾

Working pressure:

psi

 

10,000

Make/type:

 

 

18-3/4” 10,000 psi WP NOV-Shaffer Wedge Cover “Standard” Spherical Blowout
Preventer

 

 

 

 

E.2.6                   Mandrel

 

 

 

 

 

 

 

Make/type:

 

 

BOP Mandrel, with a H-4 profile up (Inconel 625 lined VX gasket groove), and an
18-3/4” x 10 ksi WP flange down (Inconel 625 lined BX gasket groove). H2S
service in accordance with NACE MR-01-75.

Size:

in

 

18-3/4

 

 

 

 

E.2.7                   Fail-Safe Hydraulic Valves (Kill and Choke)

 

 

 

 

 

 

 

Quantity on each side outlet:

no.

 

1x Dual Block (= 2 valves) on each outlet

Size (ID):

in

 

3-1/16

 

50

--------------------------------------------------------------------------------


 

Make/type:

 

 

Gate Valve, Dual Block, Hydraulic Operated, API-6A, 3-1/16” 15,000 psi WP
NOV-Shaffer Type “HB”, 3-1/16” bore, 3-1/16” 15,000 psi WP straight body, short
sea chest, BX-154 stainless steel lined ring grooves

Working pressure:

psi

 

15,000

Solid block:

yes/no

 

Yes

 

 

 

 

E.2.8                   Subsea Accumulators (see also E.10.1. Surface
Accumulator Unit)

 

 

 

 

 

 

 

Quantity:

no.

 

2x 80 gal for LMRP, 3x110 gal Piston Type Bottle, 6x 7 1/2 gal Depth Compensated
Bottles for BOP

Useful capacity per accumulator (w/o precharge):

U.S.gal

 

6x 7 ½ gal DCB, 3x110 gal PTB

Bottle working pressure:

psi

 

7,500

 

 

 

 

E.2.9                   Hydraulic Control Pod/Receptacles

 

 

 

 

 

 

 

Quantity:

no.

 

2 (one for each pod)

Redundancy:

%

 

100

Color coded:

yes/no

 

Yes

Remote Regulation of operating pressure for functions requiring lower operating
pressure:

yes/no

 

Yes

Yes

Spare control pod:

yes/no

 

No

 

 

 

 

E.3                             PRIMARY LOWER MARINE RISER PACKAGE (From Bottom
to Top)

 

 

 

 

 

 

E.3.1                   Hydraulic Connector

 

 

 

 

 

 

 

Make/type:

 

 

Vetco 18-3/4” Style ExF HAR Modified H4.

15,000 PSI MWP.

Studded top  x 18-3/4” oflexi 625 lined VX/VT gasket

Size:

in

 

18 ¾

Working pressure:

psi

 

15,000

Hot tap for underwater intervention:

yes/no

 

Yes

Spare connector same type:

yes/no

 

No

 

 

 

 

E.3.2                   Annular Type Preventer (LMRP)

 

 

 

 

 

 

 

Size:

in

 

18 ¾

Working pressure:

psi

 

10,000

Make/type:

 

 

18-3/4” 10,000 psi WP NOV-Shaffer Wedge Cover “Standard” Spherical Blowout
Preventer.  18-3/4” vertical bore. Internal H2S trim

 

51

--------------------------------------------------------------------------------


 

E.3.3                   Flex Joint

 

 

 

 

 

 

 

Make/type:

 

 

Oil States Flexjoint, 18-3/4” -10M

Size:

in

 

18 ¾

Max deflection:

degrees

 

10 deg offset from centre

Working pressure

psi

 

6,000

Cocking stiffness

ft-lbs/deg.

 

30,000 up to 5 ̊,  20,000 at 10 ̊

 

 

 

 

E.3.4                   Riser Adapter

 

 

 

 

 

 

 

Make/type:

 

 

Riser Adapter, Type « FT-H » x 18-3/4” 10M

Size:

in

 

18 ¾

 

 

 

 

E.3.5                   Connection Lines to Riser

 

 

 

 

 

 

 

Type (rigid loops, oflexip, etc.):

 

 

Coflexip hoses

 

 

 

 

E.4                             SECONDARY BOP STACK (from bottom to top)

 

Yes

 

 

 

 

Stack complete with

 

 

 

–guide frame:

yes/no

 

Yes

–pick up attachment:

yes/no

 

Yes for LMRP, No for stack alone.

–transport base:

yes/no

 

Yes

Size (bore):

in

 

18-3/4

Working pressure:

psi

 

15,000

H2S service:

yes/no

 

Yes

 

 

 

 

E.4.1                   Alternate Hydraulic Connector

 

 

 

 

 

 

 

Alternate connector available:

yes/no

 

No

Connector make/model:

 

 

 

Adapter available:

yes/no

 

No, our connector is set for 27” only

 

 

 

 

E.4.2                   Hydraulic Wellhead Connector

 

 

 

 

 

 

 

Size:

in

 

18-3/4

Make/type:

 

 

Vetco style SHD (H4)

Working pressure:

psi

 

15,000

Hot tap for underwater intervention:

yes/no

 

Yes

Spare connector same type:

yes/no

 

No

 

 

 

 

E.4.3                   Ram Type Preventers

 

 

 

 

 

 

 

Preventers

 

 

 

Quantity:

no

 

1 Lower Triple

Bore Size:

in

 

18-3/4

Working pressure:

psi

 

15,000

Make:

 

 

NOV-Shaffer

Model:

 

 

NXT

Type (single/double):

 

 

Triple

Ram locks:

yes/no

 

Yes, individually operated

Preventers connection type - top:

 

 

Studded, 18-3/4” 15,000 psi WP, BX164

Preventers connection type - bottom:

 

 

Flanged, 18-3/4” 15,000 psi WP, BX164

Side outlets:

yes/no

 

Yes

Size:

in

 

3-1/16

Connection type:

 

 

Studded, 3-1/16” 15,000 psi WP, BX154

 

 

 

 

Pipe rams

 

 

 

 

52

--------------------------------------------------------------------------------


 

Quantity:

no.

 

2 Sets

Size:

in

 

5-7/8” fixed

Quantity:

no.

 

 

Size:

in

 

 

Quantity:

no.

 

 

Size:

in

 

 

 

 

 

 

Blind/Shear rams

 

 

1 set of CVX Blind Shears

Quantity:

no.

 

1 set of Casing Shear Rams

 

 

 

 

Variable rams

 

 

 

Quantity:

no.

 

2 sets

Size range (max/min):

in/in

 

5 – 7 multi rams

Quantity:

no.

 

2 sets

Size range (max/min):

in/in

 

3 1/2 – 5 7/8 multi rams

 

 

 

 

E.4.4                   Stack Configuration (Blind/Shear/Pipe/Variable)

 

 

 

 

 

 

Top rams:

 

 

Shear Blind Rams CVX

Middle upper rams:

 

 

Casing Shear rams

Middle lower rams:

 

 

Variable 3 1/2”- 5 7/8”

Spacing between Middle Lower and Lower rams:

in

 

Variable 5” – 7”

Fixed 9 5/8” (CVX)

Variable rams 5” - 7”

Lower rams:

 

 

 

 

 

 

 

Position of side outlets-kill:

 

 

 

Upper:

 

 

Below Ram #3

Lower:

 

 

Below Ram #5

 

 

 

 

Position of side outlets-choke:

 

 

 

Upper:

 

 

Below  Upper Annular

Middle:

 

 

BelowRam #2

Lower:

 

 

Below Ram # 4

 

 

 

 

E.4.5                   Annular Type Preventer On Stack

 

 

 

 

 

 

 

Size:

in

 

18 ¾

Working pressure:

psi

 

10,000

Make/type:

 

 

18-3/4” 10,000 psi WP NOV-Shaffer Wedge Cover “Standard” Spherical Blowout
Preventer

 

 

 

 

E.4.6                   Mandrel

 

 

 

 

 

 

 

Make/type:

 

 

BOP Mandrel, with a H-4 profile up (Inconel 625 lined VX gasket groove), and an
18-3/4” x 10 ksi WP flange down (Inconel 625 lined BX gasket groove). H2S
service in accordance with NACE MR-01-75.

Size:

in

 

18-3/4

 

 

 

 

E.4.7                   Fail-Safe Hydraulic Valves (Kill and Choke)

 

 

 

 

 

 

 

Quantity on each side outlet:

no.

 

1x Dual Block (= 2 valves) on each outlet

Size (ID):

in

 

3-1/16

 

53

--------------------------------------------------------------------------------


 

Make/type:

 

 

Gate Valve, Dual Block, Hydraulic Operated, API-6A, 3-1/16” 15,000 psi WP
NOV-Shaffer Type “HB”, 3-1/16” bore, 3-1/16” 15,000 psi WP straight body, short
sea chest, BX-154 stainless steel lined ring grooves

Working pressure:

psi

 

15,000

Solid block:

yes/no

 

Yes

 

 

 

 

E.4.8                   Subsea Accumulators (see also E.10.1 Surface Accumulator
Unit)

 

 

 

 

 

 

Quantity:

no.

 

2x 80 gal for LMRP, 3x110 gal Piston Type Bottle, 6x 7 1/2 gal Depth Compensated
Bottles for BOP

Useful capacity per accumulator (w/o precharge):

U.S.gal

 

6x 7 ½ gal DCB, 3x110 gal PTB

Bottle working pressure:

psi

 

7,500

 

 

 

 

E.4.9                   Hydraulic Control Pod/Receptacles

 

 

 

 

 

 

 

Quantity:

no.

 

2 (one for each pod)

Redundancy:

%

 

100

Color coded:

yes/no

 

Yes

Remote Regulation of operating pressure for functions requiring lower operating
pressure:

yes/no

 

Yes

Yes

Spare control pod:

yes/no

 

No

 

 

 

 

E.5                             SECONDARY LOWER MARINE RISER PACKAGE (From
Bottom to Top)

 

 

 

 

 

 

E.5.1                   Hydraulic Connector

 

 

 

 

 

 

 

Make/type:

 

 

Vetco 18-3/4” Style ExF HAR Modified H4.

15,000 PSI MWP.

Studded top  x 18-3/4” oflexi 625 lined VX/VT gasket

Size:

in

 

18 ¾

Working pressure:

psi

 

15,000

Hot tap for underwater intervention:

yes/no

 

Yes

Spare connector same type:

yes/no

 

No

 

 

 

 

E.5.2                   Annular Type Preventer (LMRP)

 

 

 

 

 

 

 

Size:

in

 

18 ¾

Working pressure:

psi

 

10,000

Make/type:

 

 

18-3/4” 10,000 psi WP NOV-Shaffer Wedge Cover “Standard” Spherical Blowout
Preventer.  18-3/4” vertical bore. Internal H2S trim

E.5.3                   Flex Joint

 

 

 

 

 

 

 

Make/type:

 

 

Oil States Flexjoint, 18-3/4” -10M

Size:

in

 

18 ¾

Max deflection:

degrees

 

10 deg offset from centre 6,000

30,000 up to 5 ̊,  20,000 at 10 ̊

 

54

--------------------------------------------------------------------------------


 

E.5.4                   Riser Adapter

 

 

 

 

 

 

 

Make/type:

 

 

 

Size:

in

 

Riser Adapter, Type « FT-H » x 18-3/4” 10M

 

 

 

18 ¾

E.5.5                   Connection Lines to Riser

 

 

 

 

 

 

 

Type (rigid loops, coflexip, etc):

 

 

Conduit Coflexip hoses

 

 

 

 

E.6                             PRIMARY MARINE RISER SYSTEM

 

 

 

 

 

 

 

E.6.1                   Marine Riser Joints

 

 

 

 

 

 

 

Make/model:

 

 

Shaffer Class “H” FT-H Type  / Slick

OD:

in

 

21

ID:

in

 

19.25

Wall thickness:

in

 

15/16

Average length of each joint:

ft

 

90’

Weight of one complete joint (in air):

lbs

 

36,887

Quantity:

no.

 

9

Pipe material:

grade

 

API 5L X80 Seemed pipe

Minimum yield strength:

lb

 

2X106  (coupling rate)

Type riser connectors:

 

 

FT-H Type (3,500,000 lbs rated)

Bolts

no.

 

8

 

 

 

 

Make/model:

 

 

Shaffer Class “H” FT-H Type  / Dressed with 2000 ft water depth rated Buoyancy

OD:

in

 

21”

ID:

in

 

19.25

Wall thickness:

in

 

7/8

Average length of each joint:

ft

 

90

Weight of one complete joint (in air):

lbs

 

61,007

Quantity:

no.

 

18

Pipe material:

grade

 

API 5L X80 Seemed pipe

Minimum yield strength:

lb

 

2X106  (coupling rate)

Type riser connectors:

 

 

FT-H Type (3,500,000 lbs rated)

Bolts:

no.

 

8

 

 

 

 

Make/model:

 

 

Shaffer Class “H” FT-H Type  / Dressed with 4000 ft water depth rated Buoyancy

OD:

in

 

21

ID:

in

 

19.25

Wall thickness:

in

 

7/8

Average length of each joint:

ft

 

90

Weight of one complete joint (in air):

lbs

 

63,905

Quantity:

no.

 

22

Pipe material:

grade

 

API 5L X80 Seemed pipe

Minimum yield strength:

lb

 

2X106  (coupling rate)

Type riser connectors:

 

 

FT-H Type (3,500,000 lbs rated)

Bolts:

no.

 

8

 

 

 

 

Make/model:

 

 

Shaffer Class “H” FT-H Type  / Dressed with 6000 ft water depth rated Buoyancy

OD:

in

 

21

ID:

in

 

19.25

Wall thickness:

in

 

7/8

 

55

--------------------------------------------------------------------------------


 

Average length of each joint:

ft

 

90

Weight of one complete joint (in air):

lbs

 

65,161

Quantity:

no.

 

22

Pipe material:

grade

 

API 5L X80 Seemed pipe

Minimum yield strength:

lb

 

2X106 (coupling rate)

Type riser connectors:

 

 

FT-H Type  (3,500,000 lbs rated)

Bolts:

no.

 

8

 

 

 

 

Make/model:

 

 

Shaffer Class “H” FT-H Type  / Dressed with 8000 ft water depth rated Buoyancy

OD:

in

 

21

ID:

in

 

19.25

Wall thickness:

in

 

7/8

Average length of each joint:

ft

 

90

Weight of one complete joint (in air):

lbs

 

67,161

Quantity:

no.

 

22

Pipe material:

grade

 

API 5L X80 Seemed pipe

Minimum yield strength:

lb

 

2X106 (coupling rate)

Type riser connectors:

 

 

FT-H Type  (3,500,000 lbs rated)

Bolts:

no.

 

8

Make/model:

 

 

Shaffer Class “H” FT-H Type  / Dressed with 10,000 ft water depth rated Buoyancy

OD:

in

 

21

ID:

in

 

19.25

Wall thickness:

in

 

7/8

Average length of each joint:

ft

 

90

Weight of one complete joint (in air):

lbs

 

71,161

Quantity:

no.

 

17

Pipe material:

grade

 

API 5L X80 Seemed pipe

Minimum yield strength:

lb

 

2X106 (coupling rate)

Type riser connectors:

 

 

FT-H Type  (3,500,000 lbs rated)

Bolts:

no.

 

8

 

 

 

 

Pup

 

 

 

 

 

 

 

Quantity:

no.

 

 

Length:

ft

 

1 40’, 1 x 25’ 1x 20’ 2 x 15’ 1 x 10’ 1 x 5’

Quantity:

no.

 

 

Length:

ft

 

 

 

 

 

 

Quantity:

no.

 

2 (1 x on top of LMRP — BOP guide system)

Length:

ft

 

55

 

 

 

 

E.6.2                   Telescopic Joint

 

 

2 each (1x back-up onboard)

 

 

 

 

Make/type:

 

 

NOV-Shaffer Type “FT” Telescopic Joint

Size (ID):

in

 

19 3/8

Stroke:

ft

 

70

Double seals:

yes/no

 

Yes

Spare telescoping joint:

yes/no

 

Yes

Location:

 

 

Rig

Rotating support ring for riser tensioners:

type

 

NOV-Shaffer

Connection points:

no.

 

16

 

56

--------------------------------------------------------------------------------


 

E.6.3                   Kill/Choke Lines

 

 

 

 

 

 

 

Quantity:

no.

 

2

Outside diameter:

in

 

6 ½

Inside diameter:

in

 

4 ½

Working pressure:

psi

 

15,000

 

 

 

 

E.6.4                   Booster Lines (if Fitted)

 

 

 

 

 

 

 

Quantity:

no.

 

1

Outside diameter:

in

 

5

Inside diameter:

in

 

4

Working pressure:

psi

 

7,500

 

 

 

 

E.6.5                   Hydraulic Supply Lines

 

 

 

 

 

 

 

Quantity:

no.

 

2

Outside diameter:

in

 

2.875

Inside diameter:

in

 

2.323

Working pressure:

psi

 

5,000

 

 

 

 

E.6.6                   Upper Ball (Flex) Joint

 

 

 

 

 

 

 

Make/type:

 

 

Oilstates flex type

Size:

in

 

18-3/4

Maximum deflection:

deg.

 

15

Spare upper ball (flex) joint:

yes/no

 

No

 

 

 

 

E.6.7                   Buoyancy Modules (if Fitted)

 

 

 

 

 

 

 

Make:

 

 

NOV

Quantity of buoyed riser joints:

no.

 

101

Riser tub OD:

in

 

21

OD of buoyed riser joints:

in

 

54.5

Length of each module:

ft

 

13’ 10 ½ “

Volume of each module:

ft3

 

80.52 (161.04 per pair)

Buoyancy in seawater:

st/ft3

 

-90 %

Rated water depth:

ft

 

18 x 2k, 22 x 4k, 22 x 6k, 22 x 8k 17 x 10k

 

 

 

 

E.6.8                   Marine Riser Spider

 

 

 

 

 

 

 

Make/type:

 

 

NOV-Shaffer Type FT-H Riser Spider, with lower mounting for 60-1/2” rotary
table. 1,000 Ton capacity

 

 

 

 

E.6.9                   Marine Riser Gimbal

 

 

 

 

 

 

 

Make/type:

 

 

NOV-Shaffer  / Heavy Duty 1,000 ton

 

 

 

 

E.6.10            Riser Handling Tools

 

 

 

 

 

 

 

Quantity:

no.

 

2

Type:

 

 

NOV-Shaffer Type  FT-H, Hydraulic Running + test tool, 1,000 ton

(+solid body NOV elevators)

 

57

--------------------------------------------------------------------------------


 

E.6.11    Riser Test Tools

 

 

 

 

 

 

 

Quantity:

no.

 

See E.6.10

Type:

 

 

 

 

 

 

 

E.6.12    Instrumented Riser Joint

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make:

 

 

N/A

Type:

 

 

N/A

Length:

ft

 

N/A

Functions:

 

 

N/A

Tension:

yes/no

 

N/A

Mud temp:

yes/no

 

N/A

Mud weight:

yes/no

 

N/A

Other:

 

 

N/A

 

 

 

 

E.6.13    Riser Flood/Fill System

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make:

 

 

N/A

Type:

 

 

N/A

Length:

ft

 

N/A

Automatic operation:

yes/no

 

N/A

Manual override:

yes/no

 

N/A

No. of inlet valves:

no.

 

N/A

Size of valves (ID):

in

 

N/A

 

 

 

 

E.7          SECONDARY MARINE RISER SYSTEM

 

 

N/A

 

 

 

 

E.7.1      Marine Riser Joints

 

 

 

 

 

 

 

Make/model:

 

 

N/A

OD:

in

 

N/A

ID:

in

 

N/A

Wall thickness:

in

 

N/A

Average length of each joint:

ft

 

N/A

Weight of one complete joint (in air):

lbs

 

N/A

Quantity:

no.

 

N/A

Pipe material:

grade

 

N/A

Minimum yield strength:

psi

 

N/A

Type riser connectors

 

 

N/A

Dogs:

no.

 

N/A

 

 

 

 

Pup joints

 

 

 

Quantity:

no.

 

N/A

Length:

ft

 

N/A

Quantity:

no.

 

N/A

Length:

ft

 

N/A

Quantity:

no.

 

N/A

Length:

ft

 

N/A

Quantity:

no.

 

N/A

Length:

ft

 

N/A

 

58

--------------------------------------------------------------------------------


 

E.7.2      Telescopic Joint

 

 

 

 

 

 

 

Make/type:

 

 

N/A

Size (ID):

in

 

N/A

Stroke:

ft

 

N/A

Double seals:

yes/no

 

N/A

Spare telescoping joint:

yes/no

 

N/A

Location:

 

 

N/A

Rotating support ring for riser tensioners:

type

 

N/A

Connection points:

no.

 

N/A

 

 

 

 

E.7.3      Kill/Choke Lines

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Outside diameter:

in

 

N/A

Inside diameter:

in

 

N/A

Working pressure:

psi

 

N/A

 

 

 

 

E.7.4      Booster Lines (if Fitted)

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Outside diameter:

in

 

N/A

Inside diameter:

in

 

N/A

Working pressure:

psi

 

N/A

 

 

 

 

E.7.5      Hydraulic Supply Lines

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Outside diameter:

in

 

N/A

Inside diameter:

in

 

N/A

Working pressure:

psi

 

N/A

 

 

 

 

E.7.6      Upper Ball (Flex) Joint

 

 

 

 

 

 

 

Make/type:

 

 

N/A

Size:

in

 

N/A

Maximum deflection:

deg.

 

N/A

Spare upper ball (flex) joint:

yes/no

 

N/A

 

 

 

 

E.7.7      Buoyancy Modules (if Fitted)

 

 

 

 

 

 

 

Make:

 

 

N/A

Quantity of buoyed riser joints:

no.

 

N/A

OD of buoyed riser joints:

in

 

N/A

Length of each module:

ft

 

N/A

Volume of each module:

ft3

 

N/A

Buoyancy in seawater:

st/ft3

 

N/A

Rated water depth:

ft

 

N/A

 

 

 

 

E.7.8      Marine Riser Spider

 

 

 

 

 

 

 

Make/type:

 

 

N/A

 

 

 

 

E.7.9      Marine Riser Gimbal

 

 

 

 

 

 

 

Make/type:

 

 

N/A

 

59

--------------------------------------------------------------------------------


 

E.7.10    Riser Handling Tools

 

 

 

Quantity:

no.

 

N/A

Type:

 

 

N/A

 

 

 

 

E.7.11    Riser Test Tools

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Type:

 

 

N/A

 

 

 

 

E.7.12    Instrumented Riser Joint

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make:

 

 

N/A

Type:

 

 

N/A

Length:

ft

 

N/A

Functions:

 

 

N/A

Tension:

yes/no

 

N/A

Mud temp:

yes/no

 

N/A

Other:

 

 

N/A

 

 

 

 

E.7.13    Riser Flood/Fill System

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make:

 

 

N/A

Type:

 

 

N/A

Length:

ft

 

N/A

Automatic Operation:

yes/no

 

N/A

Manual Override:

yes/no

 

N/A

No. of inlet valves:

no.

 

N/A

Size of Valves (ID):

in

 

N/A

 

 

 

 

E.8          DIVERTER BOP

 

 

 

(For installation in fixed bell nipple)

 

 

 

 

 

 

 

Make/type:

 

 

NOV-Shaffer

Max. bore size:

in

 

21 ¼

Working pressure:

psi

 

500

Number of Diverter outlets:

no.

 

2

Outlet OD:

in

 

3 each 18, 1 each 6 and 1 each 4

Insert packer size ID:

in

 

21 ¼”

 

 

 

 

E.8.1      Diverter Flowlines

 

 

 

 

 

 

 

Quantity:

no.

 

2

OD of Flowlines:

in

 

18

Running from Diverter to:

 

 

Overboard

Valve types:

 

 

Piper

Size:

in

 

18   16 1/8 Bore

Working pressure:

psi

 

500psi

Control valve type (air/hydraulic/etc.):

 

 

Hydraulic

Remote: controlled from:

location

 

Rig Floor

 

location

 

Toolpushers office

 

location

 

Diverter Panel

 

 

 

 

E.8.2      Diverter Control Panels

 

 

 

 

 

 

 

Driller’s panel

 

 

 

 

60

--------------------------------------------------------------------------------


 

Make:

 

 

NOV-Shaffer

Model:

 

 

 

Location:

 

 

Drilling station, rig floor

Locking/unlocking control:

yes/no

 

No

 

 

 

 

Remote panel

 

 

 

Make:

 

 

NOV-Shaffer

Model:

 

 

 

Location:

 

 

Toolpushers office

Locking/unlocking control:

yes/no

 

No

 

 

 

 

E.9          SUBSEA SUPPORT SYSTEM

 

 

 

 

 

 

 

E.9.1      Riser Tensioners

 

 

 

 

 

 

 

Quantity:

no.

 

16

Make/type:

 

 

NOV-Hydralift

Capacity each Tensioner:

lbs

 

200,000

Maximum stroke:

ft

 

12.5

Wireline size:

in

 

2 1/2

Line travel:

ft

 

50

Independent air compressors:

yes/no

 

Yes

Independent air drying unit:

yes/no

 

Yes

 

 

 

 

E.9.2      Guideline System

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make/type:

 

 

N/A

Capacity each Tensioner:

st

 

N/A

Maximum stroke:

ft

 

N/A

Wireline size:

in

 

N/A

Line travel:

ft

 

N/A

Line storage drums with tensioners:

yes/no

 

N/A

 

 

 

 

E.9.3      Remote Guideline Replacement Tool

 

 

 

 

 

 

 

Make/type:

 

 

N/A

 

 

 

 

E.9.4      Remote Guideline Cutting Tool

 

 

 

 

 

 

 

Make/Type:

 

 

N/A

 

 

 

 

E.9.5      Pod Line Tensioners

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make/type:

 

 

N/A

Capacity each Tensioner:

st

 

N/A

Maximum stroke:

lt

 

N/A

Wireline size:

in

 

N/A

Line travel:

ft

 

N/A

 

 

 

 

E.9.6      Tensioner/Compensator

 

 

 

Air Pressure Vessels

 

 

 

 

 

 

 

Quantity:

no.

 

52

 

61

--------------------------------------------------------------------------------


 

Total capacity:

ft3

 

58.45

Rated working pressure:

psi

 

3,000

Pressure relief valve installed:

yes/no

 

Yes

 

 

 

 

E.10       BOP CONTROL SYSTEM

 

 

 

 

 

 

 

E.10.1    Surface Accumulator Unit

 

 

 

(see also E.2.8 & E.4.8 - Subsea Accumulators)

 

 

 

 

 

 

 

Make:

 

 

NOV-Shaffer

Model/type:

 

 

5th generation Mux

Location:

 

 

Subsea Module

Soluble oil reservoir capacity:

U.S.gal

 

1500

Oil/water mix capacity:

U.S.gal/min

 

30

Glycol reservoir capacity:

U.S. gal

 

500

No. of bottles installed:

no.

 

63

Useful capacity per accumulator (w/o pre-charge):

U.S.gal

 

15

Bottle working pressure:

psi

 

5,000

Control manifold model:

 

 

NOV-Koomey

Regulator type:

 

 

 

Total useful accumulator volume (surface and stack) equals all Preventer opening
and closing volumes:

yes/no

 

Yes

 

 

 

 

E.10.2    Accumulator Hydraulic Pumps

 

 

 

 

 

 

 

Electric driven

 

 

 

Quantity:

no.

 

3 (1 x for additional redundancy)

Make:

 

 

Odessa

Model:

 

 

Triplex

Each driven by motor of power:

hp

 

150 (#3 135)

 

 

 

 

Air driven

 

 

 

Quantity:

no.

 

N/A

Make:

 

 

N/A

Model:

 

 

N/A

Each driven by motor of power:

hp

 

N/A

Flow rate of each pump:

U.S.gals/min

 

N/A

At minimum operating pressure:

psi

 

N/A

 

 

 

 

E.10.3    Driller’s Control Panel

 

 

 

 

 

 

 

Graphic control panel at Driller’s position showing Subsea functions with
controls for the following functions of the BOP stack

 

 

 

 

 

 

 

Marine riser connector:

yes/no

 

Yes

All annular type Bop’s:

yes/no

 

Yes

All ram type Bop’s:

yes/no

 

Yes

Lock for ram type Bop’s :

yes/no

 

Yes

Wellhead and LMRP connector:

yes/no

 

Yes

Inner and outer kill and choke line valves:

yes/no

 

Yes

Low acc. pressure warning:

yes/no

 

Yes

Low reservoir level warning:

yes/no

 

Yes

Low rig air pressure warning:

yes/no

 

Yes

 

62

--------------------------------------------------------------------------------


 

Pressure Regulator for annular:

yes/no

 

Yes

Flowmeter:

yes/no

 

Yes

Quantity of pressure gauges:

no.

 

28

Emergency push button for automatic riser disconnection:

 

 

Yes

Other control functions:

yes/no

 

Yes

Control panel make:

 

 

NOV-Shaffer

Control panel model:

 

 

5th generation Mux

 

 

 

 

E.10.4    Remote Control Panels

 

 

 

 

 

 

 

Ability to operate main closing unit valves directly:

yes/no

 

Yes

Quantity:

no.

 

1 (Toolpushers)

Make/model:

 

 

NOV-Shaffer

Locations:

 

 

Toolpushers office

Operating system routing (Direct/via Primary Control Panel)

 

 

Silvertech PLC unit

 

 

 

 

E.11       SUBSEA CONTROL SYSTEM

 

 

 

 

 

 

 

E.11.1    Hose Reels

 

 

 

 

 

 

 

Quantity:

no.

 

2

Location:

 

 

Moonpool

Make/type:

 

 

NOV

Maximum storage length each:

ft

 

11,000’

Drive motor type:

 

 

Air

 

 

 

 

E.11.2    Pod Hose

 

 

Mux Cable

 

 

 

 

Location:

 

 

Moonpool MUX

Length:

ft

 

11,000 feet

OD hose:

in

 

1.1’

Control line ID:

in

 

N/A

Quantity total:

no.

 

N/A

Quantity spare (when new):

no.

 

N/A

Control line ID:

in

 

N/A

Quantity total:

no

 

N/A

Quantity spare (when new):

no.

 

N/A

Control line ID:

in

 

N/A

Quantity total:

no.

 

N/A

Quantity spare (when new):

no.

 

N/A

 

 

 

 

E.11.3    Pod Hose Manifold

 

 

 

 

 

 

 

Make/model:

 

 

N/A

Surface test stump:

yes/no

 

N/A

 

 

 

 

E.11.4    Surface Test Pod

yes/no

 

No Pod test stand

 

 

 

 

E.12       ACOUSTIC EMERGENCY BOP CONTROL SYSTEM

 

 

 

 

 

 

 

Make/model:

 

 

Kongsberg

Type (fixed/portable):

 

 

Both

Number of functions:

no.

 

6

 

63

--------------------------------------------------------------------------------


 

Type of functions:

 

 

 

LMRP connector release:

yes/no

 

Yes

Shear ram close:

yes/no

 

Yes (Blind-Shear)

Other:

 

 

Ram 2 close, BSR close, Retract all stabs, RC unlock

 

 

 

 

E.13       SUBSEA AUXILIARY EQUIPMENT

 

 

 

 

 

 

 

E.13.1    Hole Position Indicator

 

 

 

 

 

 

 

Make/type

 

 

Via DP system

Quantity of monitors:

no.

 

N/A

Monitor location:

 

 

N/A

Monitor location:

 

 

N/A

Recorder:

yes/no

 

N/A

 

 

 

 

E.13.2    Riser Angle Indicator

 

 

 

 

 

 

 

Make/type

 

 

NOV-Shaffer

Quantity of monitors:

no.

 

4

Monitor location:

 

 

Drillers station, Toolpushers office, BOP Central Control Console and DP
Operator

Recorder:

yes/no

 

No

 

 

 

 

Make/type

 

 

 

Quantity of monitors:

no.

 

 

Monitor location:

 

 

 

Recorder:

yes/no

 

 

 

 

 

 

E.13.3    Slope Indicators

 

 

 

 

 

 

 

Make:

 

 

NOV-Shaffer

Quantity:

no.

 

4

Provision for installation on

 

 

 

BOP:

yes/no

 

Yes (LMRP & BOP)

Pin connector:

yes/no

 

Yes

Other:

 

 

 

 

 

 

 

E.13.4    Underwater TV System

 

 

 

 

 

 

 

Make/type:

 

 

 

Quantity of TV monitors:

no.

 

N/A

Monitor location:

 

 

 

Reels/cables for maximum water depth:

ft

 

N/A

Pan/tilt unit:

yes/no

 

N/A

Spare camera:

yes/no

 

N/A

Spare cable:

yes/no

 

N/A

 

 

 

 

E.13.5    ROV System

 

 

 

 

 

 

 

Quantity:

no.

 

Port side

Location

 

 

Provision for installation 1 port aft & 1 stbd aft

Make:

 

 

N/A

Type:

 

 

N/A

 

64

--------------------------------------------------------------------------------


 

Monitor location:

 

 

N/A

Monitor location:

 

 

N/A

Provided by (operator, contractor):

 

 

Operator

Maximum water depth:

ft

 

N/A

Cameras - color:

no.

 

N/A

Cameras - B&W:

no.

 

N/A

Manipulators

 

 

N/A

Quantity:

no.

 

N/A

Type (specially correspondent, rate, grabber):

 

 

N/A

Sonar

 

 

N/A

Type:

 

 

N/A

 

 

 

 

E.14       CHOKE MANIFOLD

 

 

 

 

 

 

 

E.14.1    Choke Manifold

 

 

 

(for instrumentation, see H.3)

 

 

 

 

 

 

 

Make:

 

 

RB PipeTech Ltd.

Minimum ID:

in

 

3

Maximum WP:

psi

 

15,000

H2S service:

yes/no

 

Yes

 

 

 

 

Quantity of fixed chokes:

no.

 

N/A

Make:

 

 

N/A

Model:

 

 

N/A

Size (ID):

in

 

N/A

 

 

 

 

Quantity of adjustable chokes:

no.

 

2

Make:

 

 

Masterflo

Model:

 

 

P25

Size (ID):

in

 

1.45

 

 

 

 

Quantity of power chokes:

no.

 

2

Make:

 

 

Masterflo

Model:

 

 

P25

Size (ID):

in

 

1.45

 

 

 

 

Power choke remote control panel:

yes/no

 

Yes

Make:

 

 

Hitec

Location

 

 

Drillers Doghouse

Glycol injection:

yes/no

 

Yes

 

 

 

 

E.14.2    Flexible Choke & Kill Lines

 

 

 

(Connecting riser to drilling unit)

 

 

 

 

 

 

 

Quantity:

no.

 

2

Make/type:

 

 

Techflow Flexibles

ID:

in

 

3

Working pressure:

psi

 

15,000

 

 

 

 

E.15       BOP TESTING EQUIPMENT

 

 

 

 

 

 

 

E.15.1    Hydraulic BOP Test Pump

 

 

 

 

 

 

 

Make:

 

 

Hydroplex

Model/type:

 

 

HP 550 Series

 

65

--------------------------------------------------------------------------------


 

Pressure rating:

psi

 

25,500

Chart recorder:

yes/no

 

Yes

 

 

 

 

E.15.2    BOP Test Stump

 

 

 

 

 

 

 

Quantity:

no.

 

2

Test pressure:

psi

 

15,000

Type:

 

 

H4

Size:

in

 

18 ¾

Connected to deck (welded/bolted):

 

 

1 x bolted. 1x hydraulic extend/retract

 

 

 

 

E.16       WELLHEAD RUNNING / RETRIEVING/

 

 

 

TESTING TOOLS (RT/RRT/TT)

 

 

 

 

 

 

 

Wellhead make:

 

 

N/A

Wellhead type:

 

 

N/A

Wellhead size:

in

 

N/A

Pressure rating:

psi

 

N/A

 

 

 

 

E.16.1    RT’s for Casing Installation

 

 

 

 

 

 

 

Mechanical RT- casing housing sizes:

in

 

N/A

Hydraulic RT - casing housing sizes:

in

 

N/A

Pack Off RT - casing housing sizes:

in

 

N/A

Hanger RT - casing hanger sizes:

in

 

N/A

Hanger RT - casing type:

 

 

N/A

Seal Assembly RT - casing sizes:

in

 

N/A

 

 

 

 

E.16.2    RRT’s for Casing Installation

 

 

 

 

 

 

 

Seal Assembly RRT - casing sizes:

in

 

N/A

Wear Bushing RRT - casing sizes:

in

 

N/A

Seat Protector RRT - casing sizes:

in

 

N/A

 

 

 

 

E.16.3    Miscellaneous Tools

 

 

 

 

 

 

 

Temporary guide base RT:

yes/no

 

N/A

BOP stack TT:

yes/no

 

N/A

Multi-purpose TT:

yes/no

 

N/A

Conductor casing jetting head:

yes/no

 

N/A

Clean out tool:

yes/no

 

N/A

Lock ring wellhead release tool:

yes/no

 

N/A

Seal assembly torque tool:

yes/no

 

N/A

Utility guide frame:

yes/no

 

N/A

Guide frame adapter sizes:

 

 

N/A

 

 

 

 

E.16.4    Booster Lines (if Fitted)

 

 

 

 

 

 

 

OD drill pipe:

in

 

N/A

Quantity:

no.

 

N/A

Connection type:

 

 

N/A

Grade:

 

 

N/A

Hang off method (sq. shoulder/doughnut):

 

 

N/A

 

 

 

 

E.16.5    Mini Hose Bundle For Use With

 

 

No

Hydraulic Running Tools

yes/no

 

 

 

 

 

 

Control line ID:

in

 

N/A

 

66

--------------------------------------------------------------------------------


 

Quantity of lines:

no.

 

N/A

Control line ID:

in

 

N/A

Quantity of lines:

no.

 

N/A

 

 

 

 

E.16.6    Emergency BOP Recovery System

 

 

 

 

 

 

 

Emergency BOP recovery system:

yes/no

 

Yes

Make/type:

 

 

Clamp below annular + slings rated for LMRP + BOP, total weight estimated 360
tons

 

67

--------------------------------------------------------------------------------


 

F.            MUD SYSTEM/BULK SYSTEM

 

 

 

 

 

 

 

F.1          HIGH PRESSURE MUD SYSTEM

 

 

 

 

 

 

 

System working pressure:

psi

 

7,500 psi

System test pressure:

psi

 

11,250 psi proof test at construction only

Built to which design pressure:

 

 

7,500 psi

 

 

 

 

F.1.1       Mud Pumps

 

 

 

Quantity:

no.

 

4

Make:

 

 

NOV

Model:

 

 

Model 14-P-220

Type: (Triplex/Duplex):

 

 

Triplex

Liner sizes available:

in

 

7”, 6 ½”, 5 ½” ceramic

Mud pump drive motors:

no.

 

2 each

Motor type:

 

 

General Electric 1,100 hp AC motors (2 ea per pump)

Continuous power rating per motor:

hp

 

1,100 hp (per motor)

Fluid end:

type

 

 

Maximum working pressure:

psi

 

7,500 psi

Test pressure:

psi

 

 

Pump stroke counter:

type

 

Yes

Supercharging pump:

type

 

Yes (Halco 8” x 6” x 14”)

Driven by motor of power:

hp

 

100 hp

Discharge/Suction line ID:

in/in

 

6”

M.P. Pulsation Dampener:

type

 

Yes

Reset Relief Valve:

type

 

NOV Titan BX

Working flowrate per pump at 90% of spm:

max

 

 

 

in

 

 

Pump speed (90% of max.):

spm

 

105 spm

Pump pressure:

psi   psi

 

4,615 (7” liner)

Working flowrate @ 100% volumetric output:

U.S. gal/min

 

735 gpm

 

 

 

 

F.1.2       Transfer Pumps/Mixing Pumps

 

 

 

 

 

 

 

Transfer pumps

 

 

 

Quantity:

no.

 

6

Make:

 

 

NOV Halco

Model:

 

 

6 x 8 x 14

Type:

 

 

Centrifugal

Drive motor type:

 

 

Electrical

Power output:

hp

 

100 Hp @ 1750 RPM

 

 

 

 

Mixing pumps

 

 

 

Quantity:

no.

 

3

Make:

 

 

NOV Halco

Model:

 

 

6 x 8 x 14

Type:

 

 

Centrifugal

Drive motor type:

 

 

Electrical

Power output:

hp

 

125 Hp @ 1750 RPM

 

68

--------------------------------------------------------------------------------


 

F.1.3       Booster Pump

 

 

 

 

 

 

 

Quantity:

no.

 

N/A (Use a main Mud Pump, with dedicated boost standpipe only in mud pump room)

Make/type:

 

 

N/A

Pumping capacity (each):

 

 

N/A

U.S.gals/min

 

 

 

Drive motor type:

 

 

N/A

Power output:

hp

 

N/A

 

 

 

 

F.1.4       Standpipe Manifold

 

 

 

 

 

 

 

Quantity of standpipes:

no.

 

2 ( +1 each boost standpipe in the mud pump room)

Standpipes ID:

in

 

5”

H-Type Standpipe manifold:

yes/no

 

Yes

Kill line outlet:

yes/no

 

Yes

Fill-up/bleed-off line outlet:

yes/no

 

Yes

Outlets (total):

no.

 

2

ID:

in

 

3” & 2”

Type connections:

 

 

Weco Fig 1502 male

Dimensions OD x ID:

in x in

 

3” & 2”

Design standard:

 

 

API

 

 

 

 

F. 1.5      Rotary Hoses

 

 

 

 

 

 

 

Quantity:

no.

 

2

Make/type:

 

 

Gates Rubber

ID x length:

in x ft

 

4” x 113’

Snubbing lines:

yes/no

 

Yes

 

 

 

 

F.1.6       Cementing Hose

 

 

 

 

 

 

 

Type (coflexip, etc):

 

 

Coflexip (+ cement standpipe)

Length:

ft

 

144’

ID:

in

 

3”

Working pressure:

psi

 

15,000 psi

 

 

 

 

F.1.7       Chiksan Steel Hoses

 

 

 

 

 

 

 

Integral on-screwed:

yes/no

 

Welded

Make/type

 

 

Weco Fig 1502

ID:

in

 

2”

Section length:

ft

 

8 ft

Quantity:

no.

 

4

Section length:

ft

 

10 ft Swivel loops

Quantity:

no.

 

5

ID:

in

 

3”

Section length:

ft

 

3.5 ft

Quantity:

no.

 

8

Section length:

ft

 

4 ft

Quantity:

no.

 

11

 

 

 

 

Sweep swivels, make/type:

 

 

Weco Fig 1502

 

69

--------------------------------------------------------------------------------


 

Nom. size ID:

in

 

2”

Quantity:

 

 

8

Nom. size ID:

in

 

3”

Quantity:

 

 

16

Suitable for H2S service:

yes/no

 

Yes

 

 

 

 

F.2          LOW PRESSURE MUD SYSTEM

 

 

 

 

 

 

 

F.2.1       Mud Tanks

 

 

 

 

 

 

 

Quantity:

no.

 

16 / 5 (active / reserve)

Total capacity:

bbl

 

6,000 bbls + 9,000 bbl

Height:

ft

 

9 ft

Capacity, tank No. 1:

bbl

 

500 bbl

Type (active/reserve):

 

 

Active

Capacity, tank No. 2:

bbl

 

500 bbl

Type (active/reserve):

 

 

Active

Capacity, tank No. 3:

bbl

 

250 bbl

Type (active/reserve):

 

 

Active

Capacity, tank No. 4:

bbl

 

250 bbl

Type (active/reserve):

 

 

Active

Capacity, tank No. 5:

bbl

 

500 bbl

Type (active/reserve):

 

 

Active

Capacity, tank No. 6:

bbl

 

500 bbl

Type (active/reserve):

 

 

Active

Capacity, tank No. 7:

bbl

 

500 bbl

Type (active/reserve):

 

 

active

Capacity, tank No. 8:

bbl

 

500 bbl

Type (active/reserve):

 

 

Active

Capacity, tank No. 9:

bbl

 

500 bbl

Type (active/reserve):

 

 

Active

Capacity, tank No. 10:

bbl

 

500 bbl

Type (active/reserve):

 

 

Active

Capacity, tank No. 11:

bbl

 

500 bbl

Type (active/reserve):

 

 

Active

Capacity, tank No. 12:

bbl

 

500 bbl

Type (active/reserve):

 

 

Active

Capacity, tank Slug No. 1:

bbl

 

125 bbl

Type (active/reserve):

 

 

Active

Capacity, tank Slug No. 2:

bbl

 

125 bbl

Type (active/reserve):

 

 

Active

Capacity, tank Chemical No. 1:

bbl

 

125 bbl

Type (active/reserve):

 

 

Active

Capacity, tank Chemical No. 2:

bbl

 

125 bbl

Type (active/reserve):

 

 

Active

Capacity, tank Reserve No. 1:

bbl

 

1,500 bbl

Type (active/reserve):

 

 

Reserve

Capacity, tank Reserve No. 2:

bbl

 

1,500 bbl

Type (active/reserve):

 

 

Reserve

Capacity, tank Reserve No. 3:

bbl

 

1,500 bbl

Type (active/reserve):

 

 

Reserve

Capacity, tank Reserve No. 4:

bbl

 

1,500 bbl

Type (active/reserve):

 

 

Reserve

Capacity, tank Reserve No. 5(Reserve or Waste):

bbl

 

3,000 bbl

Type (active/reserve):

 

 

Reserve

 

 

 

 

Capacity Sand Trap:

bbl

 

60 bbls

 

70

--------------------------------------------------------------------------------


 

Capacity degasser tank:

bbl

 

60 bbls

Capacity Desilter Tank

 

 

60 bbls

Capacity Desander Tank

 

 

60 bbls

Capacity Return Tank

 

 

60 bbls

Mud agitator in each tank

yes/no

 

Yes (except Sand trap and Degasser) 

Mud guns in each tank:

yes/no

 

Yes ( except mud process tanks )

 

 

 

 

F.2.2       Settling Tank

 

 

 

Quantity:

no.

 

2

Total capacity:

bbl

 

125 bbl ea.(chem. Tanks .see F.2.1.)

 

 

 

 

F.2.3       Pill/Slug Tank

 

 

 

Quantity: 2 ea.

no.

 

 

Capacity:

bbl

 

125 bbl ea. (see F.2.1.)

Mud agitator:

yes/no

 

Yes

Mud guns:

yes/no

 

Yes

 

 

 

 

F.2.4       Trip Tank

 

 

 

 

 

 

 

Capacity:

bbl

 

60 bbl

Capacity/unit length:

bbl/ft

 

5.08 bbl/ft

Level indicator:

yes/no

 

Yes

Electric pump make:

 

 

NOV Halco

Number

 

 

2

Model/type:

 

 

Centrifugal 2,500 Supreme 6” x 5” x 14”

Motor output:

hp

 

50 hp

Facility for casing fill-up:

yes/no

 

No

Alarm and strip chart recorder (see H.1.11):

yes/no

 

Yes

 

 

 

 

F.2.5       Stripping Tank

 

 

 

 

 

 

 

Capacity:

bbl

 

8 bbl

Capacity/unit length:

bbl/ft

 

1.56 bbl/ft

Equalizing facility with trip tank:

yes/no

 

No

Transfer pump:

yes/no

 

Yes

 

 

 

 

F.2.6       Chemical Mixing Tank

 

 

 

Quantity: 2 ea.

no.

 

 

Capacity:

bbl

 

125 bbl ea.  ( see F.2.1.)

Chemical mixer type:

 

 

NOV-Brandt Agitator / MA-15

 

 

 

 

F.2.7       Shale Shakers

 

 

 

 

 

 

 

Primary:

 

 

 

Quantity:

no.

 

7 

Make/model:

 

 

NOV-Thule VSM 300 with fume extraction hood Balanced

Type:

 

 

epiliptical motion, low profile, cascade shaker

Driven by no. of electric motors:

no.

 

2

Design flowrate (total):

bbl/min

 

2000 Gpm — 18” flowline (diverter housing — shakers)

 

71

--------------------------------------------------------------------------------


 

Cascading

 

 

 

Quantity:

no.

 

N/A (Primary shakers are cascading type)

Make/model:

 

 

N/A

Type:

 

 

N/A

Driven by no. of electric motors:

no.

 

N/A

Design flowrate (total):

bbl/min

 

N/A

 

 

 

 

F.2.8       Desander/Desander

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/model:

 

 

NOV-Brandt — 2,500 Supreme

Type:

 

 

Mission

Number of cones x size:

no. x in

 

3 X 10”

Centrifugal pump type:

 

 

Mission

Centrifugal pump size:

in x i

 

8” x 6” x 14”

Driven by electric motor of:

hp

 

150HP

Is pump dedicated to Desander:

yes/no

 

Yes

Max. flowrate:

bbl/min

 

1600 gpm

 

 

 

 

F.2.9       Desilter

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/model:

 

 

NOV-Brandt/ 2,500 Supreme

Type:

 

 

 

Number of cones x size:

no. x in

 

24 x 4”

Centrifugal pump type:

 

 

Mission

Centrifugal pump size:

in x in

 

8” x 6” x 14”

Driven by electric motor of:

hp

 

150 HP

Is pump dedicated to Desilter:

yes/no

 

Shared with mudcleaner

Max. flowrate:

bbl/min

 

1,600 gpm

 

 

 

 

F.2.10    Mud Cleaner

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/model:

 

 

NOV-Thule /VSM 300

Type:

 

 

VSM 300 (with Desilter and Desander cone set above)

Number of cones x size:

no. x in

 

24 x 4”

Centrifugal pump type:

 

 

8” x 6” x 14”

Centrifugal pump size:

in x in

 

Mission

Driven by electric motor of:

hp

 

150 HP

Is pump dedicated to Mud Cleaner:

yes/no

 

Shared with desilter

Max. flowrate:

gpm

 

1,600 gpm

 

 

 

 

F.2.11    Mud/Gas Separator (Poor Boy)

 

 

 

 

 

 

 

Make/type:

 

 

NOV-RB Pipetech / 3122-06

Gas discharge line ID:

in

 

12

Gas discharge location, primary:

 

 

Crown

Can discharge be tied into burner system:

yes/no

 

No

Mud seal height:

ft

 

19’

Calculated gas throughput:

mmscf

 

1000 Gpm

 

72

--------------------------------------------------------------------------------


 

F.2.12             Degasser

 

 

 

 

 

 

 

Quantity:

 

 

2

Make/type:

 

 

NOV-Brandt / D-10

Centrifugal pump type:

 

 

Centrifugal

Centrifugal pump size:

in x in

 

6 x 8 x 14

Driven by electric motor of power:

hp

 

150 Hp

Discharge line running to:

 

 

Crown

Vacuum pump make:

 

 

Ingersoll-Rand

Type:

 

 

Single stage

 

 

 

 

F.2.13             Mud Agitators

 

 

 

 

 

 

 

Quantity:

no.

 

10

Make/model:

 

 

NOV-Brandt HMA-30RG

Driven by electric motor of:

kw

 

30 hp

Located in tanks (see F.2.1 for tank numbers):

 

 

1, 2, 5, 6, 7, 8, 9, 10, 11, 12, 3 (20 HP), 4 (5 HP)

 

 

 

 

Quantity:

no.

 

4

Make/model:

 

 

NOV-Brandt VMA – 10

Driven by electric motor of:

kw

 

10 hp

Located in tanks (see F.2.1 for tank numbers):

 

 

Chemical 1& 2 and Slug 1 & 2

 

 

 

 

Quantity:

no.

 

3

Make/model:

 

 

NOV-Brandt / VMA-5

Driven by electric motor of:

kw

 

5 hp

Located in tanks (see F.2.1 for tank numbers):

 

 

Return, Desander and Desilter Tanks

 

 

 

 

Quantity:

no.

 

7

Make/model:

 

 

NOV-Brandt HMA-40RG

Driven by electric motor of:

kw

 

40 hp

Located in tanks (see F.2.1 for tank numbers):

 

 

Reserves 1,2,3 & 4 ; 2 x Res./Waste; Drain tk.

 

 

 

 

F.2.14             Mud Centrifuge

 

 

 

 

 

 

 

Quantity:

no.

 

2

Make/model:

 

 

NOV-Brandt HS-3400

Feed pump make/model:

 

 

N/A

Driven by motor of power:

hp

 

VFD

Capacity:

bbl/min

 

200 gal / min

 

 

 

 

F.2.15             Mud Hopper

 

 

 

 

 

 

 

Quantity:

no.

 

3

Make/model:

 

 

NOV- Procon / Auto feed dustfree

Feed pump make/model:

 

 

NOV- Supreme 2500 8 x 6 x 14

Driven by motor of power:

hp

 

125 HP

 

 

 

 

F.2.16             Mud Laboratory and Facilities

 

 

 

 

 

 

 

Separate room:

yes/no

 

Yes

 

73

--------------------------------------------------------------------------------


 

Equipped with

 

 

 

Mud balance:

yes/no

 

Yes

Marsh funnel:

yes/no

 

Yes

Filtration kit:

yes/no

 

No

Sand content kit:

yes/no

 

No

Stopwatch:

yes/no

 

No

 

 

 

 

 

 

 

 

F.3                              BULK SYSTEM

 

 

 

 

 

 

 

F.3.1                    Barite/Bentonite Silos

 

 

 

 

 

 

 

Quantity:

no.

 

4

Capacity of each silo:

lt

 

113 m3

Locations:

 

 

Midship fwd below deck

Type weight loadcell:

 

 

Electronic

Manufacturer:

 

 

Thames Side – Maywood VC 3500

Pressure rating:

psi

 

65 psi   4.4 bar

Relief valve(s) installed

yes/no

 

Yes

Rock-catcher(s) installed

 

 

Yes

Dust-collectors installed

 

 

Yes

 

 

 

 

F.3.2                    Cement Silos

 

 

 

 

 

 

 

Quantity:

no.

 

4

Capacity of each silo:

lt

 

113 m3

Locations:

 

 

Midship below deck

Type weight loadcell:

 

 

Electronic

Manufacturer:

 

 

Thames Side – Maywood VC 3500

Pressure rating:

psi

 

65 psi   4.4 bar

Relief valve(s) installed:

yes/no

 

Yes

Rock-catcher(s) installed

 

 

Yes

Dust-collectors installed

 

 

Yes

Separate mud/cement loading facilitates:

yes/no

 

Yes

Discharge line for cement independent from barite/bentonite discharge line:

yes/no

 

Yes

 

 

 

 

F.3.3                    Cement Day Tanks

 

 

 

 

 

 

 

Quantity:

no.

 

2

Capacity of each silo:

lt

 

40 m3

Locations:

 

 

Outside Cement Room

Type weight loadcell:

 

 

Electronic

Manufacturer:

 

 

Thames Side – Maywood VC 3500

Pressure rating:

psi

 

65 psi   4.4 bar

Relief valve(s) installed:

yes/no

 

Yes

 

74

--------------------------------------------------------------------------------


 

F.3.4                    Surge Tank for Barite/Bentonite

 

 

 

 

 

 

 

Quantity:

no.

 

2          (one each)

Capacity of each silo:

lt

 

6 m3

Locations:

 

 

Sackroom mixing level

Type weight loadcell:

 

 

Electronic

Manufacturer:

 

 

Thames Side – Maywood VC 3500

Pressure rating:

psi

 

65 psi   4.4 bar

Relief valve(s) installed:

yes/no

 

Yes

 

 

 

 

F.3.5                    Surge Tank for Cement

 

 

Dowell-Schlumberger free placement

 

 

 

 

Quantity:

no.

 

1

Capacity of each tank:

lt

 

70 cuft

Type weight loadcell:

 

 

Electronic

Manufacturer:

 

 

Thames Side – Maywood VC 3500

Pressure rating:

psi

 

Non-pressurized

Relief valve(s) installed:

yes/no

 

Yes

 

 

 

 

F.3.6                    Bulk Transfer System (see also C.1.8 - Compressed Air
Systems)

 

 

 

 

 

 

 

Independent air system for the silos & surge tanks consisting of a high-volume
low-\pressure compressor & air dryer:

yes/no

 

No

 

 

 

 

Air reduced from main air supply through pressure Regulators:

yes/no

 

Yes

 

 

 

 

Separate volume tank & drier:

yes/no

 

Yes

 

75

--------------------------------------------------------------------------------


 

G.                                   CASING/CEMENTING EQUIPMENT

 

 

 

 

 

 

 

G.1                            CASING EQUIPMENT

 

 

 

 

 

 

 

G.1.1                  API Casing Drifts

 

 

 

 

 

 

 

For casing OD, weight, quantity:

in/lbs/ft/no.

 

20”

 

 

 

 

For casing OD, weight, quantity:

in/lbs/ft/no.

 

13 3/8”

 

 

 

 

For casing OD, weight, quantity:

in/lbs/ft/no.

 

9 5/8”

 

 

 

 

For casing OD, weight, quantity:

in/lbs/ft/no.

 

7”

 

 

 

 

G.1.2                  Clamp-On Type Casing Thread Protectors

 

 

 

 

 

 

 

For casing OD, quantity:

in/no.

 

13 3/8” / 80 for racking casing in derrick

For casing OD, quantity:

in/no.

 

9 5/8” / 105 for racking casing in derrick

For casing OD, quantity:

in/no.

 

7” / 105 for racking casing in derrick

For casing OD, quantity:

in/no.

 

 

 

 

 

 

G.1.3                  Side Door Casing Elevator

 

 

 

 

 

 

 

Quantity:

no.

 

2

For OD casing:

in

 

36

Make/type:

 

 

Blohm&Voss SDS-250-6

Capacity:

st

 

250

 

 

 

 

Quantity:

no.

 

2 sets of inserts (Total 5 sets of 2)

For OD casing:

in

 

20 +16 + 13 5/8 + 13 3/8 + 10 ¾

Make/type:

 

 

Blohm&Voss VES-SD-500-2

Capacity:

st

 

500

 

 

 

 

Quantity:

no.

 

2  sets of inserts (Total 3 sets of 2)

For OD casing:

in

 

9 7/8 + 9 5/8 + 7

Make/type:

 

 

Blohm&Voss VES-SD-750/1000

Capacity:

st

 

1000

 

 

 

 

Quantity:

no.

 

TBC

For OD casing:

in

 

 

Make/type:

 

 

 

Capacity:

st

 

 

 

 

 

 

Quantity:

no.

 

TBC

For OD casing:

in

 

 

Make/type:

 

 

 

Capacity:

st

 

 

 

 

 

 

G.1.4                  Single Joint Casing Elevators

 

 

 

 

 

 

 

Quantity:

no.

 

2 + 2

For OD casing:

in

 

20 + 16

Make/type

 

 

Blohm&Voss

Safety latches:

yes/no

 

Yes

 

76

--------------------------------------------------------------------------------


 

Quantity:

no.

 

2 + 2

For OD casing:

in

 

13 5/8 + 13 3/8

Make/type:

 

 

Blohm&Voss

Safety latches:

yes/no

 

Yes

 

 

 

 

Quantity:

no.

 

2

For OD casing:

in

 

9 5/8

Make/type:

 

 

Blohm&Voss

Safety latches:

yes/no

 

Yes

 

 

 

 

Quantity:

no.

 

2

For OD casing:

in

 

7

Make/type:

 

 

Blohm&Voss

Safety latches:

yes/no

 

Yes

 

 

 

 

G.1.5                  Slip Type Spiders

 

 

 

 

 

 

 

Quantity:

no.

 

2  (inserts only)

Make/type:

 

 

Blohm&Voss PS 1000

Capacity:

st

 

1000

W/slips for OD casing sizes:

in

 

20, 16, 13 5/8, 13 3/8, 9 5/8, 7

 

 

 

 

G.1.6                  Casing Slips

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Blohm&Voss / CSI

For OD casing:

in

 

20

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Blohm&Voss / CSI

For OD casing:

in

 

13 3/8

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Blohm&Voss / CSI

For OD casing:

in

 

9 5/8

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Blohm&Voss / CSI

For OD casing:

in

 

7

 

 

 

 

G.1.7                  Casing Bowls

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Blohm&Voss / 200 Ton hinged casing spider

For OD casing (max/min):

in/in

 

20

 

 

 

 

Quantity:

no.

 

1+1

Make/type:

 

 

NOV-Varco / CB

For OD casing (max/min):

in/in

 

20 + 16

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Blohm&Voss / Reducing bushing for HCS-200

For OD casing (max/min):

in/in

 

13 3/8 + 9 5/8

Quantity:

no.

 

1 Set

Make/type:

 

 

NOV-Varco No 1

 

77

--------------------------------------------------------------------------------


 

For OD casing (max/min):

in/in

 

13 3/8

 

 

 

 

Quantity:

no.

 

1 Set

Make/type:

 

 

NOV-Varco No 2

For OD casing (max/min):

in/in

 

9 5/8 - 10 ¾

 

 

 

 

G.1.8                  Casing Tongs

 

 

 

 

 

 

 

Quantity (sets):

no.

 

2

Make/type:

 

 

Blohm&Voss / BV-100 (jaws only)

W/jaws for OD casing (max/min):

in/in

 

20 + 13 3/8

 

 

 

 

Quantity:

no.

 

4

Make/type:

 

 

Gear-Wrench / Petrol Beltgrip

W/jaws for OD casing (max/min):

in/in

 

36 – 30’ – 26” – 20”

 

 

 

 

G.1.9                  Power Casing Tongs

 

 

 

 

 

 

 

Quantity:

no.

 

1 (insert for Hydratong – iron roughneck)

Make/type:

 

 

NOV/FARR Hydraulic KT 7585

W/jaws for OD casing (max/min):

in/in

 

2 3/8 -  8 5/8

Max output torque:

ft lbs

 

25,000

Torque indicator:

yes/no

 

Yes

Back-up arm:

yes/no

 

Yes

 

 

 

 

Quantity:

no.

 

1 ((insert for Hydratong – iron roughneck)

Make/type:

 

 

NOV/FARR Hydraulic KT 20000

W/jaws for OD casing (max/min):

in/in

 

8 5/8 - 20

Max output torque:

ft lbs

 

50,700

Torque indicator:

yes/no

 

Yes

Back-up arm:

yes/no

 

Yes

 

 

 

 

G.1.10           Power Unit for Casing & Tubing Tongs

 

 

 

 

 

 

 

Quantity:

no.

 

Central HPU for NOV equipment

Driven by electric motor:

yes/no

 

Yes

 

 

 

 

G.1.11           Casing Circulating Head (Swedge)

 

 

 

 

 

 

 

For OD casing:

in

 

N/A

Connection type:

 

 

N/A

 

 

 

 

G.1.12           Casing Spears (Internal)

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make/type:

 

 

 

For OD casing:

in

 

 

For casing weight:

lbs/ft

 

 

Pack-off:

yes/no

 

 

 

 

 

 

G.1.13           Casing Cutters (Internal)

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make/type:

 

 

N/A

For OD casing (max/min):

in/in

 

N/A

 

78

--------------------------------------------------------------------------------


 

G.1.14           Crossover to Handle Casing with DP

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

For OD casing:

in

 

N/A

Casing connection:

 

 

N/A

Drill pipe connection type:

 

 

N/A

Rated capacity:

st

 

N/A

 

 

 

 

G.1.15           Casing Scrapers

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make:

 

 

N/A

For OD casing:

in

 

N/A

For casing weight:

lbs/ft

 

N/A

OD body:

in

 

N/A

Connection type:

 

 

N/A

 

 

 

 

G.2                            CEMENTING EQUIPMENT

 

 

 

 

 

 

 

G.2.1                  Cement Unit

 

 

 

 

 

 

 

Owner:

 

 

Schlumberger

Free placement basis:

yes/no

 

Yes

Make

 

 

Schlumberger

Type

 

 

CPS-665, remote control type, zone 2

No. of triplex pumps:

no.

 

2

Maximum working pressure:

psi

 

15,000

Maximum flowrate (total):

bbl/min

 

24.4

Unit power by (electric/diesel):

 

 

Diesel, in sound reduction enclosure

Recirculating mixing system:

yes/no

 

Yes, Mark III Slurry Chief Mixer, 8 + 16 bbls

Capacity:

bbl

 

60 sxs/min, 153.6 ton/hr, 11 BBls/min,

Motor power:

hp

 

1400

Liquid additive system:

yes/no

 

Yes

Premix/batch tank:

 

 

CBS-967, remote control type

Quantity:

no.

 

2

Capacity (total):

bbl

 

200

Pressure recorder:

yes/no

 

Yes

 

 

 

 

G.2.2                  Cementing Manifold

 

 

 

 

 

 

 

Discharge manifold working pressure:

psi

 

15,000

Cement pump discharge lines min. ID:

in

 

3

Cement pump discharge lines working pressure:

psi

 

15,000 (+ cement standpipe available)

 

 

 

 

G.2.3                  Cement Kelly

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Nominal size OD:

in

 

N/A

Total length:

ft

 

N/A

Working length:

ft

 

N/A

Connection type:

 

 

N/A

Cement head:

yes/no

 

N/A

 

 

 

 

G.2.4                  Cementing Tubing

 

 

 

 

 

 

 

Size:

in

 

N/A

Length (total):

ft

 

N/A

 

79

--------------------------------------------------------------------------------


 

X-overs to drillpipe specified in sect. D.1.3:

yes/no

 

N/A

 

80

--------------------------------------------------------------------------------


 

H.                                   INSTRUMENTATION/COMMUNICATION

 

 

 

 

 

 

H.1                            DRILLING INSTRUMENTATION AT DRILLER’S POSITION

 

Drilling Control Data Acquisition (DCDA) System Network, comprising the
following inputs and displays:

Machine Anticollision,

Mud Pump Control incl. Resume func.,

Mud Pump Antisync,

Mud Pump Local control panel Non-Eex,

Standpipe pressure transmitter,

Choke manifold pressure transmitter,

Liquid mud tank levels,

Liquid mud tank levels in hull,

Trip tank level transmitter, guided microwave,

Flow transmitter,

Alarm Horn,

Mud Temp In/Out, Clamp-On,

Cement Pressure transmitter,

Density Transmitter in Liquid mud tank,

Mud pump SPM proximity switch,

Rotary rpm proximity switch,

Rotary torque pressure transmitter,

Top Drive rpm proximity switch,

Top Drive torque pressure transmitter,

Hook load sensor,

Block position encoder/sensor,

Tong Torque Load Celle,

Tong Torque Pressure Transmitter,

CCTV Central,

CCTV Camera NON Ex. Pan/Zoom/Tilt,

CCTV Camera Eex. Zone 1 Pan/Zoom/Tilt/Auto Focus

 

 

 

 

H.1.1                  Weight Indicator

 

 

 

 

 

 

 

Make/type:

 

 

NOV-HITEC

Sensor type:

 

 

Load pins at crown block

Calibrated for number of lines strung (6,8,10, 12, etc):

no.

 

14

 

 

 

 

H.1.2                  Standpipe Pressure Gauges

 

 

 

 

 

 

 

Quantity:

no.

 

2

Make/type:

 

 

NOV-Hitec- Digital with ScanSense transmitter

Pressure range:

psi - psi

 

0-7,500

 

 

 

 

Quantity:

no.

 

2

Make/type:

 

 

NOV/Pressure Gauge

Pressure range:

psi - psi

 

0 – 10,000

 

 

 

 

Quantity:

no.

 

N/A

Make/type:

 

 

 

Pressure range:

psi - psi

 

 

 

81

--------------------------------------------------------------------------------


 

H.1.3                  Choke Manifold Pressure Gauge

 

 

 

 

 

 

 

Quantity:

no.

 

4

Make/type:

 

 

NOV-Hitec with transmitter

Pressure range:

psi - psi

 

0 –  20,000

 

 

 

 

Quantity:

no.

 

4

Make/type:

 

 

NOV/Pressure Gauge

Pressure range:

psi - psi

 

0 – 20,000

 

 

 

 

H.1.4                  Rotary Speed Tachometer

 

 

 

 

 

 

 

Make/type:

 

 

NOV-Hitec SDI

 

 

 

 

H.1.5                  Rotary Torque Indicator

 

 

 

 

 

 

 

Make/type:

 

 

NOV-Hitec SDI

 

 

 

 

H.1.6                  Motion Compensator Instruments

 

 

 

 

 

 

 

Make/type:

 

 

Seatex MRU H / MRU-M-MB2

Hook position indicator:

yes/no

 

Yes

Lock/unlock indicator:

yes/no

 

Yes

 

 

 

 

H.1.7                  Pump Stroke Counters

 

 

 

 

 

 

 

Make/type:

 

 

NOV

One pump stroke indicator and one cumulative pump stroke counter for each pump:

yes/no

 

Yes

 

 

 

 

H.1.8                  Tong Torque Indicator

 

 

 

 

 

 

 

Make/type:

 

 

NOV-Hitec SDI

 

 

 

 

H.1.9                  Pit Volume Totalizer

 

 

 

 

 

 

 

Make/model:

 

 

NOV-Hitec SDI – VEGA

Floats in active mud tanks:

yes/no

 

No  (acoustic system installed)

Floats in reserve mud tanks:

yes/no

 

No  (acoustic system installed)

Loss/Gain indicator:

yes/no

 

Yes

Alarm (audio and visual):

yes/no

 

Yes

 

 

 

 

H.1.10           Mud Flow Indicator

 

 

 

 

 

 

 

Make/model:

 

 

NOV-FLOX-0005H

High/low alarm (audio and visual):

yes/no

 

Yes

 

 

 

 

H.1.11           Trip Tank Indicator

 

 

 

 

 

 

 

Make/model:

 

 

NOV-Vega

Chart recorder:

yes/no

 

Yes

Alarm:

yes/no

 

Yes

 

82

--------------------------------------------------------------------------------


 

H.1.12           General Alarm System

yes/no

 

Yes

 

 

 

 

H.1.13           Automatic Driller

 

 

 

 

 

 

 

Make/type:

 

 

Automatic ROP/WOB incorporated in Hitec control system

 

 

 

 

H.1.14           Remote Choke Control Unit (see E.14.1)

 

 

 

 

 

 

 

Make/model:

 

 

NOV-Hitec

 

 

 

 

H.2                            DRILLING PARAMETER RECORDER

 

 

 

 

 

 

 

Quantity:

no.

 

Provided by DCS

Location - 1:

 

 

Toolpusher Office

Location - 2:

 

 

Company Man Office

Location   3:

 

 

 

Make/type:

 

 

NOV-Hitec SDI system

Quantity of pens:

no.

 

N/A

 

 

 

 

H.3                            INSTRUMENTATION AT CHOKE MANIFOLD

 

 

 

 

 

 

H.3.1                  Standpipe Pressure Gauge

 

 

 

 

 

 

 

Make/type:

 

 

R.B. Pipetech

Pressure range (maximum):

psi

 

10,000

 

 

 

 

H.3.2                  Choke Manifold Pressure Gauge

 

 

 

 

 

 

 

Make/type

 

 

R.B. Pipetech

Pressure range (maximum)

psi

 

10,000 and 15,000 (fine scale)

 

 

 

 

H.3.1 and H.3.2 combined on one panel:

yes/no

 

Yes

Visible from choke operation position:

yes/no

 

Yes

 

 

 

 

H.4                            STANDPIPE PRESSURE GAUGE

 

 

 

 

 

 

 

Make/type:

 

 

SCS Nobel Elektronik / 390-B-M10

Pressure range:

psi

 

10,000

Visible from Driller’s position:

yes/no

 

No

 

 

 

 

H.5                            DEVIATION EQUIPMENT

 

 

 

 

 

 

 

H.5.1                  Measuring Device

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Totco

Deviation range:

degree

 

5º+ 10º

 

 

 

 

H.5.2                  Wireline Winch

 

 

 

 

 

 

 

Make/model:

 

 

Matthew / Surveyor II

Wire length (nominal):

ft

 

35,000

Depth counter:

yes/no

 

Yes

Wire size:

in

 

0.105  T-316 Stainless steel

Pull indicator:

 

 

Yes

 

83

--------------------------------------------------------------------------------


 

H.6                            CALIBRATED PRESSURE GAUGES

 

 

 

 

 

 

 

Make/type instrument gauges:

 

 

N/A

Size:

in

 

N/A

Connection:

 

 

N/A

Range:

psi

 

N/A

Quantity:

no.

 

N/A

Facilities to install gauges on:

 

 

N/A

Standpipe manifold:

yes/no

 

Yes

Choke manifold:

yes/no

 

Yes

Cement unit:

yes/no

 

Yes

 

 

 

 

H.7                            RIG COMMUNICATION SYSTEM

 

 

 

 

 

 

 

H.7.1                  Telephone System

 

 

 

 

 

 

 

No. of stations:

no.

 

109

Make

 

 

CMR Korea

Type

 

 

IOCS-500

 

 

 

 

H.7.2                  Public Address System

 

 

 

 

 

 

 

Can be combined with above:

yes/no

 

Yes

Make

 

 

CMR Korea

Type

 

 

CPA-9000

Explosion proof:

yes/no

 

Yes in hazardous areas

 

 

 

 

H.7.3                  Drill Floor - Derrickman’s Talkback

 

 

 

 

 

 

 

No. of stations:

no.

 

13

Location:

 

 

Driller’s chair, AD’s chair, ECR, crownblock,

Make

 

 

MRC, Bridge, Cement Unit – Korea

Type

 

 

MTB-5002E

Explosion proof:

yes/no

 

yes

 

 

 

 

H.7.4                  Hand-Held VHF Radios

 

 

 

 

 

 

 

Quantity:

no.

 

5

Make

 

 

Icom

Type

 

 

IC-GM1600  GMDSS Survival Radio’s

 

 

 

 

Quantity:

no.

 

5

Make

 

 

Icom

Type

 

 

ICOM IC-M88-IS

Intrinsically-Safe

Marine channels

 

 

 

 

H.7.5                  Hand-Held UHF Radios

 

 

 

 

 

 

 

Quantity:

no.

 

12

Make

 

 

Motorola

Type

 

 

GP340

Intrinsically-Safe UHF

5 channel hand-radios

 

84

--------------------------------------------------------------------------------


 

H.8                            ENVIRONMENTAL INSTRUMENTATION

 

 

 

 

 

 

H.8.1                  Temperature Indicators

 

 

 

 

 

 

 

Air temperature:

yes/no

 

Yes

Make/model:

 

 

CMR Korea

Sea water temperature:

yes/no

 

Yes

 

 

 

 

H.8.2                  Barometric Pressure Indicator

 

 

 

 

 

 

 

Make

 

 

(Sato)

Type

 

 

(Sigma II) Barograph

Recorder:

yes/no

 

Yes

 

 

 

 

Make/model:

 

 

(Weems & Plath)/ Barometer

Recorder:

yes/no

 

No

 

 

 

 

H.8.3                  Humidity Sensing Indicator

 

 

 

 

 

 

 

Make

 

 

Brannam

Type

 

 

Wet Bulb

Recorder:

yes/no

 

No

 

 

 

 

H.8.4                  Wave Profile Recorder

 

 

 

 

 

 

 

Make

 

 

N/A

Model

 

 

N/A

Recorder:

yes/no

 

N/A

 

 

 

 

H.9                            DP, Vessel Control and Navigation Systems

 

 

 

 

 

 

 

H.9.1                  Dynamic Positioning System

 

 

 

Make

 

 

Kongsberg

Type

 

 

DP Class 3

Model

 

 

Kongsberg (K-POS DP32)

Kongsberg (K-POS DP12)

Designed accord. to ABS DP-3 & DP Class 3

 

 

 

 

H.9.2                  PRS — Position Reference Systems

 

 

 

 

 

 

 

H.9.2.1        Differential Postitioning System

 

 

 

Make

 

 

Kongsberg Simrad

Typeu

 

 

Differential Postitioning System

Model

 

 

Seatex DPS 132

Differential Links:

 

 

 

 

 

 

GPS L1/L2 – built in DPS 132

 

 

 

IALA – built in DPS 132

 

 

 

Inmarsat/SpotBeam ( demodulator Seastar 3510LR ) Location: Radio Room

 

 

 

 

H.9.2.2        Differential Postitioning System

 

 

 

Make

 

 

Kongsberg Simrad

Type

 

 

Differential Postitioning System

Model

 

 

Seatex DPS 4D

Differential Links:

 

 

 

 

 

 

DGPS/GLONASS

 

85

--------------------------------------------------------------------------------


 

 

 

 

IMU (MRU5+)

 

 

 

Inmarsat/SpotBeam ( Demodulator Seastar 3510LR ) Location: Subsea Office

 

 

 

 

H.9.2.3        HPR — Hydroacustic Positioning System

 

 

 

Make

 

 

Kongsberg Simrad

Type

 

 

HPR

Model

 

 

2 x APOS 501

Transducer

 

 

2 x HIPAP

 

 

 

 

H.9.3                  MRU - Motion Reference Unit

 

 

 

 

 

 

 

Make

 

 

Seatex MRU 5

Model

 

 

MRU-M-MB3

Located at

 

 

ECR, Port and Starboard HPR Compartment

 

 

 

 

H.9.4                  Gyro Compass

 

 

 

 

 

 

 

Make

 

 

Sperry Marine

Model

 

 

NAVIGAT X Mk1

Type

 

 

Digital Gyro Compass

Located at:

 

 

ECR, Navigation Room x 2

Repeater

 

 

Yes, Sperry Marine,4881-AB, S/n(11381,10516,13485) Qnty-3, Nav Bridge,Bridge
Wings

 

 

 

 

H.9.5                  Wind Sensors

 

 

 

 

 

 

 

Make

 

 

3 x (Observer Instruments)

Model

 

 

OMC-160.

Type

 

 

Rotary Cup Type

Located at:

 

 

Radar Mast, Derrick

 

 

 

 

Make

 

 

1 x Gill

Model

 

 

Wind Observer II

Type

 

 

Ultrasonic Wind Sensors

Located at:

 

 

Derrick

 

 

 

 

H.9.6                  DP Logger

 

 

 

 

 

 

 

Make

 

 

Kongsberg Simrad

Model

 

 

Integrated Navigation System

Type

 

 

 

 

 

 

 

H.9.7                  Integration Navegation System

 

 

 

 

 

 

 

Make

 

 

Kongsberg Simrad

Model

 

 

K-Chief

Type

 

 

 

 

 

 

 

H.9.8                  Thrusters Control System

 

 

 

 

 

 

 

Quantity

 

 

1

 

86

--------------------------------------------------------------------------------


 

Make

 

 

Kongsberg Simrad

Model

 

 

STC-400

Type

 

 

STC-400 Included Telegraph THR 4;5 and THR Em’cy Stop

IP Class

 

 

22

Location

 

 

K-Bridge Console

 

 

 

 

H.9.9                  Bridge Autopilot

 

 

 

Make

 

 

Kongsberg

Model

 

 

 

Type

 

 

 

 

 

 

 

H.9.10           Bridge Watch Alarm System

 

 

 

 

 

 

 

Quantity

 

 

1

Make

 

 

Samsung

Model

 

 

WAP Bridge Watch Alarm System Included 3 Reset/Push Buttons

Type

 

 

 

Location

 

 

K-Bridge Console

 

 

 

 

H.9.11           Gyro Monitor

 

 

 

 

 

 

 

Quantity

 

 

1

Make

 

 

Sperry Marine

Model

 

 

NAVITWIN IV

Type

 

 

0735-07

Location

 

 

K-Bridge Console

 

 

 

 

H.9.12           Horn Control

 

 

 

 

 

 

 

Quantity

 

 

1

Make

 

 

Saracom

Model

 

 

HC-7123

Type

 

 

Included Auto Signal

LOcation

 

 

K-Bridge Console

 

 

 

 

H.9.13           Planning Computer

 

 

 

 

 

 

 

Quantity

 

 

2

Make

 

 

Kongsberg

Model

 

 

K-Bridge-PL Radar integrated

Located at

 

 

Bridge – chart table/K-Bridge-Console

 

 

 

 

H.9.14           Watch Bridge Unit

 

 

 

 

 

 

 

Quntity

 

 

1

Make

 

 

Konsberg

Model

 

 

HA 459 000 A1

Type

 

 

Extention Alarm Panal

Location

 

 

K-Bridge-Console

 

87

--------------------------------------------------------------------------------


 

H.9.15           CCTV

 

 

 

 

 

 

 

Make

 

 

HERNIS – 34 camera system (including drawworks, iron RN fwd, IR aft, moonpool,
drill floor, monkeyboard (2), shale shakers area, pipe decks fwd + aft, crown
(2), helideck, thrusters rooms (6), engine rooms (3), main switchboard room (3),
purifier room (2), ballast pump room, radar mast, fwd  aux machinery room,
welltest area (2)

Model

 

 

EX286W, EX286, PT9W, PT9W&S7

Type

 

 

CCTV

 

 

 

 

H.9.16           Fire Detection System

 

 

 

 

 

 

 

Make

 

 

Autronica

Model

 

 

Autro Safe-Self verify system

Type

 

 

Oil&Gas

Location

 

 

Nav Bridge

 

 

 

 

H.9.17           Doppler Sonar

 

 

 

 

 

 

 

Make

 

 

JRC

Model

 

 

NWW-GOTB

Type

 

 

JLN-550 Doppler Sonar

Location

 

 

NAV Chart Desk

 

 

 

 

H.9.18           Echo Sounder

 

 

 

 

 

 

 

Quantity

 

 

1

Make

 

 

JRC

Model

 

 

JFE - 680

Located at:

 

 

Bridge NAV Chart Desk

Recorder:

yes/no

 

Yes

Changeover Echosounder :

 

 

JRC,NQE-929

 

 

 

 

H.9.19           Weather Facsimile

 

 

 

 

 

 

 

Quantity

 

 

1

Make

 

 

JRC

Model

 

 

JAX-9 B

Located at:

 

 

Bridge NAV Chart Desk

Recorder:

yes/no

 

Yes

Paper Code

 

 

6ZPT500108

 

 

 

 

H.9.20           Bridge Radar

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make

 

 

Kongsberg

Model

 

 

MP 7600 NAV 0575/07

Located at:

 

 

Fwd; k-Bridge-Console

Bandwidth:

cm

 

10 cm

S/N

 

 

CZC661100GU

 

88

--------------------------------------------------------------------------------


 

Quantity:

no.

 

1

Make

 

 

Kongsberg

Model

 

 

MP7600 NAV 0575/07

Located at:

 

 

Fwd; K-Bridge-Console

Bandwidth:

cm

 

3 cm

S/N

 

 

CZC611008Y

 

 

 

 

Quantity:

no.

 

1

Make

 

 

Kongsberg

Model

 

 

MP7600 NAV 0575/07

Located at:

 

 

Fwd; K-Bridge-Console

Bandwidth:

cm

 

3 cm

 

 

 

 

H.9.21           SVDR Remote Alarm Unit

 

 

 

 

 

 

 

Quantity

 

 

1

Make

 

 

Samsung

Model

 

 

WABS

Type

 

 

SVDR Remote Alarm Unit Data Voyage

Location

 

 

K-Bridge-Console

Recorder

 

 

Yes; NAV Instrument Room

 

 

 

 

H.9.22           Magnetic Compass

 

 

 

 

 

 

 

Make

 

 

Saracom

Model

 

 

MC-180

Type Approval

 

 

Class A  ISO 499  ISO 2269

Location

 

 

Heli Waiting Deck

 

 

 

 

H.9.23           GPS

 

 

 

 

 

 

 

Quantity

 

 

2

Make

 

 

JRC

Model

 

 

JLR – 7700MKII

Type

 

 

GPS Navigator:NWZ 4570B RX NNN4331

Selector Switch

 

 

Yes, JRC  NCZ-777

Location

 

 

Chart Desk Console

 

 

 

 

H.9.24           Course Recorder

 

 

 

 

 

 

 

Quantity

 

 

1

Make

 

 

EPSON

Type

 

 

LQ-300II

Model

 

 

P172B

Location

 

 

Chart Desk Console

 

 

 

 

H.9.25           Speed Log Indicator

 

 

 

 

 

 

 

Make

 

 

JRC

Quantity

 

 

1

Type

 

 

JLN-550 Doppler Sonar

Model

 

 

NWW-60 TB

Location

 

 

Chart Desk Console

 

89

--------------------------------------------------------------------------------


 

H.9.26    Speed Distance Indicator

 

 

 

 

 

 

 

Make

 

 

JRC

Type

 

 

NWW-7 Distance Counter

Location

 

 

K-Bridge-Console

 

 

 

 

H.9.27    Magnetic Compass Monitor

 

 

 

 

 

 

 

Make

 

 

Sperry Marine

Type

 

 

0735-07 Digital

Model

 

 

NAWITWIN IV

Location

 

 

K-Bridge-Console

 

 

 

 

H.10       RADIO AND COMMS EQUIPMENT

 

 

 

 

 

 

 

Model

 

 

JSS-896

Location:

 

 

Radio Room and Bridge

 

 

 

 

H.10.1           SSB Transceiver MF/HF Radio Telephone

 

 

 

 

 

 

 

Quantity:

no.

 

2 + 1 (GMDSS Station)

Make

 

 

JRC

Model

 

 

JSB-196 GM

Facsimile capable:

yes/no

 

Yes

Telex capable:

yes/no

 

Yes

Quantity:

no.

 

1

Make/model:

 

 

HF Marine Transceiver IC-M710

Facsimile capable:

yes/no

 

No

Telex capable:

yes/no

 

No

 

 

 

 

H.10.2           E.P.I.R.B.

 

 

 

 

 

 

 

Quantity:

no.

 

1

Type

 

 

Float-Free

Make

 

 

JRC

Model

 

 

JQE-103 406MHz

Location

 

 

Bridgewing

 

 

 

 

 

 

 

 

H.10.3           VHF/DSC Radio Telephone

 

 

 

 

 

 

 

Quantity:

no.

 

3

Make

 

 

JRC

Model

 

 

NCM-1770

Power:

watts

 

25   / 1

Channels:

 

 

All Marine

Location

 

 

Radio Room ; K-Bridge-Console- 2pcs.

 

 

 

 

H.10.4           UHF Radio Telephone

 

 

 

 

 

 

 

Quantity

 

 

3

Make

 

 

Motorola

Model

 

 

GM-338

Located at:

 

 

DP Console ; Radio Room-2

 

90

--------------------------------------------------------------------------------


 

H.10.5           VHF Radio Transceiver

 

 

 

 

 

 

 

Quantity:

no.

 

3

Make

 

 

JRC

Model

 

 

JHS-7

 

 

 

 

Quantity:

no.

 

1

Make

 

 

JRC

Model

 

 

DSC VHF 32A

 

 

 

 

Quantity:

no.

 

2

Make

 

 

JRC

Model

 

 

DSC VHF NCH 414

 

 

 

 

H.10.6           Aero Radio Beacon Transmitter

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make

 

 

Saracom

Model

 

 

TS-1B

Power:

watts

 

120

 

 

 

 

H.10.7           Aeronautical VHF Transceiver

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make

 

 

Saracom

Model

 

 

Jotron TR 810

 

 

 

 

Quantity:

no.

 

2

Make/model:

 

 

ICOM

Model

 

 

IC-A24

 

 

 

 

H.10.8           Watch Receiver

 

 

 

 

 

 

 

Make

 

 

JRC

Model

 

 

JSB-196GM

Frequency:

kHz

 

2182

 

 

 

 

H.10.9           UAIS

 

 

 

 

 

 

 

Quantity

 

 

1

Make

 

 

JRC

Model

 

 

JHS-182

Type

 

 

Display Unit

Location

 

 

K-Bridge-Console

 

 

 

 

H.10.10    Radio Telex

 

 

 

 

 

 

 

Quantity

no.

 

1

Make

 

 

JRC

Model

 

 

NDZ-127J Data Terminal

Location

 

 

Radio Room GMDSS Console

 

 

 

 

H.10.11    Satellite Communication System

 

 

 

 

 

 

 

Make

 

 

JRC

Model

 

 

Fleet F77 JUE-410F

Type:

 

 

A/B

Facsimile link:

yes/no

 

Yes

 

91

--------------------------------------------------------------------------------


 

Telex link:

yes/no

 

Yes

Telephone link:

yes/no

 

Yes

Video Telephone

 

 

Yes

Other capabilities:

 

 

Internet Link

 

 

 

 

H.10.12 SART

 

 

 

 

 

 

 

Quantity

 

 

2

Make

 

 

JRC

Model

 

 

JQX-30A

Battery Expiry Date

 

 

07/2010

Location

 

 

NAV Bridge Port/Stabord

 

 

 

 

Quantity

 

 

6 Lifeboats

 

 

 

 

H.10.13    Homing Beacon Control

 

 

 

 

 

 

 

Quantity

 

 

1

Make

 

 

SAC

Model

 

 

SAC Hoaming Beacon Console

Type

 

 

 

Location

 

 

K-Bridge-Console

 

 

 

 

H.10.14 Distress Message Control Panel

 

 

 

 

 

 

 

Quantity

 

 

1

Make

 

 

JRC

Model

 

 

NCH-321A

Type

 

 

 

Location

 

 

K-bridge-Console

 

 

 

 

H.10.15 Sound Reception Panel

 

 

 

 

 

 

 

Make

 

 

MRC

Model

 

 

MSR-9200A

Type

 

 

 

 

 

 

 

H.10.16    Talk Back Remote Unit

 

 

 

 

 

 

 

Make

 

 

 

Model

 

 

MRC

Type

 

 

 

 

 

 

 

Talk Back Main

 

 

 

 

 

 

 

Make

 

 

 

Model

 

 

CTA-9200 No: HN 1674

Type

 

 

 

Location

 

 

Communication Room

 

 

 

 

H.10.17 P/A & T/B REMOTE CONTROLLER

 

 

 

 

 

 

 

Make

 

 

CMR

Model

 

 

 

Type

 

 

 

 

92

--------------------------------------------------------------------------------


 

P/A Main (1) (2)

 

 

 

 

 

 

 

Quantity

 

 

2

Make

 

 

 

Model

 

 

CPA-9600-1-1 ; CPA-9600-2-1

General Alarm

 

 

Yes

Location

 

 

Communication Room;ELE EQ. Room

 

 

 

 

H.10.18 Bridge Telephone

 

 

 

 

 

 

 

Make

 

 

CMR

Model

 

 

 

Type

 

 

 

 

 

 

 

H.10.19 Bridge Sound Powered Telephone

 

 

 

 

 

 

 

Make

 

 

CMR

Model

 

 

 

Type

 

 

 

 

 

 

 

H.10.20 Navtex

 

 

 

 

 

 

 

Make

 

 

JRC

Model

 

 

NCR-333 NAVTEX Receiver

Type

 

 

NR IS1NM518-2

Printer

 

 

DPLI-414

 

 

 

 

H.10.21 DSC/NBDP Modem

 

 

 

 

 

 

 

Make

 

 

JRC

Model

 

 

NCT-196N

Type

 

 

DSC/NBDP GA17020

Quantity

 

 

1

Location

 

 

GMDSS console

 

 

 

 

H.10.22 Facsimile

 

 

 

 

 

 

 

Make

 

 

Oki Data Corporation Thailand

Model

 

 

F21005B

Quantity

 

 

1

Location

 

 

Radio Room

 

 

 

 

H.10.23 Inmarsat-C

 

 

 

 

 

 

 

Make

 

 

JRC NDZ- 127C1 Data Terminal

Model

 

 

JUE 85 ; IME model NTF-781GM MASS

Quantity

 

 

1

Location

 

 

GMDSS Console

 

 

 

 

H.10.24 SSAS

 

 

 

 

 

 

 

Make

 

 

NEQ-3154

Type

 

 

Push Button

Quantity

 

 

2

Location

 

 

Bridge Console; Cpt. Cabin

 

93

--------------------------------------------------------------------------------


 

I.                                        PRODUCTION TEST EQUIPMENT

 

 

 

 

 

 

 

I.1           BURNERS

 

 

 

 

 

 

 

Make/type:

 

 

N/A                (Client Third Party)

Quantity:

no.

 

N/A

Capacity:

bbl/day

 

N/A

Weight:

st

 

N/A

Water requirement at 100 psi:

bbl/min

 

N/A

 

 

 

 

I.2           BURNER BOOMS

 

 

 

 

 

 

 

Make/type:

 

 

Samsung / Swan neck

Quantity:

no.

 

1

Length:

ft

 

80 ft

Horizontal:

yes/no

 

Swan neck

Height above sea level (at drilling draft):

ft

 

± 22m TBC

Walkway and handrails:

yes/no

 

Yes

Burner platform size:

ft x ft

 

TBA

Burner mounting rotatable:

yes/no

 

yes

Regulatory approvals:

 

 

ABS

 

 

 

 

I.3                                 LINES REQUIRED ON BURNER BOOMS

 

 

 

 

 

 

 

I.3.1        Oil Line

 

 

 

 

 

 

 

ID:

in

 

4” line

Working pressure:

psi

 

1,500 psi

Connection type at burner end:

type

 

TBC

H2S:

yes/no

 

Yes

Pressure gauge connection at barge end:

in

 

No

 

 

 

 

I.3.2        Gas Line

 

 

 

 

 

 

 

ID:

in

 

6” line

Working pressure:

psi

 

1,500 psi

Extended beyond burner by:

ft

 

TBC

Connection type at burner end:

type

 

TBC

H2S:

yes/no

 

Yes

Pressure gauge connection at barge end:

in

 

No

 

 

 

 

I.3.3        Water Line

 

 

 

 

 

 

 

ID:

in

 

3” line

Working Pressure:

psi

 

300 psi

Connection type at burner end:

type

 

TBC

Pressure gauge connection at barge end:

in

 

Yes

 

 

 

 

I.3.4        Air Line

 

 

 

 

 

 

 

ID:

in

 

4” line

Working Pressure:

psi

 

150 psi

Connection type at burner end:

type

 

TBC

 

94

--------------------------------------------------------------------------------


 

Pressure gauge connection at barge end:

in

 

No

 

 

 

 

I.3.5        Pilot Gasoline

 

 

 

 

 

 

 

ID:

in

 

1’’ line

Working Pressure:

psi

 

150 psi

Connection type at burner end:

type

 

TBC

Pressure gauge connection at barge end:

in

 

No

 

 

 

 

I.4           SPRINKLER SYSTEM

 

 

 

 

 

 

 

Sufficient to give protection to rig and personnel against heat radiation damage
from the burners:

yes/no

 

Yes, salt water supplied by dedicated cooling water pump in engine room

 

 

 

 

I.5           FIXED LINES FOR WELL TESTING

 

 

 

 

 

 

 

I.5.1        Drillfloor to Separator Area

 

 

 

 

 

 

 

Type (screwed/welded, both):

 

 

Welded

Quantity:

no.

 

1

Size ID:

in

 

6”

Working pressure:

psi

 

15,000 psi

Connection type on drill floor:

 

 

Clamp Nº 8 (BX 155 ring gasket)

Connection type at separator:

 

 

TBC

Number of valves/lines:

no.

 

0

Size of valves:

in

 

N/A

H2S:

yes/no

 

Yes

 

 

 

 

I.5.2        Separator Area to Each Burner Boom

 

 

 

 

 

 

 

Type (screwed/welded, both):

 

 

Welded

Quantity:

no.

 

1 (1 Port)

Size ID:

in

 

4” Oil / 6” Gas / 4” Water / 4” Air

Working pressure:

psi

 

1440 PSI

Connection type on separator:

type

 

Weco 602

Connection type at boom:

type

 

Weco 602

Number of valves/lines:

no.

 

0 / 4

Size of valves:

in

 

0

H2S:

yes/no

 

Yes

Valves installed near separator area for switching gas to either burner:

yes/no

 

N/A (one burner boom available only, rig will weather vane)

 

 

 

 

I.5.3        Mud Pumps to Both Burner Booms

 

 

 

 

 

 

 

Type (screwed/welded, both):

 

 

N/A (Dedicated sea water cooling pump in engine room)

Quantity:

no.

 

1

Size ID:

in

 

6”

Working pressure:

psi

 

300 PSI

 

95

--------------------------------------------------------------------------------


 

Number of valves required:

no.

 

0

Size of valves:

in

 

N/A

Connected to fire fighting pumps:

yes/no

 

No

Rated line capacity at 300 psi:

bbl/hr

 

TBA

 

 

 

 

I.5.4        Rig Air System to Burners

 

 

 

 

 

 

 

Type (screwed/welded, both):

 

 

Welded

Quantity:

no.

 

1

Size ID:

in

 

4”

Working pressure:

psi

 

120 PSI

Non-return valves fitted:

yes/no

 

Yes

 

 

 

 

I.5.5        Oil Storage Tank To Overboard

 

 

 

 

 

 

 

Type (screwed / welded, both):

 

 

N/A

Quantity:

no.

 

N/A

Size ID:

in

 

N/A

Working pressure:

psi

 

N/A

Height above water level:

ft

 

N/A

Connection type at separator area:

type

 

N/A

 

 

 

 

I.5.6        Separator to Ventstack of Rig

 

 

 

 

 

 

 

Type (screwed/welded, both):

 

 

N/A

Quantity:

no.

 

N/A

Size ID:

in

 

N/A

Working pressure:

psi

 

N/A

Connection type at separator area:

type

 

N/A

 

 

 

 

I.6           AUXILIARY POWER AVAILABILITY

 

 

 

 

 

 

 

I.6.1        For Field Laboratory

 

 

Several breaker feeder:1x15 amp, 3X30 Amp, 5x50amp, 3x60 amp plus 1 220 single
phase outlet and several 110 single phase outlets

 

 

 

 

Quantity:

kw

 

12

Volts:

v

 

460/480  220/120

Frequency:

Hz

 

60 hz

 

 

 

 

I.6.2        For Crude Transfer Pump

 

 

 

 

 

 

 

Quantity:

kw

 

N/A

Volts:

v

 

N/A

Frequency:

hz

 

N/A

 

 

 

 

I.6.3        For Electric Heaters

 

 

Well test area

 

 

 

 

Quantity:

no.

 

2

Volts:

v

 

440V,1000A ; 220V ,100A

Frequency:

hz

 

 

 

 

 

 

1.6.4       For ROV

 

 

Well test area

 

 

 

 

Quantity:

no.

 

PORT & STBD

Volts:

v

 

440V ( 400/250/100/20 A)

 

96

--------------------------------------------------------------------------------


 

J.             WORKOVER TOOLS

 

 

N/A

 

 

 

 

(NOT APPLICABLE TO SEMI-SUBMERSIBLES)

 

 

 

 

97

--------------------------------------------------------------------------------


 

K.            ACCOMMODATIONS

 

 

 

 

 

 

 

K.1         OFFICES

 

 

 

 

 

 

 

K.1.1      Company Representative’s Office

 

 

 

 

 

 

 

Quantity:

no.

 

3

Complete with desk, filing cabinets (s) and other necessary furniture:

yes/no

 

Yes      (as per contract)

Unrestricted view to drill floor:

yes/no

 

No

 

 

 

 

K.1.2      Contractor’s Representative’s Office

 

 

 

 

 

 

 

Quantity:

no.

 

3

Unrestricted view to drill floor:

yes/no

 

1 only

 

 

 

 

K.1.3      Radio Room

 

 

 

 

 

 

 

Quantity:

no.

 

1

 

 

 

 

K.1.4      Hospital Room

 

 

 

 

 

 

 

Number of beds/bunks:

no.

 

3

Wash basin:

yes/no

 

Yes

Medical cabinet:

yes/no

 

Yes

Dangerous drugs:

yes/no

 

Yes

 

 

 

 

K.2         LIVING QUARTERS

 

 

 

 

 

 

 

K.2.1      Accommodations

 

 

 

 

 

 

 

Total beds:

no.

 

200

Quantity of single bed rooms:

no.

 

4

toilets (private/shared/communal):

 

 

Private

Quantity of two bed rooms:

no.

 

71

toilets (private/shared/communal):

 

 

Private

Quantity of three bed rooms:

no.

 

6

toilets (private/shared/communal):

 

 

Private

Quantity of four bed rooms:

no.

 

9

toilets (private/shared/communal):

 

 

Private

Quantity of six bed rooms:

no.

 

N/A

toilets (private/shared/communal):

 

 

N/A

 

 

 

 

K.2.2      Galley

 

 

 

 

 

 

 

Quantity:

no.

 

1

 

 

 

 

K.2.3      Mess Seating Capacity

 

 

 

 

 

 

 

Main mess:

no.

 

72 seats

Aux. mess:

no.

 

N/A

 

 

 

 

K.2.4      Conference Rooms

 

 

 

 

 

 

 

Quantity:

no.

 

1

 

98

--------------------------------------------------------------------------------


 

K.2.5      Recreation Rooms

 

 

 

 

 

 

 

Quantity:

no.

 

1

Recreation facilities:

 

 

 

TV:

no.

 

Yes (2) + feed to each cabin

DVD:

no.

 

Yes (2) + feed to each cabin

 

 

 

 

K.2.6      Other Rooms

 

 

 

 

 

 

 

Laundry:

no.

 

2

Dry food storage:

no.

 

1

Refrigerator:

no.

 

1           (4 sections + handling)

Change rooms:

no.

 

1

Coffee Shop

 

 

1

Prayer room:

no.

 

0

Training Room

 

 

0

Gymnasium:

no.

 

1           (Complete with Sauna)

 

99

--------------------------------------------------------------------------------


 

L.            SAFETY EQUIPMENT

 

 

 

 

 

 

 

L.1          GENERAL SAFETY EQUIPMENT

 

 

 

 

 

 

 

L.1.1      General Personnel Protective Gear

 

 

 

 

 

 

 

Safety hats

 

 

Contractor only

(contractor only/everyone/not supplied):

 

 

 

Safety boots

 

 

Contractor only

(contractor only/everyone/not supplied):

 

 

 

Safety clothing

 

 

Contractor only

(contractor only/everyone/not supplied):

 

 

 

Ear protection

 

 

Everyone

(contractor only/everyone/not supplied):

 

 

 

Rubber gloves

 

 

Contractor only

(contractor only/everyone/not supplied):

 

 

 

Rubber aprons

 

 

Contractor only

(contractor only/everyone/not supplied):

 

 

 

Fullface visors

 

 

Contractor only

(contractor only/everyone/not supplied):

 

 

 

Eye shields (for grinding machines, etc.)

 

 

Contractor only

(contractor only/everyone/not supplied):

 

 

 

Dust masks:

 

 

Contractor only

(contractor only/everyone/not supplied):

 

 

 

Rubber gloves (elbow length for chemical handling)

 

 

Contractor only

(contractor only/everyone/not supplied):

 

 

 

Explosion proof hand torches c/w batteries

 

 

Contractor only

(contractor only/everyone/not supplied):

 

 

 

Safety belts c/w lines

 

 

Contractor only

(contractor only/everyone/not supplied):

 

 

 

 

 

 

 

L.1.2      Eye Wash Stations

 

 

 

 

 

 

 

Quantity:

no.

 

5

Make/model:

 

 

Haws / Shower and facewash

Located at:

 

 

Sackroom

Located at:

 

 

Hopper Area

Located at:

 

 

Shaker room

Located at:

 

 

Rig Floor

Located at:

 

 

Engine room

 

 

 

 

Quantity:

no.

 

19

Make/model:

 

 

Encon / Facewash station

Located at:

 

 

ROV area (1ea)

Located at:

 

 

Pipe Deck (2ea)

Located at:

 

 

Welding Shop (1ea)

Located at:

 

 

Outside BOP Control & HPU room (1 ea)

Located at:

 

 

Mud pit room (2ea)

Located at:

 

 

Aft Port Upper deck @ Old paint Locker (1 ea)

Located at:

 

 

Upper deck close to moonpool (2ea)

Located at:

 

 

C. Engine room Lower level(1ea)

 

100

--------------------------------------------------------------------------------


 

Located at:

 

 

C. Engine Room Workshop (1 ea)

Located at:

 

 

P. ER Electrical Workshop Store (1 ea)

Located at:

 

 

P. Engine Room Oil Purifier Room (1 ea)

Located at:

 

 

S. Engine Room Oil treatment Room (1 ea)

Located at:

 

 

Shaker room (1ea)

Located at:

 

 

Sackroom (1ea)

Located at:

 

 

Outside Mud lab (1ea)

Located at:

 

 

Mud Pump Room (1ea)

 

 

 

 

L.1.3      Derrick Safety Equipment

 

 

 

 

 

 

 

Derrick escape chute (rem chute):

no.

 

 

Make/type:

 

 

N/A

Derrick safety belts:

no.

 

 

Make/type:

 

 

DBI Sala / Belly Belt

 

 

 

 

L.1.4      Derrick Climbing Assistant

 

 

 

 

 

 

 

Make/type:

 

 

Alimak (elevator) / SE-EX 450 DOL

 

 

 

 

L.1.5      Fresh Air Blowers (Bug Blowers)

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make/type:

 

 

N/A

Located at:

 

 

N/A

 

 

 

 

L.2          GAS/FIRE/SMOKE DETECTION

 

 

 

 

 

 

 

L.2.1      H2S Monitoring System

 

 

 

 

 

 

 

Make/type:

 

 

Konsgberg IES

Sampling points at:

 

 

Pump room, discharge manifold area, well test area, bell nipple, moonpool area,
drill floor, driller’s cabin, mud pits room, mud process room, mud pump room,
BOP room, cement room, sackstore, galley and living quarters ventilation system.

General alarm:

yes/no

 

 

Alarm types (audible, visual, both) at

 

 

 

Driller’s console:

 

 

Both

Engine room:

 

 

Both

Mud room:

 

 

Both

Living quarters each level:

 

 

Both

Central area each structural level:

 

 

Both

 

Pacific Bora Drilling Contract No.

 

101

--------------------------------------------------------------------------------


 

Central alarm panel:

yes/no

 

 

Located at:

 

 

Accomodations upper deck

 

 

 

 

L.2.2      Combustible Gas Monitoring System

 

 

 

 

 

 

 

Make/type:

 

 

Detcon / PS 250

Sampling points at:

 

 

 

Bellnipple:

yes/no

 

Yes

Drill floor:

yes/no

 

Yes

Shale shaker:

yes/no

 

Yes

Mud tanks:

yes/no

 

Yes

Ventilation system into living quarters:

yes/no

 

Yes

Other:

 

 

Moonpool, thruster rooms ventilation intakes, HPR room, fwd machinery room
intakes, well test area, pump room ventilation intakes, engine contol room,
engine room, drillers cabin air intake, welding shop, mechanical Shop, Electrcal
shop, warehouse, BOP room, cement room, sack store.

General alarm:

yes/no

 

 

Alarm types (audible, visual, both) at

 

 

Both

Driller’s console:

 

 

Yes

Other:

 

 

Bridge Console, ECR and around the rig

 

 

 

 

L.2.3      H2S Detectors (Portable)

 

 

 

Quantity:

no.

 

6

Make/type:

 

 

MSA

Type

 

 

Watchman Multigas

(remote with pump sensing)

Tests

 

 

LEL / O2 / H2S

 

 

 

 

Quantity:

no.

 

4

Make/type:

 

 

MSA

Type

 

 

Altair Multigas-4

(compact hand-held)

Tests

 

 

LEL / O2 / H2S / CO

 

 

 

 

L.2.4      CO2 Gas Detectors (Portable)

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

TBA

Phials for CO2: measuring range

 

 

N/A

 

102

--------------------------------------------------------------------------------


 

From 20 to 200 ppm:

no.

 

N/A

From 100 tp 600 ppm:

no.

 

N/A

 

 

 

 

L.2.5      Explosimeters

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

MSA

Type

 

 

Explosimeter Model 2A

Tests

 

 

Combustible Gases

 

 

 

 

L.2.6      Fire/Smoke Detectors Accommodation

 

 

 

 

 

 

 

Make

 

 

Autronica

Model

 

 

BS-320

Fire detection:

yes/no

 

Yes

Smoke detection:

yes/no

 

Yes

Central alarm panel:

yes/no

 

Yes

Location:

 

 

Bridge

 

 

 

 

L.3          FIRE FIGHTING EQUIPMENT

 

 

 

 

 

 

 

L.3.1      Fire Pumps

 

 

 

 

 

 

 

Quantity:

no.

 

3

Make/model:

 

 

3 x Shinko KV 300 KS

Type:

 

 

Three electrical driven Hyundai Motors 450 KW

Output (each):

U.S.gals/min

 

750m3/h / 130m head (each)

All offtake points supplied by each pump:

yes/no

 

Yes

Location of pumps:

 

 

Port/Stbd Engine Room

Location of pumps:

 

 

FWD Machinery Room Emergency Fire Pump

Fire fighting water delivery conforms to IMO MODU Spec:

yes/no

 

Yes

 

 

 

 

L.3.2      Hydrants & Hoses

 

 

 

 

 

 

 

Hydrants positioned such that any point may be reached by a single hose length
from two separate hydrants:

yes/no

 

Yes

 

 

 

 

Quantity of hydrants:

no.

 

81 exterior / 76 interior

Hose connections / hydrant:

no.

 

2 ½”  exterior / 1 ½” NPT interior

Length:

ft

 

15m

 

103

--------------------------------------------------------------------------------


 

L.3.3      Portable Fire Extinguishers

 

 

 

 

 

 

 

Quantity (total):

no.

 

413

Type 1 - CO2:

no./lbs

 

58 + 23 (Spare)

Type 2 — Foam

 

 

0

Type 2 — Dry Chemical:

no./lbs

 

199 + 133 (Spare)

 

 

 

 

Mounted adjacent to access ways and escape routes:

yes/no

 

Yes

 

 

 

 

L.3.4      Fire Blankets

 

 

 

 

 

 

 

Quantity:

no.

 

9

Type:

 

 

Gel blanket

Location:

 

 

Galley (2), Helideck (2), Welders Shop, ER W’shop, Drillers cabin, S. ER Fuel
Oil Purifier Room, P ER Oil & Grease Store.

 

 

 

 

L.3.5      Fixed Foam Fire-Fighting System

 

 

 

 

 

 

 

Location

 

 

Machinery Spaces

Approval

 

 

N/A

Make/type:

 

 

N/A

Quantity foam stored on site:

gal.

 

N/A

Inductor tube:

yes/no

 

N/A

Foam nozzles:

no.

 

N/A

 

 

 

 

L.3.6      Fixed Water Fire-Fighting System

 

 

 

 

 

 

 

Location

 

 

Machinery Spaces

Specifics

 

 

ER P/C/S, Puri P/S, Boiler ½

Approval

 

 

ABS

Make

 

 

Tanktech

Type

 

 

X-Mist System

Required Flow

 

 

18 m3/hr

Number Nozzles

 

 

7 x HL, 60 x LL

Conforms to

 

 

SOLAS, IMO & CLASS

 

 

 

 

L.3.7      Helideck Foam System

 

 

 

 

 

 

 

Dedicated system adequate for at least 10 minutes fire fighting at the rate
quoted in the IMO MODU code:

yes/no

 

Yes

 

 

 

 

Make/type:

 

 

SKUM MONITORS

Quantity of monitors:

no.

 

3

Foam type:

 

 

AFFF 3 %

Rate:

U.S.gals/min

 

3,400 liters/min Total

 

104

--------------------------------------------------------------------------------


 

L.3.8                   Fixed Fire Extinguishing System

 

 

 

 

 

 

 

Protected spaces

 

 

 

Engine room, type (Halon/CO2):

 

 

CO2

Paint locker, type (Halon/CO2):

 

 

CO2

Emergency generator, type (Halon/CO2):

 

 

CO2

SCR room, type (Halon/CO2):

 

 

VFD room CO2

Other - location:  Cargo pump room, thrusters rooms, boiler room, fwd aux. mach.
room, buzz type panel rooms, engine control room, galley, switchboard rooms,
purifier rooms, IGG room, drilling switch gear room and cement room.

 

CO2

Alarms (audible, visual or both):

 

 

Both

Automatic shutting of mechanical ventilation in protected spaces:

yes/no

 

Auto and Manual

Remote manual release located at:

 

 

Main CO2 room, aft deck

Remote manual release located at:

 

 

Fwd Emergency Locker

Remote manual release located at:

 

 

Engine Room entrance

 

 

 

 

L.3.9                   Manual Water Deluge System

yes/no

 

 

 

 

 

 

Protected spaces:

 

 

Moonpool, Drill Floor, Well Test Area

Fwd and Aft B-deck.

4 Lifeboats stations

Fwd upper Deck “Dry Break System”

Heli-Fuel station

Water supplied from fire main line:

yes/no

 

Yes

 

 

 

 

L.3.10            Water Sprinkler System in Accommodation

 

 

 

 

 

 

Automatic:

yes/no

 

No

Working pressure:

psi

 

 

Pressurized tank capacity:

ft3

 

 

 

 

 

 

L.4                             BREATHING APPARATUS

 

 

 

 

 

 

 

L.4.1                   General Sets

 

 

 

 

 

 

 

Quantity:

no.

 

20 sets + 20 spare cylinders

Make:

 

 

Draeger

Type:

 

 

TBC

Bottle duration:

min

 

30 min

Located at:

qty/loc

 

Helideck room, fwd emerg locker, rig floor, aft emerg locker, engine control
room

 

 

 

 

L.4.2                   Escape Sets

 

 

 

 

 

 

 

Quantity:

no.

 

98 sets

 

105

--------------------------------------------------------------------------------


 

Make

 

 

Draeger

Type

 

 

TBC

Bottle duration:

min

 

10 min

Located at:

 

 

Aft & Fwd Emerg lockers, cranes, thrusters rooms, engine rooms, electrical
workshop, ET workshop, mud logger unit, mechanical workshop, moonpool, mud lab,
mud pit room, mud process room, p-tank room, rig floor, riser deck, ROV area,
subsea office, warehouse, welding shop, sackroom

 

 

 

 

L.4.3                   Cascade Stations

 

 

 

 

 

 

 

Quantity:

no.

 

N/A

Make/type:

 

 

N/A

Locations/outlets at location:

 

 

N/A

 

 

 

 

L.4.4                   Breathing Air Recharge Compressor

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make/type:

 

 

Breathing Air Module Junior II E

Located at:

 

 

TBC

 

 

 

 

L.4.5                   Compressed Air Breathing Apparatus Trolley Unit

 

 

 

 

 

 

Positive pressure:

yes/no

 

N/A

Make/type:

 

 

N/A

Air line length:

ft

 

N/A

Compressed air bottles:

 

 

N/A

Quantity:

no.

 

N/A

Size:

ft3

 

N/A

Including

 

 

N/A

Face mask:

yes/no

 

N/A

Demand valve:

yes/no

 

N/A

Microphone:

yes/no

 

N/A

Safety harness:

yes/no

 

N/A

Safety line (incorporating phone line)

yes/no

 

N/A

 

106

--------------------------------------------------------------------------------


 

L.4.6                   Air Purity Test Equipment

 

 

 

 

 

 

 

Quantity:

no.

 

1

Make

 

 

Draeger

Type

 

 

Aerotest Simultan HP

 

 

 

 

L.5                             EMERGENCY FIRST AID EQUIPMENT

 

 

 

 

 

 

 

L.5.1                   First Aid Kits

 

 

 

 

 

 

 

Quantity:

no.

 

4 (Doctor’s grab bags + 1 x ECR; 1 x Dog House; 1 x Helideck)

 

 

 

 

L.5.2                   Burn Kits

 

 

 

 

 

 

 

Quantity:

no.

 

Nil -part of above

 

 

 

 

L.5.3                   Resuscitators

 

 

 

 

 

 

 

Quantity:

no.

 

4 (1 x Hospital) (2 x Fire teams) (1 Helideck)

Charged (spare) oxygen cylinders:

no.

 

11

 

 

 

 

L.5.4                   Stretchers

 

 

 

 

 

 

 

Quantity:

no.

 

2

Type:

 

 

MACA Offshore (Collapsible plastic & fibReglass)

Located at:

 

 

Hospital & Helideck

 

 

 

 

Quantity:

no.

 

3

Type:

 

 

Neil Robertson (Canvas & wood)

Located at:

 

 

Helideck;  Fire Team 1 & Fire Team 2

 

 

 

 

Quantity:

no.

 

1

Type:

 

 

Aluminium Scoop

Located at:

 

 

Hospital

 

 

 

 

Quantity:

no.

 

3

Type:

 

 

Stokes Litter Metal baskets

Located at:

 

 

Fire Team Station 1 (2)

Fire Team Station 2 (1 with floatation)

 

 

 

 

Quantity:

no.

 

2

Type:

 

 

Plastic Backboard stretchers with straps and head restraints

Located at:

 

 

Hospital

 

107

--------------------------------------------------------------------------------


 

 

 

 

 

Quantity:

no.

 

1

Type:

 

 

Folding  (aluminium & plastic)

Located at:

 

 

Hospital

 

 

 

 

Quantity:

no.

 

1

Type:

 

 

KED (Kendrick Extrication Device)

Located at:

 

 

Hospital

 

 

 

 

L.6                             HELIDECK RESCUE EQUIPMENT

 

 

 

 

 

 

 

L.6.1                   Storage Boxes

 

 

 

 

 

 

 

Quantity:

no.

 

2

Construction material:

 

 

Fiberglass

Max. height open:

in

 

1 m

 

 

 

 

L.6.2                   Equipment

 

 

 

 

 

 

 

Aircraft axe:

yes/no

 

Yes

Large fireman’s rescue axe:

yes/no

 

Yes

Crowbar:

yes/no

 

Yes

Heavy duty hacksaw:

yes/no

 

Yes

Spare blades:

yes/no

 

Yes

Grapple hook:

yes/no

 

Boat Hook

Length of wire rope attached:

ft

 

N/A

Quick release knife:

yes/no

 

Yes

Bolt croppers:

yes/no

 

Yes

 

 

 

 

L.7                             RIG SAFETY STORE

 

 

 

 

 

 

 

Equipment to repair, recharge and restock safety equipment as listed below:

 

 

Refer also to Section L3.3 “Complete spares”

 

 

 

 

Foam concentrate:

yes/no

 

Yes

Dry chemical charges:

yes/no

 

Yes

CO2 charges for dry chemical extinguishers:

yes/no

 

Yes

CO2 charges for water extinguishers:

yes/no

 

Yes

CO2 charges for foam extinguishers:

yes/no

 

N/A

Discharge hoses, control nozzles and horns & washers for DP extinguishers:

yes/no

 

Yes

Fire blankets:

yes/no

 

Yes

Fireproof gloves:

yes/no

 

Yes

Rubber gloves - elbow length:

yes/no

 

Yes

Rubber aprons:

yes/no

 

Yes

Rubber boots:

yes/no

 

Yes

Full face visors:

yes/no

 

Yes

Eye shields (for grinding machines, etc.):

yes/no

 

Yes

Dust masks:

yes/no

 

Yes

 

108

--------------------------------------------------------------------------------


 

Spare safety helmets, boots, overalls:

yes/no

 

Yes

Gloves, hand torches, batteries, etc:

yes/no

 

Yes

Spare lifebuoys:

yes/no

 

Yes

Spare lifebuoy lights:

yes/no

 

Yes

Fresh air blowers/inductors for ventilating enclosed spaces:

yes/no

 

Yes

Spare life jackets:

yes/no

 

Yes

Safety belts c/w line:

yes/no

 

Yes

Full safety harnesses:

yes/no

 

Yes

Spare Derrickman’s safety belts:

yes/no

 

Yes

Spare SCBA bottles, charged:

yes/no

 

Yes

 

 

 

 

L.8                             EMERGENCY WARNING ALARMS

 

 

 

 

 

 

 

Approved system to give warning of different emergencies:

yes/no

 

Yes

 

 

 

 

L.9                             SURVIVAL EQUIPMENT

 

 

 

 

 

 

 

L.9.1.                Lifeboats

 

 

 

 

 

 

 

Make

 

 

Umoe Schat-Harding AS

Type

 

 

Totally-enclosed Conventional launching Gravity

Model

 

 

TBC

Quantity:

no.

 

6

Capacity:

 

 

70 persons each

person/craft

 

 

 

Locations (fore, aft, port, stbd):

 

 

Port FWD x2,  Stbd FWD x2, Port Aft x1, Stbd Aft x1

Fire protection:

yes/no

 

Water Spray protection

Emergency Air

 

 

Yes

Fitted VHF Radio

 

 

Yes

SART

 

 

Yes

EPIRB

 

 

Yes

Flares:

yes/no

 

Yes

Food:

yes/no

 

Yes

First aid kits:

yes/no

 

Yes

 

 

 

 

L.9.2                   Life Rafts

 

 

 

 

 

 

 

Make

 

 

Viking

Type

 

 

25P Inflatable

Quantity:

no.

 

14    (plus 4 spare)

Capacity:

 

 

25

person/craft

 

 

 

Davit launched:

yes/no

 

No

 

109

--------------------------------------------------------------------------------


 

Locations (fore, aft, port, stbd):

 

 

4xPF, 4xSF, 3xPA, 3xSA + 4xspare

Fire protection:

yes/no

 

No

Radios:

yes/no

 

No

Flares:

yes/no

 

Yes

Food:

yes/no

 

Yes

First aid kits:

yes/no

 

Yes

 

 

 

 

L.9.3                   Rescue Boat

 

 

 

 

 

 

 

Make

 

 

Norsafe AS

Model

 

 

Merlin 615 

Type

 

 

Diesel Water-Jet FRC

Length

 

 

6.25m

Capacity

 

 

10 persons

Engine power:

hp

 

164 HP

Speed

 

 

28kts @ 3 crew  /  15kts @ 10 crew

Range

 

 

110 nm @ 3 crew

 

 

 

 

L.9.4                   Life Jackets

 

 

 

 

 

 

 

Make

 

 

TBC

Type

 

 

SOLAS

Quantity:

no.

 

362

 

 

 

 

L.9.5                   Life Buoys

 

 

 

 

 

 

 

Make

 

 

Danyang

Type

 

 

DY 5555

Quantity:

no.

 

14

 

 

 

 

L.9.6                   Survival Suits

 

 

 

 

 

 

 

Make

 

 

Stearns

Type

 

 

I590C  SOLAS 74

Quantity:

no.

 

172

 

 

 

 

L.9.7                   Work Vest

 

 

 

 

 

 

 

Make/type:

 

 

Billy Pugh / Type V

Quantity:

no.

 

20

 

 

 

 

L.9.8                   Escape Ladders

 

 

 

 

 

 

 

Make/type:

 

 

Escape Ladders    ( wood & rope)

Quantity:

no.

 

3

Locations

 

 

Accommodation C-Deck P/S, Poopdeck

 

110

--------------------------------------------------------------------------------


 

L.9.9                   Distress Signals

 

 

 

 

 

 

 

Type

 

 

SART Transponder

Make

 

 

JRC JQX-30A

Quantity:

no.

 

7 (1xeach L/B; 2xBridge)

 

 

 

 

Type

 

 

EPIRB with hydrostatic release

Make

 

 

JRC  JQE-103  406 MHz

Quantity:

no.

 

1

 

111

--------------------------------------------------------------------------------


 

M. POLLUTION PREVENTION EQUIPMENT

 

 

 

 

 

 

 

M.1.                       SEWAGE TREATMENT

 

 

 

 

 

 

 

Make/model:

 

 

1 xHamworthy / ST10 (fwd)

System type:

 

 

Vacuum / Aerobic

Conforms to (Marpol, Annex IV, etc.):

 

 

Yes

 

 

 

 

Make/model:

 

 

1 x Hamworthy / STI (aft)

System type:

 

 

Vacuum / Aerobic

Conforms to (Marpol, Annex IV, etc.):

 

 

Yes

 

 

 

 

M.2                          GARBAGE COMPACTION

 

 

 

 

 

 

 

Quantity

 

 

2       (1xPaper & 1xPlastic)

Make/model:

 

 

Tech Oil Products / Enviro-Pak Compactor  3000

System type:

 

 

Pneumatic/Hydraulic

Conforms to (Marpol Annex IV, etc.)

 

 

Marpol

 

 

 

 

 

 

 

 

M.3                          GARBAGE DISPOSAL/GRINDER

 

 

 

 

 

 

 

Make/model:

 

 

Laboremus TL 5000

System type:

 

 

Stand alone ships rail grinder

Conforms to (Marpol Annex IV, etc.):

 

 

Marpol

 

 

 

 

Make/model:

 

 

Loipart 51060BS

System type:

 

 

Electrical Grinder installed on galley sink

Quantity

 

 

2

Conforms to (Marpol Annex IV, etc.):

 

 

Marpol

 

END OF EMBEDDED FILE(S)

 

End of Attachment A1

 

The remainder of the page intentionally left blank.

 

112

--------------------------------------------------------------------------------


 

ATTACHMENT A2 TO EXHIBIT A — SCOPE OF WORK

 

Offshore Drilling Contract No. PBA 3

 

EQUIPMENT, SUPPLIES, MATERIAL AND SERVICES

TO BE FURNISHED BY COMPANY AND CONTRACTOR

 

Item
No.

 

DESCRIPTION

 

Furnished by
Contractor at
Contractor’s Cost

 

Furnished by
Contractor, at
Company’s cost,
plus applicable
handling charge

 

Furnished by
Contractor, at
Company’s cost,
no handling charge

 

Furnished by
Company at
Company’s Cost

 

Furnished by
Company at
Contractor’s Cost

100

 

Contractor’s Equipment and Personnel

 

 

 

 

 

 

 

 

 

 

101

 

Rig and ancillary equipment as listed in Attachment A1,

 

X

 

 

 

 

 

 

 

 

102

 

Personnel as listed in Attachment A3, “Personnel to be Provided by CONTRACTOR”.

 

X

 

 

 

 

 

 

 

 

103

 

Subject to the provisions of Section 7.1, extra personnel in excess of the
normal complement listed in Attachment A3, if available, to fully support rig
operations for both well centers, excluding Operator supplied Third Party
personnel. Extra personnel must be requested in writing by COMPANY. CONTRACTOR
shall provide such additional personnel as provided in Section 10.2.

 

 

 

 

 

X

 

 

 

 

104

 

Overtime beyond normal work schedule for CONTRACTOR’s personnel when requested
by COMPANY. Overtime rates are listed in Attachment A3

 

 

 

 

 

X

 

 

 

 

105

 

Additional cost (i.e. overtime, lodging, transport, etc.) resulting from a
required evacuation of the drilling unit due to bad weather.

 

 

 

 

 

X

 

 

 

 

106

 

Subject to the provisions of Section 7.2 (H), any additional equipment or
modifications to the Drilling Unit requested by COMPANY.

 

 

 

 

 

X

 

 

 

 

107

 

Spare parts required to keep CONTRACTOR equipment in good operating order.

 

X

 

 

 

 

 

 

 

 

108

 

All spare parts and third party services to keep COMPANY items in good operating
order.

 

 

 

 

 

 

 

X

 

 

109a

 

CONTRACTOR to maintain adequate stocks of screens for the following equipment as
listed below:

a.         For each type of shaker listed in Attachment A1, CONTRACTOR to
provide all screens with equal or larger opening size that DX-84 or equivalent.

 

X

 

 

 

 

 

 

 

 

109b

 

b.         Any other CONTRACTOR owned equipment as per Attachment A1

 

X

 

 

 

 

 

 

 

 

 

Pacific Bora Drilling Contract No. PBA 3

 

1

--------------------------------------------------------------------------------


 

109c

 

c.          All other shale shaker and flow line cleaner screens.

 

 

 

 

 

X

 

 

 

 

110

 

Replacement parts for all solids control equipment listed in Attachment A1,
other than shaker screens as listed in Item 110 above.

 

X

 

 

 

 

 

 

 

 

111

 

CONTRACTOR will have scales installed on each bulk tank in order to weigh
contents.

 

X

 

 

 

 

 

 

 

 

112

 

CONTRACTOR will have a surge tank or tanks with an air vent system that
minimizes loss of bulk materials.

 

X

 

 

 

 

 

 

 

 

113

 

Drill pipe wipers for CONTRACTOR supplied drill pipe

 

X

 

 

 

 

 

 

 

 

114

 

Re-circulating trip tank with Driller’s level readout. All lines coming out of
the diverter housing must be downward sloping to aid in fluids draining from the
diverter housing.

 

X

 

 

 

 

 

 

 

 

200

 

General

 

 

 

 

 

 

 

 

 

 

201

 

Offshore drilling permit(s), licenses and clearance, including Navy Permit
Drill site surveyed, marked and cleared of obstructions when required
Transit path surveyed, marked and cleared of obstructions when moving between
locations with the riser and BOP suspended below the rotary table, as mutually
agreed and permitted.

 

 

 

 

 

 

 

X

 

 

202

 

All COMPANY radio equipment, including satellite communications, other than
provided by CONTRACTOR

 

 

 

 

 

 

 

X

 

 

203

 

Radio permits and license for CONTRACTOR radio equipment. COMPANY will assist
CONTRACTOR in obtaining these permits if required by CONTRACTOR.

 

X

 

 

 

 

 

 

 

 

204

 

Qualified technician to maintain CONTRACTOR communication equipment

 

X

 

 

 

 

 

 

 

 

205

 

Telephone calls by COMPANY on CONTRACTOR’s satellite telephone. Calls by
COMPANY’S third party personnel must be authorized, logged and signed for by the
COMPANY Representative on the Drilling Unit. The original documentation must
accompany invoices.

 

 

 

 

 

X

 

 

 

 

206

 

Telephone calls by CONTRACTOR on COMPANY’S satellite telephone. These calls must
be logged and authorized by the COMPANY Representative on the Drilling Unit.

 

 

 

 

 

 

 

 

 

X

207

 

Telephone calls by COMPANY’s third party personnel on COMPANY’s satellite
telephone.
The Radio Operator has the duty of controlling access to satellite telephones in
the radio room and maintaining these logs.

 

 

 

 

 

 

 

X

 

 

208

 

Meals and quarters for all CONTRACTOR’s and CONTRACTOR’s subcontractor personnel
and up to and including the specified number of COMPANY and COMPANY third party
personnel, as mentioned in Exhibit D, the “Compensation”.

 

X

 

 

 

 

 

 

 

 

209

 

Meals and quarters for COMPANY and COMPANY third party personnel, over those
mentioned above at the rate specified in Exhibit D “Compensation”.

 

 

 

 

 

X

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

210

 

Rig positioning, weather forecasting, seabed survey and shallow hazard
assessment services as required by COMPANY, CONTRACTOR or CONTRACTOR’s
underwriter’s surveyors.

 

 

 

 

 

 

 

X

 

 

300

 

Marine and Logistics

 

 

 

 

 

 

 

 

 

 

301

 

Transport for CONTRACTOR personnel, listed in Attachment A3, between Point of
Origin and COMPANY’s shore base.

 

X

 

 

 

 

 

 

 

 

302

 

All transport for CONTRACTOR material and equipment between point of procurement
and COMPANY designated shore base.

 

X

 

 

 

 

 

 

 

 

303

 

Air transportation of CONTRACTOR and COMPANY personnel, between COMPANY shore
base and Drilling Unit in the course of normal duties and storm evacuation.
Company reserves the right to select alternative transportation modes in
exceptional situations.

 

 

 

 

 

 

 

X

 

 

304

 

If CONTRACTOR requires a special flight to the Drilling Unit (for example for a
tour by management or a prospective client), then this will be provided at
COMPANY’s discretion.

 

 

 

 

 

 

 

 

 

X

305

 

Standby and work / supply / towing vessel(s) as required, including fuel.
Standby boat requirements shall be determined by COMPANY in conjunction with
CONTRACTOR.

 

 

 

 

 

 

 

X

 

 

306

 

Replacement of supply vessel mooring lines initially supplied by CONTRACTOR and
damaged during course of COMPANY well.

 

 

 

 

 

X

 

 

 

 

307

 

Replacement of loading and unloading hoses on board Drilling Unit initially
supplied by CONTRACTOR and damaged during course of COMPANY well.

 

 

 

 

 

X

 

 

 

 

308

 

Loading and unloading services at dock site or heliport of all material and
equipment of CONTRACTOR and COMPANY.

 

 

 

 

 

 

 

X

 

 

309

 

Shore base with quay site for loading out CONTRACTOR equipment.

 

 

 

 

 

 

 

X

 

 

310a

 

Certified cargo baskets and slings for quay site loading out CONTRACTOR
equipment.

 

X

 

 

 

 

 

 

 

 

310b

 

Cargo baskets for use in transporting COMPANY’s supplies on supply vessels. The
baskets must be fit for purpose, marked with load rating and equipped with
suitable lifting certified slings and baskets.

 

 

 

 

 

 

 

X

 

 

311a

 

Wire rope certified slings for pre-slinging of CONTRACTOR furnished drill pipe
and drill collars.

 

X

 

 

 

 

 

 

 

 

311b

 

Wire rope certified slings for pre-slinging of COMPANY furnished drill string

 

 

 

 

 

 

 

X

 

 

312

 

Replacement of metal slings damaged during loading or unloading of CONTRACTOR
furnished drill pipe and drill collars

 

X

 

 

 

 

 

 

 

 

313

 

Adequate open storage for CONTRACTOR equipment and spare parts at COMPANY shore
base while equipment is in transit to rig

 

 

 

 

 

X

 

 

 

 

314

 

Transfer of CONTRACTOR equipment and spare parts between COMPANY shore base and
quay

 

 

 

 

 

 

 

X

 

 

 

3

--------------------------------------------------------------------------------


 

315

 

Transfer of CONTRACTOR equipment and spare parts between COMPANY shore base and
CONTRACTOR’s third party locations.

 

X

 

 

 

 

 

 

 

 

316

 

Office for CONTRACTOR shore-based supervisory staff (three people maximum)

 

 

 

 

 

 

 

X

 

 

317

 

Office furniture and supplies for CONTRACTOR shore-based supervisory staff,
subject to COMPANY approval

 

 

 

 

 

 

 

X

 

 

318

 

Transportation of CONTRACTOR Equipment During Downtime

 

 

 

 

 

 

 

X

 

 

319

 

Transportation for Medical Treatment (including Emergency Evacuation) of
CONTRACTOR’s Personnel to Conakry clinic.

 

 

 

 

 

 

 

X

 

 

320

 

Costs Relative to Emergency Evacuation of the Drilling Unit. - reimbursed to
CONTRACTOR from COMPANY

 

 

 

 

 

X

 

 

 

 

321

 

Additional CONTRACTOR’s Personnel requested by COMPANY Air Transportation from
Point of Origin and back

 

 

 

 

 

X

 

 

 

 

400

 

Drilling Equipment & Services

 

 

 

 

 

 

 

 

 

 

401

 

Cementing unit rental

 

 

 

 

 

 

 

X

 

 

402

 

All cementing services (other than the Cementing Unit) and equipment in excess
of the listed in Attachment A1

 

 

 

 

 

 

 

X

 

 

403

 

All cement and additives

 

 

 

 

 

 

 

X

 

 

404

 

Mud engineering services (but CONTRACTOR will carry out routine mud testing and
treatment as required)

 

 

 

 

 

 

 

X

 

 

405

 

All drilling fluids and additives, including pallets if applicable

 

 

 

 

 

 

 

X

 

 

406

 

Mud logging service

 

 

 

 

 

 

 

X

 

 

407

 

All electric well logging services and equipment, including string shot and
back-off equipment. Installation and removal of equipment.

 

 

 

 

 

 

 

X

 

 

408

 

Wireline formation testing, side wall sampling, hydraulic fracturing and
acidizing.

 

 

 

 

 

 

 

X

 

 

409

 

Suitable space, as available, for installation of well logging and mud logging
units, mud lab and wireline workshop.

 

X

 

 

 

 

 

 

 

 

410

 

Fishing tools for all equipment except CONTRACTOR furnished drill pipe, drill
collars and downhole tools as shown in Attachment A1.

 

 

 

 

 

 

 

X

 

 

411

 

Fishing tools for all CONTRACTOR drill pipe, drill collars, and downhole tools
as Attachment A1

 

X

 

 

 

 

 

 

 

 

412

 

Repair and / or replacement parts for CONTRACTOR provided fishing tools.

 

 

 

 

 

X

 

 

 

 

413

 

Welding services required on COMPANY’s equipment to the extent available from
CONTRACTOR’s labor.

 

X

 

 

 

 

 

 

 

 

414

 

Welding materials used on COMPANY’s equipment

 

 

 

 

 

X

 

 

 

 

415

 

Any geological or petroleum engineering services

 

 

 

 

 

 

 

X

 

 

416

 

ROV or diving services, if required for maintenance or repair of CONTRACTOR’s
vessel, unless damages caused by COMPANY third party.

 

X

 

 

 

 

 

 

 

 

417

 

ROV or diving services, if required for work related to COMPANY’s well or subsea
facilities

 

 

 

 

 

 

 

X

 

 

418

 

Extra labor or casing crews for running casing or tubing

 

 

 

 

 

 

 

X

 

 

 

4

--------------------------------------------------------------------------------


 

419

 

Directional drilling engineering services and special equipment

 

 

 

 

 

 

 

X

 

 

420

 

Jetting tools for setting 36” and 30” conductor casing

 

 

 

 

 

 

 

X

 

 

421

 

Well test unit and associated equipment for production testing including
services and including a separate air compressor for any compressed air needed
such equipment, where they are not listed in Attachment A1.

 

 

 

 

 

 

 

X

 

 

422

 

Drilling bits, mills (other than those listed in Attachment 1 for fishing), hole
openers, reamers, under-reamers, casing scrapers, drilling bumper subs, shock
subs, drilling safety joints, hydraulic drilling jars and similar downhole
equipment, including replacement parts

 

 

 

 

 

 

 

X

 

 

423

 

Drill stem testing equipment if required

 

 

 

 

 

 

 

X

 

 

424

 

Handling tools, subs, etc. required for COMPANY supplied drill pipe

 

 

 

 

 

 

 

X

 

 

425a

 

Initial inspection of CONTRACTOR’s riser, drill collars, HWDP, drill pipe, subs,
pups, hoisting equipment and handling tools prior to spud of first well

 

X

 

 

 

 

 

 

 

 

425b

 

Subsequent inspections of CONTRACTOR’s riser, drill collars, HWDP, drill pipe,
subs, pups, hoisting equipment and handling tools during Contract duration and
at the end of Contract

 

 

 

 

 

X

 

 

 

 

425c

 

Additional COMPANY requirements during inspections described in 425a in excess
of CONTRACTOR’s standards

 

 

 

 

 

X

 

 

 

 

425d

 

Inspection of COMPANY’s riser, drill collars, HWDP, drill pipe, subs, pups,
hoisting equipment and handling tools prior to spud of first well.

 

 

 

 

 

 

 

X

 

 

426

 

Core barrel and core bits

 

 

 

 

 

 

 

X

 

 

427

 

All third party services pertaining to the drilling, workover, and completion
operations.

 

 

 

 

 

 

 

X

 

 

428

 

Any drill pipe, HWDP, drill collars, subs, bits, reamers, hole openers,
stabilizers, shock subs, and other downhole tools in excess of those provided by
CONTRACTOR as shown in Attachment A1.

 

 

 

 

 

 

 

X

 

 

429

 

Drill pipe floats for CONTRACTOR supplied drill strings as shown in Attachment
A1.

 

X

 

 

 

 

 

 

 

 

430

 

Drill pipe floats for COMPANY supplied drill strings

 

 

 

 

 

 

 

X

 

 

431a

 

Mud pump liners - sizes 6” and 5.5”

 

X

 

 

 

 

 

 

 

 

431b

 

Mud pump liners - other sizes not mentioned in 431a

 

 

 

 

 

X

 

 

 

 

500

 

BOP and Wellhead Equipment

 

 

 

 

 

 

 

 

 

 

501

 

BOP fluid

 

X

 

 

 

 

 

 

 

 

502

 

Initial set rubber goods for BOP stack as per CONTRACTOR’s specification

 

X

 

 

 

 

 

 

 

 

503

 

All ring gaskets between sub-sea wellhead or tree and BOP Stack.

 

 

 

 

 

 

 

X

 

 

504

 

Replacement rubber goods and ring gaskets, flexjoint rubbers, riser string
seals, including VBR packers, annular elements and diverter packers, for BOP
stacks. Rubber goods to be compatible for use with OBM.

 

 

 

 

 

X

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

505

 

New annular preventer and VBR elements, choke, kill and boost line and mud
gaskets required at start of Contract. CONTRACTOR to keep spare annular
preventer elements as mutually agreed on board the Drilling Unit at all times.

 

X

 

 

 

 

 

 

 

 

506

 

Replacement annular elements during Contract duration and at the end of Contract

 

 

 

 

 

X

 

 

 

 

507

 

Repair / Replacement / Inspection / Transportation / Commissioning of CONTRACTOR
subsea well control equipment due to abnormal wear and tear such as key seating
with documentation of initial condition and end condition and proven cause of
damage.

 

 

 

 

 

X

 

 

 

 

508

 

Replacement door seals for CONTRACTOR supplied BOPs when changed at COMPANY’s
request.

 

 

 

 

 

X

 

 

 

 

509

 

Provide equipment to do BOP test independently, as described in Attachment A1.

 

X

 

 

 

 

 

 

 

 

510

 

All wellhead and subsea equipment i.e., subsea well heads, hangers, pack offs,
Christmas trees, corrosion caps, etc.

 

 

 

 

 

 

 

X

 

 

511

 

Running and retrieving tools for the following: LPWH, HPWH, casing hangers,
pack-offs, wear bushings, and nominal seat protectors.

 

 

 

 

 

 

 

X

 

 

512

 

Subsea BOP test plugs, both insulation type and sealing inside the casing
hanger.

 

 

 

 

 

 

 

X

 

 

600

 

Well Equipment & Supplies

 

 

 

 

 

 

 

 

 

 

601

 

Fuel for all CONTRACTOR’s equipment on the Drilling Unit (after contract
commencement)

 

 

 

 

 

 

 

X

 

 

602

 

Helicopter Fuel

 

 

 

 

 

 

 

X

 

 

603

 

An inventory of fuel is to be taken as the rig goes on and off Contract, and
signed for by the COMPANY’s Representative. Any balance will be reimbursed to
the CONTRACTOR (if negative) or deducted from invoices (if positive) at
CONTRACTOR’S documented invoiced cost.
CONTRACTOR will assist COMPANY by obtaining and documenting on and off Contract
inventories from supply and standby boats on location.

 

 

 

 

 

X

 

 

 

 

604a

 

Lubricants for CONTRACTOR equipment

 

X

 

 

 

 

 

 

 

 

604b

 

Lubricants for Drill String (both CONTRACTOR and COMPANY provided)

 

X

 

 

 

 

 

 

 

 

604c

 

Lubricants for Casing and COMPANY provided equipment

 

 

 

 

 

 

 

X

 

 

605

 

The following items, including all consumable items used therewith:
all conductor pipe,
all casing, attachments and other well tangibles,
all tubing,
all completion equipment

 

 

 

 

 

 

 

X

 

 

606

 

Potable water for use on board the Drilling Unit, to the extent of the capacity
of the Drilling Unit’s water makers as per Attachment A1.

 

X

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

607

 

Any potable water required in excess of the capacity of the Drilling Unit’s
water makers and any drill water above that provided by surplus potable water.

 

 

 

 

 

 

 

X

 

 

608

 

Any fabrication material (e.g. steel, cable) provided by CONTRACTOR to assist in
rig up of COMPANY third party equipment.

 

 

 

 

 

X

 

 

 

 

609

 

All rope, cargo slings (for use by CONTRACTOR on rig), hand tools and general
rig consumables.

 

X

 

 

 

 

 

 

 

 

700

 

Waste

 

 

 

 

 

 

 

 

 

 

701

 

Trash compactor and bags for CONTRACTOR waste.

 

X

 

 

 

 

 

 

 

 

702a

 

Disposal of CONTRACTOR’s Victual waste, if required by 33 CFR 151, garbage,
refuse, and other non-hazardous waste, in CONTRACTOR furnished containers.

 

X

 

 

 

 

 

 

 

 

702b

 

Disposal of COMPANY’s and COMPANY’s other contractors’ Victual water, if
required by 33 CFR 151, garbage, refuse and other waster, in COMPANY furnished
containers.

 

 

 

 

 

X

 

 

 

 

703a

 

Disposal of CONTRACTOR’s scrap metal, drill lines, drums and other containers
that have been emptied, drained and interior cleaned with water or other
cleaning agents.

 

 

 

 

 

X

 

 

 

 

703b

 

Disposal of COMPANY’s scrap metal, drums and other containers that have been
emptied, drained and interior cleaned with water or other cleaning agents.

 

 

 

 

 

X

 

 

 

 

704

 

Disposal of CONTRACTOR’s waste oil, waste paint, and other hazardous waste
generated by CONTRACTOR’s Drilling Unit, equipment or personnel, or CONTRACTOR’s
subcontractor personnel and / or equipment during the term of the Contract.
Containers to be provided by CONTRACTOR.

 

 

 

 

 

X

 

 

 

 

705

 

Disposal of COMPANY’s waste oil, waste paint, and other hazardous waste
generated by COMPANY’s or COMPANY’s other contractors’ personnel and / or
equipment during the term of the Contract. Containers to be provided by COMPANY.

 

 

 

 

 

 

 

X

 

 

800

 

Safety

 

 

 

 

 

 

 

 

 

 

801a

 

All safety equipment for CONTRACTOR personnel, including self-contained
breathing apparatus for emergency work in H2S environments as shown in
Attachment A1.

 

X

 

 

 

 

 

 

 

 

801b

 

Self-contained breathing apparatus for work in H2S environment in excess of that
furnished by CONTRACTOR as shown in Attachment A1 and / or cascade breathing
system.

 

 

 

 

 

 

 

X

 

 

802

 

Safety equipment (e.g. floats, life belts, work vests, PPE, fire
extinguishers, etc.) for the total complement on board the Drilling Unit.
CONTRACTOR shall not be required to provide normal work boots, hard hats,
coveralls, gloves and safety glasses to non-CONTRACTOR personnel.

 

X

 

 

 

 

 

 

 

 

803

 

Explosion-proof wiring, safety lanyards, and lighting for the Drilling Unit as
required by regulations.

 

X

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

804

 

All COMPANY’s or its other contractors’ equipment, materials or supplies to be
brought on board the Drilling Unit shall be provided with slings properly
certified for the load.

 

 

 

 

 

 

 

X

 

 

805

 

All COMPANY’s or its other contractors’ equipment to be brought on board the
Drilling Unit shall be properly inspected and certified as appropriate,
including certifications of pressure vessels, prior to being placed in service
on board the Drilling Unit.

 

 

 

 

 

 

 

X

 

 

806

 

COMPANY or its other contractors shall provide MSDS with all chemicals that
COMPANY or its other contractors bring on board the Drilling Unit.

 

 

 

 

 

 

 

X

 

 

 

End of Attachment A2

 

The remainder of the page intentionally left blank.

 

8

--------------------------------------------------------------------------------


 

ATTACHMENT A3 TO EXHIBIT A — SCOPE OF WORK

 

Offshore Drilling Contract No. PBA 3

 

PERSONNEL TO BE FURNISHED BY CONTRACTOR

 

1.                                      Number and Classification of
Contractor’s Personnel, as per section 6.1 and Personnel Rates as per
Section 1.1, Personnel Rates definition:  Shown in table below.

 

2.                                      Key Personnel shall be identified by
Contractor and agreed to by Company a minimum of thirty days prior to the
Commencement Date of the Contract.

 

The remainder of the page intentionally left blank.

 

Pacific Bora Drilling Contract No. PBA 3

 

1

--------------------------------------------------------------------------------


 

3.                                      Contractor Personnel Headcount and Daily
Rate Table

 

 

 

 

 

NUMBER

 

Shift Schedule

 

Unit Rate

Key
Personnel

 

POSITION

 

ASSIGNED
TO
THIS
CONTRACT

 

ON RIG
AT ANY
TIME

 

On

 

Off

 

Per day

K

 

Drilling Superintendent*

 

2

 

1

 

6

 

18

 

2,043

 

 

Sr Toolpusher

 

2

 

1

 

6

 

18

 

1,856

 

 

Toolpusher

 

2

 

1

 

6

 

18

 

1,712

 

 

Driller

 

4

 

2

 

12

 

12

 

1,582

 

 

Assistant Driller

 

8

 

4

 

12

 

12

 

1,248

 

 

Mud System Operator

 

4

 

2

 

12

 

12

 

971

 

 

Pumphand

 

4

 

2

 

12

 

12

 

816

 

 

Floorhand

 

16

 

8

 

12

 

12

 

764

 

 

Crane Operator

 

8

 

4

 

12

 

12

 

971

 

 

Roustabout

 

24

 

12

 

12

 

12

 

715

 

 

Quality & Training Advisor

 

4

 

2

 

6

 

18

 

1,113

K

 

Technical Superintendent*

 

2

 

1

 

6

 

18

 

2,043

 

 

Planner / Scheduler

 

2

 

1

 

6

 

18

 

1,113

 

 

Electrical / Electronic Supvr

 

2

 

1

 

6

 

18

 

1,582

 

 

IT Specialist

 

2

 

1

 

6

 

18

 

1,430

 

 

Chief Electronic Tech

 

2

 

1

 

6

 

18

 

1,452

 

 

Electronic Tech

 

4

 

2

 

6

 

18

 

1,201

 

 

Electrician

 

2

 

1

 

6

 

18

 

1,430

 

 

Assistant Electrician

 

4

 

2

 

12

 

12

 

1,201

 

 

Mechanical Supvr

 

2

 

1

 

6

 

18

 

1,582

 

 

Mechanic

 

4

 

2

 

12

 

12

 

1,430

 

 

Assistant Mechanic

 

4

 

2

 

6

 

18

 

1,201

 

 

1st Engineer

 

2

 

1

 

6

 

18

 

1,448

 

 

2nd Engineer

 

4

 

2

 

12

 

12

 

1,201

 

 

3rd Engineer

 

4

 

2

 

6

 

18

 

953

 

 

Motorman

 

4

 

2

 

12

 

12

 

756

 

2

--------------------------------------------------------------------------------


 

 

 

Sr Subsea Engineer

 

2

 

1

 

6

 

18

 

1,885

 

 

Subsea Engineer

 

2

 

1

 

18

 

6

 

1,698

 

 

Assistant Subsea

 

4

 

2

 

12

 

12

 

1,219

 

 

Materials Coordinator

 

2

 

1

 

6

 

18

 

1,160

 

 

Assistant Materials Coordinator

 

4

 

2

 

18

 

6

 

981

 

 

Welder

 

2

 

1

 

6

 

18

 

971

K

 

Master*

 

2

 

1

 

12

 

12

 

2,043

 

 

Chief Mate

 

2

 

1

 

12

 

12

 

1,849

 

 

Sr Dynamic Pos Operator

 

2

 

1

 

6

 

18

 

1,545

 

 

Dynamic Pos Operator

 

4

 

2

 

12

 

12

 

1,230

 

 

Assistant Dynamic Pos Operator

 

2

 

1

 

18

 

6

 

1,055

 

 

Able Bodied Seaman

 

6

 

3

 

12

 

12

 

769

 

 

Radio Operator

 

4

 

2

 

6

 

18

 

861

 

 

Medic

 

2

 

1

 

6

 

18

 

1,052

 

 

Bosun

 

2

 

1

 

6

 

18

 

951

 

 

Total on RIG (Excluding Catering)

 

164

 

82

 

 

 

 

 

 

 

(K = indicate “Key PERSONNEL”)

 

(* = indicate member of Vessel Management Team VMT)

 

Notes for Attachment A3 Table above:

 

·                                          The figures in column “Unit Rate” are
to be used as the basis for adding personnel to the permanent crew and for
determining the credit for crew members short.  This includes all Training,
Transportation and Catering costs.

 

·                                          It is understood from time to time
that there may be a shortfall in certain positions that Contractor makes up for
by overtime in equivalent positions or (e.g. Floorhand staying over to work in a
roustabout position) as reflected in the daily drilling report (IADC report). 
Any downsizing of the crew requested by Company shall be documented in writing
to Contractor and is subject to Contractor’s approval, which may not be
unreasonably withheld.

 

·                                          Offshore training activities within
regular working hours required by Company are considered inclusive in the Base
Labor rates outlined in “Unit Rate”.

 

·                                          For training, office work and other
onshore activities required by Company, Company shall compensate Contractor the
rate specified in “Unit Rate” for every Contractor employee required to
participate in the activity.

 

3

--------------------------------------------------------------------------------


 

3.                                      The positions denoted with a K in the
first column are to be fluent in English as per Section 6.1 (A) (6) and for the
purposes of this Contract are designated as Key Personnel which may not be
replaced or substituted without prior Company approval, which shall not
unreasonably be withheld.

 

4.                                      The Contractor shall provide all
necessary shorebased administration and management support to fulfill its
obligations under this Contract.  In particular the Contractor shall provide a
Rig Manager who shall be assigned to the services/operations covered hereunder
and be provided on a dedicated basis prior to the Commencement Date and covering
the initial Services including the Mobilization of the Drilling Unit to
Company’s first well location.  The Rig Manager shall liaise with Company’s
other contractor’s and supplier’s (e.g., for the provision of Subsea equipment,
ROV, mudlogging, Wireline, etc.), participate in  onshore and offshore meetings
regarding the initial installation of third party equipment and plan and
coordinate Contractor’s activities leading up to and including the Mobilization
of the Drilling Unit.

 

5.                                      Contractor’s Additional Personnel, as
per Section 6.1(A)(4):

 

Yes:         o   No:    x     If “Yes”, indicate positions below:

 

6.                                      Contractor will provide the following
additional personnel as and when required for Contractor’s need, at Contractor’s
cost;

 

Catering crew (8-20 persons, depending on total rig personnel on board
compliment), service engineers for Contractor’s equipment, medic, paint crews,
auditors, flag and class inspectors, trainers, and other subcontractors as
required.

 

7.                                      Offshore Contractor Personnel
Qualifications:

 

a.              The following offshore positions would be expected to be filled
by staff with a minimum of five (5) years’ experience on Floating drilling units
and who are fluent in conversational English and who are accomplished in reading
and writing English:

 

i.

 

Drilling Superintendent, Technical Superintendent, Master

 

 

 

ii.

 

Senior Toolpusher, Toolpusher, Driller, Assistant Driller

 

 

 

iii.

 

Chief Mate, Sr DPO, DPO

 

 

 

iv.

 

Mechanical supervisor, Electrical/Electronic supervisor

 

 

 

v.

 

QTA

 

b.              All other positions shall be filled by staff who have had
previous offshore drilling experience.  Contractor shall provide Company with
resumes of all Key Personnel to be assigned to the project. Company reserves the
right to reject Contractor’s proposed personnel.

 

Minimum Rig Personnel Qualifications Expected By Company:

 

i.

 

Drilling Superintendent

(0)

(12)

(13)

(14)

(16)

 

 

 

 

 

 

 

 

ii.

 

Senior Toolpusher

(1)

(12)

(13)

(14)

(16)

 

 

 

 

 

 

 

 

iii.

 

Toolpusher

(2)

(12)

(13)

(14)

(16)

 

4

--------------------------------------------------------------------------------


 

iv.

 

Driller

(3)

(12)

(13)

(14)

(16)

 

 

 

 

 

 

 

 

v.

 

Assistant Driller

(4)

(12)

(13)

(14)

(16)

 

 

 

 

 

 

 

 

vi.

 

Mechanical Supervisor

(5)

(14)

(16)

 

 

 

 

 

 

 

 

 

 

vii.

 

Electrical Supervisor

(6)

(14)

(16)

 

 

 

 

 

 

 

 

 

 

viii.

 

Crane Operator

(7)

(14)

(16)

 

 

 

 

 

 

 

 

 

 

ix.

 

Master

(8)

(14)

(15)

(16)

(17)

 

 

 

 

 

 

 

 

x.

 

Medic

(16)

(18)

 

 

 

 

 

 

 

 

 

 

 

xi.

 

Senior SubSea Supervisor

(9)

(12)

(16)

 

 

 

 

 

 

 

 

 

 

xii.

 

Senior Materials coordinator

(10)

(16)

 

 

 

 

 

 

 

 

 

 

 

xiii.

 

Senior Dynamic Position Operator

(11)

 

 

 

 

 

1)

10-years of experience in all phases of onsite drilling operations. Minimum
2-years of experience as Senior Toolpusher on floating DP rigs.

2)

10-years of experience in all phases of onsite drilling operations. Minimum 2
years’ experience as a Senior Toolpusher on floating DP rigs.

3)

7years’ experience in all phases of onsite drilling operations. Minimum 1 year
experience as a Toolpusher on floating DP rigs.

4)

5 years’ experience in all phases of onsite drilling operations. Minimum 2
years’ experience as a Driller on floating rigs.

5)

3 years’ experience in drilling operations. Minimum 1 year as an Assistant
Driller on floating rigs.

6)

5 years’ experience in maintaining and operating related equipment on a drilling
unit.

7)

5 years’ experience on an offshore drilling rig.

8)

5 years’ experience as Crane Operator, minimum 3 years’ onboard offshore
drilling units. Minimum 1 year operating experience as a Crane Operator on
floaters. Crane Operators must also have current certification.

9)

5 years’ operating experience in offshore drilling operations. Must have
thorough knowledge of marine and international regulatory body requirements as
they apply to offshore drilling operations. Minimum 1 year as Master on same
type of Drilling Unit in drilling mode.

10)

5 years’ experience in operating and maintaining subsea blowout prevention
control equipment.

11)

3 years’ experience in warehousing, inventory, and maintenance of adequate stock
levels. Must have knowledge of offshore drilling equipment and computerized
inventory control systems.

12)

5 years’ experience as Dynamic Position Operator in offshore drilling and marine
operations on DP floaters.

13)

Current valid IWCF, American BSEE-OCS, Norwegian NPD, or IADC well control
certification. Valid shall mean that all well control certificates have not
lapsed in accordance with certifying authority. This certificate must be valid
for the position in which the individual is employed, i.e., toolpusher with a
drillers certificate is not acceptable

14)

H2S control and operation certification, as required.

 

5

--------------------------------------------------------------------------------


 

15)

Safety, first aid, and fire-fighting certification if applicable as per ship’s
station bill.

16)

Master MODU or Unlimited Master’s license.

17)

Proficient English language skills.

18)

DP Advanced Operators Ticket.

19)

Trained and certified to international standards as a Medic. Proficient in
English language skills.

 

Copies of all certificates shall be made available to Company 30 days prior to
commencement date of the contract.

 

c.               Shore-Base Personnel

 

Shore-Base personnel minimum requirements.

 

i.

 

Rig Manager

(1)

(2)

(3)

 

 

 

1)

8 years’ experience in all phases of onsite drilling operations, including 5
years’ offshore experience and 3 years onshore as Senior Toolpusher/Rig
Superintendent/Assistant Rig Manager or Rig Manager.

2)

Current Well Control certification.

3)

Proficient English language skills.

 

d.              General

 

i.

 

All senior staff positions shall work 35 days on and 35 days off.

 

 

 

ii.

 

Contractor may not change Key Personnel without prior approval from Company,
such approval shall not be unreasonably withheld.

 

 

 

iii.

 

All drill crew personnel shall be fluent in English and are required to have an
up to date well control certificate. This certificate must be valid for the
position in which the individual is employed, i.e., toolpusher with a drillers
certificate is not acceptable. The certificate should be recognized by an
appropriate governmental regulatory agency such as the US BSEE or IWCF.

 

End of Attachment A3

 

The remainder of the page intentionally left blank.

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT A4 TO EXHIBIT A — SCOPE OF WORK

 

Offshore Drilling Contract No. PBA 3

 

APPENDIX A4-I

FINAL ACCEPTANCE FORM

 

Pursuant to the OFFSHORE DRILLING CONTRACT (“Contract”) No. PBA 3 dated as of 28
November 2016 (the “Effective Date”) is made by and between    , a     
corporation, with offices at     (“Company”) and Pacific Bora Limited, a
Liberian Company, with representative offices at [                ] and Pacific
Drilling Operations Limited, a British Virgin Islands company with
representative offices at 11700 Katy Freeway, Houston , Texas 77079
(“Collectively Contractor”).

 

Company accepts the Drilling Unit      on (Date) at (Time) as fit for purpose as
presented in the contract.

 

Company and Contractor representatives whose signatures are evidenced below
hereby agree that the requirements for Final Acceptance as listed in this
Attachment A4 to Exhibit A — Scope of Work have been met.

 

The Parties have executed this form as required by OFFSHORE DRILLING CONTRACT
(“Contract”) No. PBA 3 in duplicate as evidenced by the following signatures of
authorized representatives of the Parties:

 

Company:

 

Contractor:

 

 

 

 

 

 

Signature:

 

 

Signature:

 

 

 

 

Name:

 

 

Name:

 

 

 

End of Appendix A4-I

 

End of Attachment A4

 

The remainder of the page intentionally left blank.

 

Pacific Bora Drilling Contract No. PBA 3

 

1

--------------------------------------------------------------------------------


 

ATTACHMENT A5 TO EXHIBIT A — SCOPE OF WORK

 

Offshore Drilling Contract No. PBA 3

 

CONTRACTOR SAFETY MANAGEMENT SYSTEM

 

--------------------------------------------------------------------------------

*TO BE ADDED

 

End of Attachment A5

 

The remainder of the page intentionally left blank.

 

Pacific Bora Drilling Contract No. PBA 3

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B — DRUG AND ALCOHOL POLICY

 

Offshore Drilling Contract No. PBA 3

 

DRUG AND ALCOHOL POLICY

 

Pacific Bora Drilling Contract No. PBA 3

 

1

--------------------------------------------------------------------------------


 

[g238181kg59i001.gif]

 

Copyright © 2009 Pacific Drilling Unpublished Work; all rights reserved.

 

Document Title: Drug And Alcohol Policy

 

Document Id.: HSE-WWD_VVP-002

 

Policy Statement

 

Pacific Drilling is committed to maintaining a healthy, safe, secure and
productive workplace. Alcohol, drug or any other substance abuse causes
impairment of judgment and consequently leads to an unacceptable increase in
risk of adverse effects to the individual(s) involved, their colleagues and the
company as a whole. Therefore, Pacific Drilling is committed to a work place
that is free of substance abuse of any kind.

 

In order to achieve this, and in compliance with any applicable laws and
regulations, we will;

 

·                                          Prohibit the misuse of legitimate
drugs and take necessary actions to ensure the legitimate use of prescription
drugs is appropriate to the working conditions.

 

·                                          Prohibit the use, possession, sale,
purchase or distribution of illicit or un-prescribed controlled drugs whilst
working on or at a Pacific Drilling work site or while working on behalf of
Pacific Drilling at any location.

 

·                                          Prohibit the use, sale, purchase or
distribution of alcohol on or in company property unless previously authorized
by an appropriate member of senior management.

 

·                                          Develop and administer a Drug and
Alcohol Testing program throughout the company including pre-employment, random,
post accident and for cause as appropriate.

 

·                                          Implement unannounced searches for
illicit drugs and/or alcohol on company owned or controlled property.

 

·                                          Maintain the awareness of all
employees and personnel working on behalf of Pacific Drilling with regard to the
potential risks associated with drug and alcohol abuse - including the
communication of this policy to all personnel.

 

·                                          Ensure that personnel involved in the
administration of any drug and alcohol programs are competent.

 

·                                          Enforce disciplinary actions, up to
and including termination, in the case of violation.

 

·                                          Regard alcohol or drug dependency as
a treatable condition and implement programs to offer assistance to seek
treatment to any individual who voluntarily asks for it, provided that the
request is received prior to an observed deterioration in job performance or a
violation of the Drug and Alcohol policy or any of its supporting programs.

 

·                                          Monitor the effectiveness of this
policy through periodic management review and ensure continual improvement.

 

These governing principles are in addition to the fundamental obligation of all
personnel working for or on behalf of Pacific Drilling to comply with relevant
laws, regulations and rules.

 

This policy shall be regularly reviewed to ensure it is relevant and suitable.

 

 

Name: Christian J. Beckett

 

Job Title: Chief Executive Officer

 

Signature:

/s/ Christian J. Beckett

 

1

--------------------------------------------------------------------------------


 

End of EXHIBIT B

 

The page is intentionally left blank.

 

Pacific Bora Drilling Contract No. PBA 3

3

--------------------------------------------------------------------------------


 

Exhibit C

 

Insurance Requirements

 

Operator

 

1)             Operator shall at Operator’s expense acquire and maintain, with
an insurance company or companies or P&I Clubs authorized to do business in the
jurisdiction where the Work is to be performed, rated B+ or better by A. M. Best
or equivalent or broker vetted or through a self-insurance program, insurance
coverages, of the kind and in the minimum amounts as follows:

 

a)             Adequate Workers’ Compensation Insurance and Employers’ Liability
Insurance or equivalent insurance complying with applicable local laws with
limits of US$1,000,000 covering all Operator’s employees working under this
Agreement. Such policy shall include territorial extensions for all Work and
transportation areas as applicable.

 

b)             Commercial (or Public) General Liability Insurance, including
contractual liability coverage.  The limit shall be US$1,000,000 per occurrence/
US$2,000,000 general aggregate.

 

c)              When Operator services require use of motor vehicles, Operator
shall procure Automobile Liability Insurance through an admitted carrier in
country and/or state of operations covering all owned, non-owned, hired and/or
rented automotive equipment with limits of US$1,000,000 combined single limit
each occurrence.

 

d)             When Operator is to furnish transportation by air, Operator shall
procure or cause owners of such aircraft to procure Aircraft Liability Insurance
with limits of US$10,000,000 combined single limits for Bodily Injury and
Property Damage and coverage for the following liabilities: public, passengers,
property damage, and airport.  Coverage shall be on all owned, rented, and
non-owned helicopters and other aircraft and shall include full form Hull
insurance with limits equal to the full value of applicable helicopter or other
aircraft.

 

e)              When Operator is to furnish transportation by water or other
marine services, shall procure full form Hull and Machinery Insurance on
American Institute Hull clauses (all risks as amended) or equivalent, including
Collision Liability, with the sistership clause unamended. The limits of such
insurance shall be the declared value of each vessel (or such other amount as
shall be agreed between Operator and Contractor). All such policies shall delete
the “as owner” provision and any “other than as owner” limitations and delete
any provision that allows underwriters to limit liability to anyone other than
the vessel owner

 

f)               Operator shall also procure for such vessels full form
Protection and Indemnity Insurance on SP-23 clauses or equivalent and insurance
for removal of wreck and/or debris, and liability for seepage, pollution,
containment, and cleanup, with limits of not less than US$5,000,000 per
occurrence (or such other amount as shall be agreed between Operator and Company
subject to the Operator’s insurance policy(ies) terms and conditions).

 

--------------------------------------------------------------------------------


 

g)              Physical Damage Insurance on Operator’s property to the extent
of its fair market value.

 

h)             Operator shall also procure Operator’s Extra Expense Insurance in
the amount of not less than US$100,000,000 combined single limit per occurrence
to cover any and all sums which Operator and/or Contractor may be obligated to
incur as expenses and/or liabilities which may be incurred on account of
bringing under control an oil or gas well which is out of control or
extinguishing an oil or gas well fire, redrilling or repair of loss or damage to
an oil or gas well, seepage and pollution, cleanup and contamination arising
from operations under this Contract.

 

i)                 Excess Liability Insurance over that required in Paragraph 1)
(a), (b) and (c) minimum limits of US$10,000,000.

 

2)             Where applicable Operator shall obtain from its insurers a waiver
of subrogation (against the Contractor Group in all of the insurance policies
listed above (subject to the protective co-insurance clause as applicable). 
Additionally, the Contractor Group shall be named as additional insureds (or
protective co-insureds as applicable) in all such insurance policies (with the
exception of Workers’ Compensation coverage).

 

3)             Operator will furnish to Contractor at email provided or other
approved address provided by Contractor a certificate or certificates evidencing
the insurance coverages (or their equivalent) listed above.  On an ongoing
basis, Operator will provide insurance certificates on a no less than annual
basis evidencing insurance renewals and material changes to insurance coverages
or requirements or for the duration of the contract.

 

4)             The Contractor Group, when allowed by the Operator’s policy,
shall not be liable for premiums unless required by local statute or law. All
deductibles or self-insured retentions under such policies shall be for the sole
account of Operator. Operator agrees when requested by Contractor to furnish
certified copies of all said insurance policies.  Failure of Contractor to
object to any discrepancies or variations between the certificates of insurance
or policies required hereunder and the requirements of this Article shall not be
deemed a waiver thereof.

 

5)             In the event that liability for any loss or damage is denied by
the Operator’s insurers, in all or in part, because of breach by Operator of its
contract of insurance or for any other reason, or if Operator’s insurers fail to
defend or pay Operator’s claims, or if Operator fails to maintain any of the
insurance herein required, Operator shall hold harmless, defend and indemnify
all Contractor Group against any and all damages, liabilities, losses, costs,
expenses (including attorney’s fees and expenses), claims, demands, and causes
of actions of every kind and character (collectively referred to in this
Agreement for all purposes as “indemnifiable claims”) which would otherwise be
covered by said insurance.  The limits of insurance specified herein are minimum
limits only, and notwithstanding anything else to the contrary herein Operator’s
indemnification obligations under this Agreement (express or implied) shall not
be limited in amount or in scope to the insurance coverage provided by Operator.
The insurance and release, indemnity, and hold harmless provisions of this
Agreement are separate and independent covenants, and it shall not be necessary
for either Party to exhaust the insurances available to such Party before
calling upon the other Party to honor such Party’s release, indemnity, and hold
harmless obligations under this Agreement.

 

--------------------------------------------------------------------------------


 

Contractor

 

1)             Contractor shall at Contractor’s expense acquire and maintain,
with an insurance company or companies or P&I Clubs authorized to do business in
the jurisdiction where the Work is to be performed, rated B+ or better by A. M.
Best or equivalent or broker vetted or through a self-insurance program,
insurance coverages, of the kind and in the minimum amounts as follows:

 

a)             Adequate Workers’ Compensation Insurance and Employers’ Liability
Insurance or equivalent insurance complying with applicable local laws with
limits of US$1,000,000 covering all Contractor’s onshore employees working under
this Agreement. Such policy shall include territorial extensions for all Work
and transportation areas as applicable.

 

b)             Commercial (or Public) General Liability Insurance, including
contractual liability coverage.  The limit shall be US$1,000,000 per occurrence/
US$2,000,000 general aggregate.

 

c)              When contractor services require use of motor vehicles,
Contractor shall procure Automobile Liability Insurance through an admitted
carrier in country and/or state of operations covering all owned, non-owned,
hired and/or rented automotive equipment with limits of US$1,000,000 combined
single limit each occurrence.

 

d)             When Contractor is to furnish transportation by air, Contractor
shall procure or cause owners of such aircraft to procure Aircraft Liability
Insurance with limits of US$10,000,000 combined single limits for Bodily Injury
and Property Damage and coverage for the following liabilities: public,
passengers, property damage, and airport.  Coverage shall be on all owned,
rented, and non-owned helicopters and other aircraft and shall include full form
Hull insurance with limits equal to the full value of applicable helicopter or
other aircraft.

 

e)              Contractor shall procure full form Hull and Machinery Insurance
on American Institute Hull clauses (all risks as amended) or equivalent,
including Collision Liability, with the sistership clause unamended. The limits
of such insurance shall be the declared value of each vessel (or such other
amount as shall be agreed between Contractor and Operator). All such policies
shall delete the “as owner” provision and any “other than as owner” limitations
and delete any provision that allows underwriters to limit liability to anyone
other than the vessel owner

 

f)               Contractor shall also procure for such vessels full form
Protection and Indemnity Insurance on SP-23 clauses or equivalent and insurance
for removal of wreck and/or debris, and liability for seepage, pollution,
containment, and cleanup, with limits of not less than US$5,000,000 per
occurrence (or such other amount as shall be agreed between Contractor and
Operator subject to the Contractor’s insurance policy(ies) terms and
conditions).

 

g)              Physical Damage Insurance on Contractor’s property to the extent
of its fair market value.

 

--------------------------------------------------------------------------------


 

h)             Excess Liability Insurance over that required in Paragraph 1)
(a), (b) and (c) minimum limits of US$10,000,000.

 

2)             Where applicable Contractor shall obtain from its insurers a
waiver of subrogation (against the Operator Group in all of the insurance
policies listed above (subject to the protective co-insurance clause as
applicable).  Additionally, the Operator Group shall be named as additional
insureds (or protective co-insureds as applicable) in all such insurance
policies (with the exception of Workers’ Compensation coverage).

 

3)             Contractor will furnish to Operator at email provided or other
approved address provided by Operator a certificate or certificates evidencing
the insurance coverages (or their equivalent) listed above.  On an ongoing
basis, Contractor will provide insurance certificates on a no less than annual
basis evidencing insurance renewals and material changes to insurance coverages
or requirements or for the duration of the contract.

 

4)             The Operator Group, when allowed by the Contractor’s policy,
shall not be liable for premiums unless required by local statute or law. All
deductibles or self-insured retentions under such policies shall be for the sole
account of Contractor. Contractor agrees when requested by Operator to furnish
certified copies of all said insurance policies.  Failure of Operator to object
to any discrepancies or variations between the certificates of insurance or
policies required hereunder and the requirements of this Article shall not be
deemed a waiver thereof.

 

5)             In the event that liability for any loss or damage is denied by
the Contractor’s insurers, in all or in part, because of breach by Contractor of
its contract of insurance or for any other reason, or if Contractor’s insurers
fail to defend or pay Contractor’s claims, or if Contractor fails to maintain
any of the insurance herein required, Contractor shall hold harmless, defend and
indemnify all Operator Group against any and all damages, liabilities, losses,
costs, expenses (including attorney’s fees and expenses), claims, demands, and
causes of actions of every kind and character (collectively referred to in this
Agreement for all purposes as “indemnifiable claims”) which would otherwise be
covered by said insurance.  The limits of insurance specified herein are minimum
limits only, and notwithstanding anything else to the contrary herein
Contractor’s indemnification obligations under this Agreement (express or
implied) shall not be limited in amount or in scope to the insurance coverage
provided by Contractor. The insurance and release, indemnity, and hold harmless
provisions of this Agreement are separate and independent covenants, and it
shall not be necessary for either Party to exhaust the insurances available to
such Party before calling upon the other Party to honor such Party’s release,
indemnity, and hold harmless obligations under this  Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT D - COMPENSATION

 

Contractor shall be compensated by Company for the Services in accordance with
the rates set forth in this Exhibit D — Compensation for Services rendered and
the Drilling Unit, personnel and all other items furnished by Contractor in
conformance with this Contract.  Daily rates shall be prorated on the basis of a
twenty-four hour calendar day to the nearest one-half hour.  No other payments
shall be due by Company to Contractor other than those specifically provided for
in this Contract. Section numbers and summarized descriptions are provided below
for convenience; however, if a conflict exists between this Exhibit and the
Contract, the body of the Contract prevails.

 

I.                                        MOBILIZATION AND DEMOBILIZATION FEES.

 

1.                                      Mobilization Fee, as per
Section 9.1(A):   Payable: o     Not Payable: x

 

If payable, amount of Mobilization Fee: ZERO

 

2.                                      Demobilization Fee, as per
Section 9.1(H):    Payable: o       Not Payable: x

 

II.                                   DRILLING SERVICES RATES.

 

All rates are inclusive of any and all other cost (including currency exchange,
fees, royalties, operating permit, NCDMB, etc) required to operate in Republic
of Guinea, except for taxes (income tax, withholding tax, personal income tax on
company personnel, import VAT on CONTRACTOR equipment).

 

1.      Operating Rate, as per Section 9.1(B):

 

The Operating Rate for one (1) firm well + three (3) – 1-well options shall be
US$225,000 per day.

 

2.      Moving Rate, as per Section 9.1(C):    Payable: x     Not Payable: o

 

If payable, amount of Moving Rate:    90% of Operating Rate

 

3.      International Moving Rate, as per Section 9.1(D):    Payable: x     Not
Payable: o

 

If payable, amount of International Moving Rate:    98% of Operating Rate

 

4.      Standby Rate, as per Section 9.1(E):   98% of Operating Rate

 

5.      Force Majeure Rate, as per Section 9.1(F):   90% of Operating Rate

 

6.      Redrill Rate, per Section 9.1(G):   50% of Operating Rate

 

7.      Off Weather Rate, as per Section 9.1(I):   100% of Operating Rate

 

The remainder of the page intentionally left blank.

 

1

--------------------------------------------------------------------------------


 

8.                                   Variation of Service Rates due to a Change
in Operating Cost Elements as per 9.3(D):

 

TOTAL BASELINE OPERATING COSTS:

Drilling Unit Pacific Bora

 

NOT APPLICABLE FOR THIS CONTRACT

 

 

 

Baseline Cost

 

Base Maintenance Element:

 

 

 

 

 

 

 

Base Labor Cost:

 

 

 

Labor & Burden (Offshore)

 

 

 

Labor & Burden (Onshore)

 

 

 

Total Base Labor Cost

 

 

 

 

 

 

 

Base Catering Cost:

 

 

 

xx Contractor Personnel

 

 

 

xx Company Personnel

 

 

 

Total Base Catering Costs

 

 

 

 

 

 

 

Base Insurance Cost:

 

 

 

 

 

 

 

Total Baseline Operating Costs

 

 

 

 

For purposes of the escalation of Maintenance and Labor Cost, the baselines will
be adjusted by using the identified Bureau of Labor Statistics (“BLS”) Indices
in Sections 9.3(D)(4)(b) and 9.3(D)(4)(c), current as of the date of the
adjustment request.

 

III.    REIMBURSEMENTS TO CONTRACTOR.

 

1.        Meals and Lodging for Additional Persons, as per Section 10.4:

 

The Service rates set forth in Part II above include meals and lodging for the
following number of Company Persons and those of Company’s other contractors: 10

 

Meals and lodging for additional persons shall be at the following rates:

 

Meals and/or Lodging:   $175 per person per day

 

2.   Reimbursements for Additional Materials & Services, see Sections 7.2(H) and
10.2

 

IV.                               MISCELLANEOUS FINANCIAL PROVISIONS.

 

COMPANY’s address for submission of CONTRACTOR’s paper invoices, as per
Section 11.1(A):

 

CONTRACTOR’s banking information, as per Section 11.2(D)(1): To Be Provided By
Contractor.

 

 

 

Attn:  Mr. Forrest Estep

 

Name of Bank:       xxx

 

--------------------------------------------------------------------------------


 

12012 Wickchester Lane

Suite 475

Houston, Texas 77079

 

Bank Routing No.: xxx

Swift:                      xxx

Account No.:          xxx

 

Name on Account:  xxx

 

Currency of Payment, as per Section 11.2(D)(3):

 

Partial payment in Local Currency:    Applicable: o     Not Applicable: x

 

Percentage of Compensation payable in:

US Dollar:           One Hundred Percent (100%)

 

Payroll Burden, as per Section 1.1:   Payroll Burden shall mean the following
percentage of the straight time salary of each of Contractor’s employees:   N/A

 

Invoice Content and Format, as per Section 11.1: Contractor’s invoices must
contain the following information:

 

·                                          The title and number of this
Contract.

·                                          The amount due in the Currency.

·                                          If applicable, all the following:

·                                          The amount of local currency due.

·                                          The value added tax, goods and
services tax, sales tax or other taxes which Contractor proposes to collect or
for which it will seek reimbursement from Company (including a tax assessed
against Company but collected by Contractor).

·                                          Contractor’s tax registration number.

 

Accelerated Payment Program

 

The Accelerated Payment Program is not applicable to this Contract.

 

The remainder of the page intentionally left blank.

 

END OF EXHIBIT D

 

3

--------------------------------------------------------------------------------